Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 2, 2013

 

among

 

ATLANTIC POWER CORPORATION,
as the Canadian Borrower,

 

ATLANTIC POWER GENERATION, INC.
and
ATLANTIC POWER TRANSMISSION, INC.,
as the US Borrowers,

 

BANK OF MONTREAL,
as Administrative Agent
and an L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

UNION BANK, N.A.,
as Syndication Agent

 

and

 

THE TORONTO-DOMINION BANK AND MORGAN STANLEY BANK, N.A.
as Co-Documentation Agents

 

and

 

BMO CAPITAL MARKETS, UNION BANK, CANADA BRANCH AND THE

TORONTO-DOMINION BANK,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

49

1.03.

Accounting Terms

50

1.04.

Rounding

50

1.05.

References to Agreements and Laws

50

1.06.

Times of Day

51

1.07.

Letter of Credit Amounts

51

1.08.

Interest Act (Canada)

51

1.09.

Exchange Rates; Currency Equivalents; Applicable Currency

51

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

52

 

 

2.01.

Loans; Advances

52

2.02.

Borrowings, Conversions and Continuations of Loans

53

2.03.

Letters of Credit

55

2.04.

Prepayments

66

2.05.

Termination or Reduction of Commitments

67

2.06.

Bankers’ Acceptances

67

2.07.

Interest

70

2.08.

Fees

70

2.09.

Computation of Interest and Fees

71

2.10.

Evidence of Debt

71

2.11.

Payments Generally

72

2.12.

Sharing of Payments

75

2.13.

Marshaling; Payments Set Aside

76

2.14.

Defaulting Lenders

76

2.15.

Effect of Termination; Survival

78

2.16.

Repayment of Loans

78

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

78

 

 

3.01.

Taxes

78

3.02.

Illegality

81

3.03.

Inability to Determine Rates

82

3.04.

Increased Costs

82

3.05.

Compensation for Losses

84

3.06.

Mitigation Obligations

85

3.07.

Circumstances Affecting Cdn. Dollar Availability

85

 

 

ARTICLE IV. CONDITIONS PRECEDENT

86

 

 

4.01.

Conditions to Closing

86

4.02.

Conditions to all Credit Extensions

88

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (Continued)

 

 

Page

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

89

 

 

5.01.

Existence, Qualification and Power; Compliance with Laws

89

5.02.

Authorization; No Contravention

89

5.03.

Governmental Authorization; Other Consents

89

5.04.

Binding Effect

89

5.05.

Financial Statements; No Material Adverse Effect

90

5.06.

Litigation

90

5.07.

No Default

90

5.08.

Ownership of Property

90

5.09.

Environmental Compliance

91

5.10.

Insurance

91

5.11.

Taxes

91

5.12.

ERISA Compliance

92

5.13.

Subsidiaries

93

5.14.

Margin Regulations; Investment Company Act

93

5.15.

Disclosure

94

5.16.

Intellectual Property; Licenses, Etc.

94

5.17.

Direct Benefit

94

5.18.

Solvency

94

5.19.

CPILP Note Agreements and Convertible Note Documents

94

5.20.

Labor Relations

95

5.21.

Undisclosed Liabilities; Absence of Burdensome Obligations

95

5.22.

Validity and Priority of Security Interest

95

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

95

 

 

6.01.

Financial Statements

96

6.02.

Certificates; Other Information

96

6.03.

Notices

98

6.04.

Payment of Obligations

98

6.05.

Preservation of Existence, Etc.

99

6.06.

Maintenance of Properties

99

6.07.

Maintenance of Insurance

99

6.08.

Compliance with Laws

99

6.09.

Books and Records

99

6.10.

Inspection Rights; Appraisals

99

6.11.

Compliance with Contractual Obligations

100

6.12.

Use of Proceeds

100

6.13.

Additional Guarantors

100

6.14.

Distribution of Cash from Subsidiaries

100

6.15.

Further Assurances

101

6.16.

Liquidity

101

 

 

ARTICLE VII. NEGATIVE COVENANTS

101

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (Continued)

 

 

Page

 

 

7.01.

Liens

101

7.02.

Investments; Acquisition

105

7.03.

Indebtedness, and Issuance of Disqualified Stock

106

7.04.

Fundamental Changes

109

7.05.

Dispositions

109

7.06.

Restricted Payments and Prepayments of Permitted Indebtedness

111

7.07.

Change in Nature of Business, or Project Documents

112

7.08.

Transactions with Affiliates

112

7.09.

Burdensome Agreements

113

7.10.

Use of Proceeds

115

7.11.

Financial Covenants

115

7.12.

Organic Documents

115

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

115

 

 

8.01.

Events of Default

115

8.02.

Remedies Upon Event of Default

117

8.03.

Application of Funds

118

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

120

 

 

9.01.

Appointment and Authority

120

9.02.

Rights as a Lender

120

9.03.

Exculpatory Provisions

121

9.04.

Reliance by Administrative Agent

122

9.05.

Delegation of Duties

122

9.06.

Resignation of Administrative Agent

122

9.07.

Non-Reliance on Administrative Agent and Other Lenders

123

9.08.

No Other Duties, Etc.

124

9.09.

Administrative Agent May File Proofs of Claim

124

9.10.

Collateral and Guaranty Matters

124

9.11.

Other Agents; Arrangers, Etc.

125

 

 

ARTICLE X. MISCELLANEOUS

125

 

 

10.01.

Amendments, Etc.

125

10.02.

Notices and Other Communications; Facsimile Copies

127

10.03.

No Waiver; Cumulative Remedies

129

10.04.

Expenses; Indemnity; Damage Waiver

129

10.05.

Payments Set Aside

131

10.06.

Successors and Assigns

131

10.07.

Treatment of Certain Information; Confidentiality

136

10.08.

Right of Set-off

137

10.09.

Interest Rate Limitation

138

10.10.

Counterparts

138

10.11.

Integration

138

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (Continued)

 

 

Page

 

 

10.12.

Survival of Representations and Warranties

139

10.13.

Severability

139

10.14.

Replacement of Lenders

139

10.15.

Canadian Borrower Service of Process

140

10.16.

Governing Law

140

10.17.

Waiver of Right to Trial by Jury

141

10.18.

Time of the Essence

141

10.19.

Entire Agreement

141

10.20.

Joint and Several Liability of Borrowers

141

10.21.

Contribution and Indemnification between the Borrowers

142

10.22.

Appointment of Borrower Agent as Agent for Requesting Loans and Receipts of
Loans and Statements

143

10.23.

USA Patriot Act Notice

143

10.24.

Binding Effect; Amendment and Restatement of Existing Credit Agreement

143

10.25.

Judgment Currency

144

10.26.

Lender Action

144

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

Applicable Designees

1.01(b)

Existing Letters of Credit

1.01(c)

Guarantors

1.01(d)

Pledgors

1.01(e)

Projects

2.01

Commitments and Pro Rata Shares

5.06

Litigation

5.09

Environmental Matters

5.13

Subsidiaries and Other Equity Investments

7.01

Existing Liens

7.02(a)

Existing Investments

7.03

Existing Indebtedness

7.08

Affiliate Transactions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

10.06

Processing and Recordation Fees

 

EXHIBITS

 

Form of

 

A-1

Notice of Borrowing

A-2

Notice of Conversion/Continuation

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 2, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Credit Agreement” or “Agreement”), is by and among ATLANTIC POWER CORPORATION,
a corporation continued under the laws of the Province of British Columbia,
Canada (the “Canadian Borrower”), ATLANTIC POWER GENERATION, INC., a Delaware
corporation (“APG”) and ATLANTIC POWER TRANSMISSION, INC., a Delaware
corporation (“APT”), (each of APG and APT is referred to individually herein as
a “US Borrower” and collectively as the “US Borrowers” and together with the
Canadian Borrower, each individually a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), each of L/C Issuers from time to time
party hereto in such capacity and BANK OF MONTREAL, as Administrative Agent.

 

The Administrative Agent and one or more of the Lenders have made available
senior secured revolving credit and letter of credit facilities to the
Borrowers, pursuant to the Existing Credit Agreement.

 

The Borrowers have requested that the Lenders amend and restate the Existing
Credit Agreement and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“2011 Note Documents” means the 2011 Note Indenture and each “Guarantee” and
each “Note” (as defined in the 2011 Note Indenture) issued in connection
therewith and all other instruments, certificates and other documents executed
and delivered pursuant to or in connection therewith, as the same may be
supplemented, amended or otherwise modified from time to time to the extent not
prohibited by the terms of this Agreement.

 

“2011 Note Indenture” means that certain Trust Indenture providing for the
issuance of the 2011 Notes, dated November 4, 2011 among the Canadian Borrower,
the guarantors a party thereto and Wilmington Trust, National Association, in
its capacity as trustee thereunder.

 

“2011 Notes” means those certain (a) unsecured 9.0% Senior Notes of the Canadian
Borrower due 2018, Series A and (b) unsecured 9.0% Senior Notes of the Canadian
Borrower due 2018, Series B, issued under the 2011 Note Indenture on November 4,
2011, in connection with the 2011 Offering Memorandum in the aggregate amount of
$460,000,000.

 

--------------------------------------------------------------------------------


 

“2011 Offering Memorandum” means that certain Offering Memorandum of the
Canadian Borrower with respect to the issuance of the 2011 Notes, as
supplemented.

 

“Acceptable Project Development Company Projections” means quarterly EBITDA and
cash flow projections with respect to a Subsidiary that is a Project Development
Company assuming such Project Development Company has reached Commercial
Operations, in each case, prepared by the Borrowers in good faith and reasonably
acceptable to the Administrative Agent.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent or the Administrative Agent, as applicable, for
the benefit of any of the Secured Parties, (b) is superior to all Liens or
rights of any other Person (other than Liens specifically permitted under
Section 7.01) in the Property or Collateral encumbered thereby, (c) secures the
Obligations, and (d) is perfected and enforceable.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary) or any subsequent
investment made in a Person, division or line of business previously acquired in
an Acquisition, (b) the acquisition of in excess of 50% of the Capital Stock of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary).

 

“Acquisition (CPILP)” means the Acquisition by the Canadian Borrower of 100% of
the Capital Stock of CPILP and CPILP GP pursuant to the Acquisition Agreement
(CPILP) and the liquidation of CPI Investments, Inc. into the Canadian Borrower.

 

“Acquisition Agreement (CPILP)” means that certain Arrangement Agreement by and
among CPILP, CPILP GP, CPI Investments, Inc., and the Canadian Borrower dated as
of June 20, 2011 and effective on November 5, 2011.

 

“Act” means the USA Patriot Act (Title III of Pub. L 107-56 (signed into law on
October 26, 2001)).

 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative

 

2

--------------------------------------------------------------------------------


 

meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.

 

“Aggregate Commitments” means the sum of (a) the Canadian Borrower Commitments
of all the Lenders and (b) the US Borrower Commitments of all the Lenders, in
each case, as the same may be readjusted from time to time after the date hereof
at the discretion of the Administrative Agent and acceptable to the Borrowers.

 

“Agreement Currency” has the meaning set forth in Section 10.25.

 

“Annual Budget” has the meaning set forth in Section 6.01(c).

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including the Act.

 

“APG” has the meaning set forth in the introductory paragraph hereto.

 

“APH” means Atlantic Power Holdings, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary of APG.

 

“APT” has the meaning set forth in the introductory paragraph hereto.

 

“Applicable Designee” means any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or delayed)
to fund Loans or issue Letters of Credit to or for the benefit of the
Borrowers.  As of the Closing Date, the Applicable Designees of each Lender are
set forth on Schedule 1.01(a) (which schedule may be updated from time to time
upon written notice by any Lender to the Administrative Agent).  Any assignment
by a Lender of all or a portion of its Commitment to fund or participate in
Loans or Letters of Credit to or for the benefit of the Borrowers to an
Applicable Designee shall be effected by delivering to the Administrative Agent
an addendum executed by such Lender and its Applicable Designee, in form and
substance satisfactory to the Administrative Agent.  For all purposes of this
Agreement, any designation of an Applicable Designee by a Lender shall not
affect such Lender’s rights and obligations with respect to its Commitment and
the Loan Parties, the other Lenders and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, except
as otherwise expressly permitted in this Agreement or in the applicable
addendum.

 

“Applicable Rate” means, at any time, the appropriate applicable percentages
corresponding to the Canadian Borrower’s Public Debt Ratings in effect as of the
most recent Calculation Date, as shown below:

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Borrower’s Public
Debt Rating

 

Applicable
Percentage for
Eurodollar Loans,
BA Stamping Fee
Rate and Letters of
Credit

 

Applicable
Percentage for
Base Rate Loans

 

Applicable
Percentage for
Commitment
Fees

 

 

 

 

 

 

 

 

 

 

 

I.

 

BB+ or higher from S&P or Ba1 or higher from Moody’s

 

2.75

%

1.75

%

0.75

%

 

 

 

 

 

 

 

 

 

 

II.

 

BB from S&P or Ba2 from Moody’s

 

3.00

%

2.00

%

0.875

%

 

 

 

 

 

 

 

 

 

 

III.

 

BB- from S&P or Ba3 from Moody’s

 

3.25

%

2.25

%

1.00

%

 

 

 

 

 

 

 

 

 

 

IV.

 

B+ from S&P or B1 from Moody’s

 

4.00

%

3.00

%

1.375

%

 

 

 

 

 

 

 

 

 

 

V.

 

B from S&P or B2 from Moody’s

 

4.25

%

3.25

%

1.50

%

 

 

 

 

 

 

 

 

 

 

VI.

 

B- from S&P or B3 from Moody’s

 

4.50

%

3.50

%

1.625

%

 

 

 

 

 

 

 

 

 

 

VII.

 

Less than B- from S&P or Less than B3 from Moody’s

 

4.75

%

3.75

%

1.75

%

 

The Applicable Rate for Eurodollar Loans, Letters of Credit, Bankers’
Acceptances, and Base Rate Loans and the Commitment Fees shall, in each case, be
determined and adjusted on the date (each a “Calculation Date”) 5 Business Days
after the date there is a change in the Canadian Borrower’s Public Debt Rating. 
Each determination of the Applicable Rate shall be effective from one
Calculation Date until the next Calculation Date.  Any adjustment in the
Applicable Percentage shall be applicable to all existing outstanding Loans as
well as any new Loans made, in each case, other than with respect to the
applicable BA Stamping Fee in connection with outstanding Bankers’ Acceptances
or BA Equivalent Notes.

 

In the event that the Public Debt Ratings of S&P and Moody’s do not correspond
to the same Pricing Level, then the higher of the two ratings shall determine
the Pricing Level, except that if the Public Debt Ratings differ by more than
one Pricing Level, the Pricing Level that is one Pricing Level lower than the
Pricing Level corresponding to the higher of such ratings shall determine the
Pricing Level.  If only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Pricing Level shall be determined by reference to the available
rating.  In the event the Canadian Borrower fails to maintain

 

4

--------------------------------------------------------------------------------


 

a Public Debt Rating with S&P and Moody’s, the Applicable Rate shall be Pricing
Level VII from the Business Day immediately succeeding the date that the
Canadian Borrower fails to maintain a Public Debt rating until the Business
immediately succeeding the date that the Canadian Borrower reestablishes such
Public Debt Rating.

 

The Canadian Borrower shall promptly deliver to the Administrative Agent
information regarding any change in the Canadian Borrower’s Public Debt Rating,
as determined by S&P and Moody’s, that would change the existing Pricing Level
pursuant to the preceding paragraph.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of BMO Capital Markets, LLC, Union Bank, Canada Branch,
and The Toronto-Dominion Bank, in their respective capacities as joint lead
arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Assignment Fee” has the meaning specified in Schedule 10.06.

 

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external counsel
incurred by the Administrative Agent, Collateral Agent, the Arrangers and, if
applicable, any Lender.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligations of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Canadian Borrower and its Subsidiaries for the fiscal year ended
December 31, 2012, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Canadian Borrower and its Subsidiaries, including the notes thereto.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

5

--------------------------------------------------------------------------------


 

“Availability” means the amount by which the Aggregate Commitments exceeds Total
Outstandings.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) 1 Business Day prior to the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.05, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions, pursuant to
Section 8.02.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the aggregate Outstanding Amount of Loans and L/C
Obligations at such time.

 

“Available Cash” means unrestricted cash of any Subsidiary that such Subsidiary
is not contractually or legally restricted or otherwise prohibited from
distributing to the holders of Capital Stock in such Subsidiary.

 

“BA Discount Proceeds” means, with respect to a particular Bankers’ Acceptance,
the following amount:

 

 

 F

1 +

D x T

 

   Y

 

Where:

 

F                                         means the face amount of such Bankers’
Acceptance;

 

D                                       means the applicable BA Discount Rate
for such Bankers’ Acceptance;

 

T                                        means the number of days to maturity of
such Bankers’ Acceptance; and

 

Y                                       means 365,

 

with the amount as so determined being rounded to the nearest whole cent, with
one-half of one cent being rounded up.

 

“BA Discount Rate” means, for any date of disbursement in respect of Bankers’
Acceptances and BA Equivalent Notes to be purchased pursuant to Article II
(a) for Schedule I Lenders, CDOR, (b) for any Lenders that are not Schedule I
Lenders, the lesser of (i) the average of all such Lenders’ bid for Bankers’
Acceptances with a term equal to the term selected by the Borrower Agent and
(ii) the sum of (x) the BA Discount Rate for Schedule I Lenders determined in
accordance with clause (a) above and (y) 0.10% per annum.

 

“BA Equivalent Note” has the meaning specified in Section 2.06(a).

 

6

--------------------------------------------------------------------------------


 

“BA Lender” means any Lender that is a bank chartered under the Bank Act
(Canada) and that has not notified the Administrative Agent in writing that it
is unwilling or unable to accept Drafts as provided for in Article II.

 

“BA Stamping Fee” means the amount calculated by multiplying the face amount of
a Bankers’ Acceptance or a BA Equivalent Note by the BA Stamping Fee Rate and
then multiplying the result by a fraction, the numerator of which is the number
of days to elapse from and including the date of acceptance of such Bankers’
Acceptance or purchase of such BA Equivalent Note by a Lender up to but
excluding the maturity date of such Bankers’ Acceptance or BA Equivalent Note,
and the denominator of which is the number of days in the calendar year in
question.

 

“BA Stamping Fee Rate” means, with respect to a Bankers’ Acceptance or a BA
Equivalent Note, the applicable percentage rate per annum indicated below the
reference to “BA Stamping Fee Rate” in the definition of “Applicable Rate”.

 

“Bank of Montreal” means Bank of Montreal, and its successors.

 

“Bank Product” means any of the following products, services or facilities
extended to any Loan Party by the Administrative Agent, any Lender or any of
their respective Affiliates:  (a) Cash Management Services, (b) commercial
credit card and merchant card services and comparable products, and (c) other
banking products or services as may be requested by any Loan Party, other than
Letters of Credit or Indebtedness owed to any Lender in connection with the any
credit facility, loan facility or other commercial loan arrangement other than
this Agreement; provided, however, that the applicable Secured Party agrees to
use commercially reasonably efforts to provide written notice to the
Administrative Agent of the existence of such Bank Product promptly following
the establishment of such Bank Product (which notice shall be deemed given
automatically upon the creation or incurrence of any Bank Product provided by
the Administrative Agent, Bank of Montreal or any of their Affiliates).

 

“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products.  The amount of the Bank Product Debt may be changed
from time to time upon written notice to the Administrative Agent by the Secured
Party and the Loan Party; provided that any portion of Bank Product Debt that is
secured may not be voluntarily increased at any time that any Default or Event
of Default exists.

 

“Bankers’ Acceptance” means a depository bill, as defined in the Depository
Bills and Notes Act (Canada), in Cdn. Dollars that is in the form of a Draft
signed by the Canadian Borrower and accepted by a BA Lender as contemplated
under Section 2.06, or for Lenders not participating in clearing services as
contemplated in that Act, a draft or other bill of exchange in Cdn. Dollars that
is signed on behalf of a Borrower and accepted by a Lender.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.).

 

7

--------------------------------------------------------------------------------


 

“Base Rate” means the US Base Rate, the US Prime Rate and/or the Cdn. Prime
Rate, as applicable.

 

“Base Rate Loan” means US Base Rate Loans, US Prime Rate Loans and/or Cdn. Prime
Rate Loans, as applicable.

 

“BMO ISDA Master Agreement” means that certain ISDA Master Agreement and the
Schedule thereto, dated as of November 9, 2004, documenting the FX swap
transaction entered into between Bank of Montreal and APH on November 9, 2004
(as amended from time to time).

 

“Borrowed Money” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under funded letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(c)                                  Attributable Indebtedness; and

 

(d)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Agent” has the meaning specified in Section 10.22.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes), having the same Interest Period, made by each of the Lenders
pursuant to Section 2.01.

 

“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in Toronto, Ontario,
Canada or Calgary, Alberta, Canada, and where used in the context of (i) an
advance of US$, is also a day on which banks are required or authorized to close
in New York, New York or Chicago, Illinois and (ii) a Eurocurrency Rate Loan, is
also a day on which banks are required or authorized to close in New York, New
York and on which dealings are carried on in the London interbank market in
respect of transactions in U.S. Dollars.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

 

8

--------------------------------------------------------------------------------


 

“Canadian Borrower Commitment” means, as to each Lender, its obligation to
(a) make Loans to the Canadian Borrower pursuant to Section 2.01, and
(b) purchase participations in L/C Obligations issued on behalf of any of the
Borrowers; in each case, in an aggregate principal amount not to exceed
$25,000,000 other than with respect to L/C Borrowings in accordance with
Section 2.01 and in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement; in each case as the Canadian Borrower
Commitments may be readjusted from time to time by the Administrative Agent and
acceptable to the Borrowers in connection with a commensurate readjustment of
the US Borrower Commitments; provided, that in no event shall any such
readjustment result in the aggregate Commitment of any Lender exceeding the
aggregate Commitment amount for such Lender on Schedule 2.01.

 

“Canadian Collateral” means all Property of the Loan Parties organized under the
laws of Canada or any Province or Territory thereof described in any Collateral
Documents and intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.

 

“Canadian Guarantors” means the Canadian Borrower, CPILP, CPILP GP, and any
Subsidiary of the Canadian Borrower that is organized under the laws of Canada
or any Province thereof and is required to deliver a Guaranty under
Section 6.13.

 

“Canadian Guaranty” means the Guaranty made by the Canadian Guarantors in favor
of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form delivered on the Initial Closing Date, as the same may
be joined from time to time by additional Guarantors after the Initial Closing
Date.

 

“Capital Stock” means: (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership, manager or membership interests (whether general or
limited); and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligations” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligations existing on the Closing Date (i) which were not
included on the balance sheet of the Borrowers and their Subsidiaries as capital
lease obligations and (ii) which are subsequently recharacterized for accounting
purposes as capital lease obligations, shall for all purposes of this Agreement
not be treated as Capitalized Lease Obligations.

 

9

--------------------------------------------------------------------------------


 

“Cash Collateral” means cash, and any interest or other income earned thereon,
that is delivered to the Administrative Agent to Cash Collateralize any
Obligations.

 

“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of the Obligations, (a) with respect to Letters of
Credit, in an amount equal to 103% of the aggregate L/C Obligations (or, in the
case of Section 2.03(a)(ii)(B) or Section 2.04(b), 103% of the applicable
portion of the L/C Obligations referred to therein), in each case, in the
corresponding currency of the applicable Letter of Credit, or, (b) with respect
to any other Obligation, 103% of the applicable US Dollar or Cdn. Dollar amount
of any other Obligations.  “Cash Collateralization” has a correlative meaning.

 

“Cash Equivalents” means,

 

(a)                                 (i) Cdn. Dollars and foreign currency
exchanged into Cdn. Dollars within 180 days or (ii) U.S. Dollars and foreign
currency exchanged into U.S. Dollars within 180 days;

 

(b)                                 securities issued or directly and fully
guaranteed or insured by the U.S. or Canadian government or any agency or
instrumentality thereof with maturities of one year or less from the date of
acquisition;

 

(c)                                  certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $500,000,000 and whose long-term debt is rated at least
“A” or the equivalent thereof by Moody’s or S&P;

 

(d)                                 commercial paper issued by a corporation
(other than an Affiliate of the Canadian Borrower or an Affiliate of a
Subsidiary of the Borrower) rated at least “A” or the equivalent thereof by
Moody’s or S&P and in each case maturing within one year after the date of
acquisition;

 

(e)                                  readily marketable direct obligations
issued by or guaranteed by the Government of the United States or Canada, any
state of the United States of America or any province of Canada or any political
subdivision thereof having one of the two highest rating categories obtainable
from Moody’s or S&P with maturities of one year or less from the date of
acquisition; and

 

(f)                                   investment funds investing at least 95% of
their assets in securities of the types described in clauses (a) through
(e) above.

 

“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to any Loan Party in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled

 

10

--------------------------------------------------------------------------------


 

disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

“Cdn. Dollar Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in Cdn. Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Cdn. Dollars with US Dollars.

 

“Cdn. Dollar Extensions” has the meaning set forth in Section 3.07.

 

“Cdn. Dollar Letter of Credit” means any letter of credit issued hereunder for
the account of a Borrower in Cdn. Dollars and shall include, without
duplication, the Existing Letters of Credit denominated in Cdn Dollars.  A Cdn.
Dollar Letter of Credit may be a commercial letter of credit or a standby letter
of credit; provided that with respect to a Cdn. Dollar Letter of Credit of which
Morgan Stanley Bank, N.A. or its Applicable Designees is the L/C Issuer, such
Cdn. Dollar Letter of Credit shall be standby letters of credit.

 

“Cdn. Dollar Loan” means a Loan that bears interest based on the Cdn. Prime Rate
or Bankers’ Acceptances or BA Equivalent Notes.

 

“Cdn. Dollars” and “Cdn$” means the lawful money of Canada.

 

“Cdn. GAAP” means generally accepted accounting principles in Canada as
determined in the Handbook of by the Canadian Institute of Chartered Accountants
or such other principles as may be approved by a significant segment of the
accounting profession in Canada, including International Financial Reporting
Standards, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Cdn. Honor Date” has the meaning set forth in Section 2.03(c)(i)(B).

 

“Cdn. Prime Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the rate of interest in effect for such day as publicly announced
from time to time by Bank of Montreal as the reference rate of interest that it
employs in order to determine the rate of interest it will charge for demand
loans in Cdn. Dollars to its customers in Canada and which it publicly announces
as its Cdn. Dollar “prime rate” and (b) CDOR on the particular day for one-month
bankers’ acceptances, plus 1.0% per annum.  Any change in such rate announced by
Bank of Montreal shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Cdn. Prime Rate Loan” means a Loan that bears interest based on the Cdn. Prime
Rate.

 

“Cdn. Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i)(B).

 

“CDOR” means, for any day and relative to Bankers’ Acceptances or BA Equivalent
Notes, the stated average of the annual rates that appears on the Reuters

 

11

--------------------------------------------------------------------------------


 

Screen CDOR page with respect to banks named in Schedule I to the Bank Act
(Canada) as of 10:00 a.m. (Toronto time) on such day (or, if such day is not a
Business Day, as of 10:00 a.m. on the next preceding Business Day) for bankers’
acceptances issued on that day for a term equal or comparable to the term of
such Bankers’ Acceptances or BA Equivalent Notes, provided that, if such rate
does not appear on the Reuters Screen CDOR page at such time on such day, CDOR
for such day will be the discount rate as of 10:00 a.m. on such day at which the
Administrative Agent is then offering to purchase bankers’ acceptances accepted
by it having an aggregate face amount equal to the aggregate face amount of, and
with a term equal or comparable to the term of, such Bankers’ Acceptances or BA
Equivalent Notes.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

 

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code and any entity that owns 65% or more of the stock of
a CFC so long as such entity has no assets other than the stock of CFCs,
obligations, indebtedness or receivables of or attributable to such CFCs and de
minimis assets.

 

“Change in Law” means, in respect of any Lender, the occurrence, after the date
of this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority having jurisdiction over such Lender, or (c) the making
or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority having jurisdiction over such
Lender; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of the
Canadian Borrower entitled to vote for the

 

12

--------------------------------------------------------------------------------


 

election of the members of the board of directors or equivalent governing body
of the Canadian Borrower on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  the Canadian Borrower shall cease to
directly own 100% of the Capital Stock of APG, APT, CPILP GP or CPILP (other
than any general partnership interests owned by CPILP GP).

 

“Closing Date” means August 2, 2013.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, the US Collateral and the Canadian Collateral.

 

“Collateral Agency and Intercreditor Agreement” means the Third Amended and
Restated Collateral Agency and Intercreditor Agreement, dated as of the Initial
Closing Date by and among the Administrative Agent, the Convertible Secured
Trustee and the Collateral Agent and acknowledged by the Loan Parties (as the
same may be amended, restated, supplemented or otherwise modified from time to
time).

 

“Collateral Agent” means Bank of Montreal, in its capacity as collateral agent
under any of the Loan Documents, or any other successor collateral agent.

 

“Collateral Documents” means the Pledge Agreements, the Guaranties, the
Mortgages, the Security Agreements, the Deposit and Disbursement Agreement, the
Collateral Agency and Intercreditor Agreement and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations or evidencing or relating to any Cash
Collateralization undertaken hereunder, together with any and all UCC financing
statements, and other instruments, documents and

 

13

--------------------------------------------------------------------------------


 

agreements as may be executed and delivered in order to perfect, protect or
enforce the Liens created thereby.

 

“Commercial Operations” means the achievement of term loan conversion under the
terms of the applicable Project Finance Indebtedness of a Project Development
Company.

 

“Commitment” means, as to each Lender, the sum of its Canadian Borrower
Commitments and US Borrower Commitments, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01.

 

“Commitment Fee” means the fee payable pursuant to Section 2.08(a) herein.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any Subject Period, for the Canadian Borrower
and its Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) without duplication, the following to the
extent deducted in calculating such Consolidated Net Income (and in each case,
with respect to any Subsidiary that is not a Wholly-Owned Subsidiary, in an
amount reflecting the pro rata percentage of the Capital Stock owned by the
Borrowers or their Subsidiaries in such Subsidiary):

 

(i)                                     Consolidated Interest Expense for such
period, amortization of deferred financing fees and original issue discount,

 

(ii)                                  provisions for taxes based on income,
profits or capital gains of the Canadian Borrower and its Subsidiaries,
including federal, state, local and foreign income taxes, franchise taxes and
foreign withholding taxes paid or accrued by the Canadian Borrower and its
Subsidiaries for such period, including penalties and interest related to such
taxes or arising from any tax examinations,

 

(iii)                               depreciation and amortization expense,

 

(iv)                              any net after-tax (A) extraordinary or
(B) nonrecurring gains or losses or income or expenses (less all fees and
expenses relating thereto) including, without limitation, any severance
expenses, and fees, expenses or charges related to any offering of any equity
interests of the Canadian Borrower, any Investment, any Acquisition or
Indebtedness permitted to be incurred hereunder or refinancings thereof (in each
case, whether or not successful), including any such fees, expenses or charges
related to the Transactions,

 

14

--------------------------------------------------------------------------------


 

(v)                                 any net loss from disposed, abandoned or
discontinued operations, and assets for sale to the extent such loss is a
non-cash loss,

 

(vi)                              all non-cash losses or expenses included or
deducted in calculating net income (or loss) for such period, including, without
limitation, any non-cash loss or expense associated with any employee incentive
plans due to the application of FAS No. 106 regarding post-retirement benefits,
FAS No. 133 regarding hedging activity, FAS No. 142 regarding impairment of
goodwill, FAS No. 150 regarding accounting for financial instruments with debt
and equity characteristics and non-cash expenses deducted as a result of any
grant of equity interests to employees, officers or directors, but excluding any
non-cash loss or expense (A) that is an accrual of a reserve for a cash
expenditure or payment to be made, or anticipated to be made, in a future period
or (B) relating to a write-down, write-off or reserve with respect to Accounts
and Inventory (as such terms are defined in the UCC),

 

(vii)                           reasonable and customary documented fees,
expenses and other costs related to any Acquisition consented to by the Required
Lenders and otherwise permitted under the terms of this Agreement (whether or
not successful) after the Closing Date,

 

minus (b) without duplication and to the extent increasing Consolidated Net
Income, non-cash gains.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Total Leverage Ratio, (i) if at any time during such
Reference Period the Canadian Borrower or any of its Subsidiaries shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Canadian Borrower or any of its Subsidiaries
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any Acquisition with an
impact or effect on Consolidated EBITDA of at least 10% on a pro forma basis and
“Material Disposition” means any Disposition in with an impact or effect on
Consolidated EBITDA of at least 10% on a pro forma basis;

 

“Consolidated Interest Expense” means, for any period, for the Canadian Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges, all commissions, discounts and
other fees and charges (including, without limitation, with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) of the

 

15

--------------------------------------------------------------------------------


 

Canadian Borrower and its Subsidiaries in connection with Borrowed Money, in
each case to the extent paid in cash and treated as interest in accordance with
GAAP and (b) the portion of rent expense of the Canadian Borrower and its
Subsidiaries with respect to such period under capital leases that is paid in
cash and treated as interest in accordance with GAAP;  provided that with
respect to the calculation of the Interest Coverage Ratio, “Interest Expense”
shall not include (a) any interest payable on account of any intercompany
Indebtedness or (b) any make-whole premium required to be paid in connection
with the prepayment of the $150,000,000 CPI US Notes due August 15, 2015, to the
extent such make-whole is required to be included as interest under GAAP.

 

“Consolidated Net Income” means, for any period, for the Canadian Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, the net income
(or loss) of the Canadian Borrower and its Subsidiaries (excluding extraordinary
gains and extraordinary losses) for that period; provided that to the extent
Consolidated Net Income does not include net income from minority-owned
interests or other equity interests to the Canadian Borrower and its
Subsidiaries of the Borrowers, Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Canadian Borrower and its Subsidiaries or allocated net
income or distributions from minority owned interests or other equity interests
to the Canadian Borrower and its Subsidiaries thereof in respect of such period;
provided, however, that with respect to the sale on or after November 2, 2012 of
any minority-owned interest or other equity interest in an entity that is not a
Subsidiary, the proceeds of such sale, whether paid to a Borrower, a Subsidiary
in cash, in Cash Equivalent Investments, in-kind or as a dividend, distribution
or return on equity, shall not be included in the determination of Consolidated
Net Income (except that, any dividend or distribution which, but for such sale,
would have been paid to any Borrower or Subsidiary within the fiscal quarter in
which or after which such sale occurred and which was reflected in the sale
price for such minority-owned interest or other equity interest shall be
included in the determination of Consolidated Net Income to the extent actually
paid or distributed to a Borrower or a Subsidiary).

 

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Canadian Borrower and its
Subsidiaries that are consolidated entities of the Canadian Borrower in
accordance with GAAP outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding (x) the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any Permitted Acquisition and (y) the amount of any
Non-Recourse Project Finance Indebtedness of any Subsidiary that is not a
Wholly-Owned Subsidiary that is in excess of the pro rata percentage of the
Capital Stock owned by the Borrowers or their Subsidiaries in such Subsidiary,
in each case, to the extent such Indebtedness would be reflected on a balance
sheet of the Borrowers prepared as of such date on a consolidated basis in
accordance with GAAP (the excluded portion of such Non-Recourse Project Finance
Indebtedness, “Excluded Non-Recourse Debt”)), consisting of Indebtedness for
Borrowed Money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments,

 

16

--------------------------------------------------------------------------------


 

minus the aggregate amount of unrestricted cash and Cash Equivalents of the
Canadian Borrower and its Subsidiaries that would be reflected on a balance
sheet of the Canadian Borrower and its Subsidiaries as of such date (in each
case free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01) to the extent such cash or Cash Equivalents is held in a deposit
account or securities account in which the Canadian Borrower or its Subsidiaries
have granted a first priority security interest to the Collateral Agent or
Administrative Agent, as applicable, for the benefit of the Secured Parties
pursuant to a Collateral Document (for the avoidance of doubt, any unrestricted
cash and Cash Equivalents maintained by the Borrowers in satisfaction of
Section 6.16 shall be deemed unrestricted cash and Cash Equivalents for purposes
of this clause); provided that (i) Consolidated Total Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
letters of credit shall not be included as Consolidated Total Net Debt until 3
Business Days after such amount is drawn, (ii) obligations under Swap Contracts
entered into for non-speculative purposes shall not constitute Consolidated
Total Net Debt until such time as such obligations have become due and payable
in accordance with the terms of such Swap Contract and such obligations have not
been paid or otherwise satisfied on the earlier of (x) five Business Days after
such amounts have become due and (y) beyond any grace period set forth in such
Swap Contract after such amounts have become due (provided that following the
expiration of such grace period solely the amounts outstanding will be included
in the calculation of Consolidated Total Net Debt), and (iii) the aggregate
principal amount of the Loans during any relevant period shall be calculated
based on the outstanding amount of the Loans on the last day of such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Control,” “Controlling” and “Controlled” have the meanings specified in the
definition of “Affiliate.”

 

“Convertible Debentures” means collectively, the Convertible Debentures (2006),
the Convertible Debentures (2009), the Convertible Debentures (2010) and any
other convertible debentures issued under the Convertible Note Indentures or any
supplement or amendment thereto.

 

“Convertible Debentures (2006)” means the “Initial Debentures” (as defined in
the Convertible Note Indenture (2006)) issued pursuant to the Convertible Note
Indenture (2006).

 

“Convertible Debentures (2009)” means the “Initial Debentures” (as defined in
the Convertible Note Indenture (2009)) issued pursuant to the Convertible Note
Indenture (2009).

 

17

--------------------------------------------------------------------------------


 

“Convertible Debentures (2010)” means the “Series B Debentures” (as defined in
the Convertible Note Indenture (2009)) issued pursuant to the Convertible Note
Indenture (2009).

 

“Convertible Note Indenture (2006)” means that certain Trust Indenture providing
for the issue of Convertible Secured Debentures dated October 11, 2006 between
the Canadian Borrower and Computershare Trust Company of Canada, in its capacity
as trustee thereunder as supplemented by a First Supplemental Indenture to the
Trust Indenture dated November 27, 2009 between the Canadian Borrower and
Computershare Trust Company of Canada, in its capacity as trustee thereunder.

 

“Convertible Note Indenture (2009)” means that certain Trust Indenture providing
for the issue of 6.25% Convertible Unsecured Subordinated Debentures dated
December 17, 2009 between the Canadian Borrower and Computershare Trust Company
of Canada, in its capacity as trustee thereunder as supplemented by a First
Supplemental Indenture to the Trust Indenture providing for the issue of 5.60%
Series B Convertible Unsecured Subordinated Debentures dated October 20, 2010
between the Canadian Borrower and Computershare Trust Company of Canada, in its
capacity as trustee thereunder.

 

“Convertible Note Indentures” means, collectively, the Convertible Note
Indenture (2006), the Convertible Note Indenture (2009), and the Convertible
Note Indenture (2010), each as amended, supplemented or modified from time to
time.

 

“Convertible Secured Trustee” means the “Debenture Trustee” as defined in the
Convertible Note Indenture (2006).

 

“CP Entities” means all entities acquired by the Canadian Borrower pursuant to
the Acquisition (CPILP).

 

“CPI Preferred Equity” means Atlantic Power Preferred Equity (f/k/a CPI
Preferred Equity Ltd.), a corporation incorporated under the Business
Corporations Act (Alberta).

 

“CPI Preferred Stock” means (a) the Series I 4.85% Cumulative Redeemable
Preferred Shares of CPI Preferred Equity issued on May 25, 2007 and guaranteed
by CPILP in the aggregate amount outstanding on the Closing Date of Cdn$
125,000,000 and (b) 7.0% Cumulative Rate Reset Preferred Shares of CPI Preferred
Equity issued on November 2, 2009 and guaranteed by CPILP in the aggregate
amount outstanding on the Closing Date of Cdn$ 100,000,000.

 

“CPI US GP” means Atlantic Power (US) GP (f/k/a CPI Power (US) G.P.), a Delaware
general partnership.

 

“CPI US Note Purchase Agreement” means the Note Purchase and Parent Guaranty
Agreement of CPI US GP (as successor in interest to EPCOR Power (US) G.P.) as
issuer, CPILP (as successor in interest to EPCOR Power L.P.), as guarantor dated

 

18

--------------------------------------------------------------------------------


 

August 15, 2007 in connection with the issuance of the CPI US Notes and as
amended by that certain First Amendment dated as of June 22, 2012.

 

“CPI US Notes” means (a) the unsecured 5.87% Senior Guaranteed Notes, Series A
in an aggregate principal amount of $150,000,000 outstanding on the Closing Date
and due August 15, 2015, and (b) the unsecured 5.97% Senior Guaranteed Notes,
Series B in an aggregate principal amount of $75,000,000 outstanding on the
Closing Date and due August 15, 2017.

 

“CPILP” means Atlantic Power Limited Partnership (f/k/a Capital Power Income
L.P.), a limited partnership established under the laws of the Province of
Ontario, Canada.

 

“CPILP Debentures” means the unsecured 5.95% “Debentures” (as defined in the
CPILP Indenture) in an aggregate principal amount of Cdn$210,000,000 outstanding
on the Closing Date and due 2036.

 

“CPILP GP” means Atlantic Power GP Inc. (f/k/a CPI Income Services Ltd.), a
corporation incorporated under the Canada Business Corporations Act.

 

“CPILP Indenture” means the Trust Indenture of CPILP (as successor in interest
to EPCOR Power L.P.) as issuer and CIBC Mellon Trust Company as Trustee and
dated June 15, 2006 in connection with the issuance of the CPILP Debentures, as
the same is amended, supplemented or modified from time to time.

 

“CPILP Note Agreements” means, collectively, the CPILP Indenture, the CPI US
Note Purchase Agreement and the Curtis Palmer Indenture.

 

“CPILP Note Documents “ means, collectively, the CPILP Note Agreements and all
other guaranties, agreements, instruments, certificates and other documents
executed and delivered pursuant to or in connection therewith, as the same may
be supplemented, amended or otherwise modified from time to time to the extent
not prohibited by the terms of this Agreement.

 

“CPILP Notes” means, collectively, the CPI US Notes, the CPILP Debentures and
the Curtis Palmer Notes.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension, and shall include any and all “Credit Extensions” as defined
in and made under the Existing Credit Agreement.

 

“Crown” means Her Majesty the Queen in right of Canada or any Province or
Territory thereof.

 

“Curtis Palmer” means Curtis Palmer, LLC a Delaware limited liability company.

 

“Curtis Palmer Indenture” means the Trust Indenture of Curtis Palmer as issuer,
CPILP (f/k/a Transcanada Power, L.P.), as guarantor and Deutsche Bank Trust
Company

 

19

--------------------------------------------------------------------------------


 

Americas, as Trustee and dated June 28, 2004 in connection with the issuance of
the Curtis Palmer Notes, as the same is amended, supplemented or modified from
time to time.

 

“Curtis Palmer Notes” means the unsecured 5.90% “Notes” (as defined in the
Curtis Palmer Indenture) in an aggregate outstanding principal amount of
$190,000,000 outstanding on the Closing Date and due 2014.

 

“Debtor Relief Laws” means, as applicable, (a) the Bankruptcy Code, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement
Act (Canada) and (d) all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, or any
Subsidiary that owns 65% or more of the stock of a CFC so long as such entity
has no assets other than the stock of CFCs, obligations, indebtedness or
receivables of or attributable to such CFCs and de minimis assets, any portion
of such Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the US Borrowers or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the US Base Rate with respect
to US Dollar Loans, or the Cdn. Prime Rate with respect to Cdn. Dollar Loans,
plus (b) the Applicable Rate, if any, applicable to the applicable type of Base
Rate Loans plus (c) 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within 1 Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within 1
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has become the subject of an Insolvency Proceeding.

 

“Deposit and Disbursement Agreement” means the Third Amended and Restated
Deposit and Disbursement Agreement dated as of the Initial Closing Date, by and
among each of the Deposit Loan Parties, BMO Harris Bank, N.A., in its capacity
as depositary bank, Bank of Montreal in its capacity as Collateral Agent, Bank
of Montreal in its capacity as Administrative Agent, and the Convertible Secured
Trustee, and acknowledged by each of the Loan Parties, as the same is amended,
restated, supplemented or modified from time to time.

 

20

--------------------------------------------------------------------------------


 

“Deposit Loan Party” means the Canadian Borrower and each of the US Borrowers.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event: (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise; or (b) is convertible or exchangeable for
Indebtedness or other equity interests that would constitute Disqualified Stock;
provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to 90 days after the Maturity Date of the
Loans shall be deemed to be Disqualified Stock; provided further, however, that
if such Capital Stock is issued to any director, manager, officer, employee or
to any plan for the benefit of such parties of the Canadian Borrower or its
Subsidiaries or by any such plan to such parties, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Canadian Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such parties’ termination, death or
disability.

 

“Domestic Subsidiary” means a Subsidiary of the Borrowers incorporated or
organized under the laws of the United States, any State thereof or the District
of Columbia, other than a Subsidiary owned directly or indirectly by a Foreign
Subsidiary.

 

“Draft” has the meaning specified in Section 2.06(a).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States or Canada, or any state or province thereof, and having total assets in
excess of $10,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization and approved by (i) the Administrative Agent and
the L/C Issuers, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower Agent (each such approval not to be unreasonably
withheld or delayed, including with respect to the Administrative Agent, the
Administrative Agent’s reasonable determination of the creditworthiness of such
Person and the ability of such Person to satisfy its obligations under this
Agreement); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries, (y) any Person that cannot (either directly or through an
Applicable Designee) lend in US Dollars and Cdn. Dollars or (z) a Foreign
Lender, except, in the case of (y) or (z), as the Administrative Agent may
otherwise approve.

 

“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, exercise of setoff or recoupment, or otherwise).

 

21

--------------------------------------------------------------------------------


 

“Environmental Agreement” means each agreement of the Loan Parties with respect
to any Real Estate subject to a Mortgage, pursuant to which the Loan Parties
agree to indemnify and hold harmless the Secured Parties from liability under
any Environmental Laws.

 

“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Release” means a release as defined in CERCLA or under any other
applicable Environmental Law, including without limitation, any release or
discharge of any Hazardous Materials including any discharge, spray, injection,
inoculation, abandonment, deposit, spillage, leakage, seepage, pouring,
emission, emptying, throwing, dumping, placing, exhausting, escape, leach,
migration, dispersal, dispensing or disposal.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Canadian Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Canadian Borrower or any
ERISA Affiliate from a Multiemployer Plan or receipt by the Canadian Borrower or
any ERISA Affiliate of notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or, to the knowledge of the Canadian Borrower, Multiemployer Plan, or
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the

 

22

--------------------------------------------------------------------------------


 

termination of, or the appointment of a trustee to administer, any Pension Plan
or, to the knowledge of the Canadian Borrower, Multiemployer Plan.

 

“Eurocurrency LIBOR Rate” has the meaning set forth in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

Eurocurrency LIBOR Rate

 

1.00 – Eurocurrency Reserve Percentage

 

Where,

 

“Eurocurrency LIBOR Rate” means, for such Interest Period, the rate per annum
equal to the applicable interest settlement rate for US Dollar LIBOR, as
published by Reuters (or such applicable successors or other commercially
available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, 2 Business Days prior to the commencement of such Interest Period, for
deposits in US Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  If such rate is not available
at such time for any reason, then the “Eurocurrency LIBOR Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in US Dollars for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of Montreal
and with a term equivalent to such Interest Period would be offered by Bank of
Montreal’s London Branch (or other Bank of Montreal branch or Affiliate) to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) 2 Business Days prior
to the commencement of such Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate with respect to US Dollar Deposits.

 

“Event of Default” has the meaning specified in Section 8.01.

 

23

--------------------------------------------------------------------------------


 

“Excluded Non-Recourse Debt” has the meaning specified in the defined term
“Consolidated Total Net Debt”.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Guarantor
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guarantor Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Guarantor Swap Obligation. If a Guarantor Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Guarantor Swap Obligation that is attributable
to swaps for which such Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) Taxes imposed on or measured
by its overall net income (however denominated), franchise Taxes imposed on it,
and branch profits Taxes imposed on it, in each case (i) by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, any withholding Tax that is
imposed on amounts payable to or for the account of such Lender (A) on the
Closing Date with respect to the Lenders party hereto on the Closing Date,
(B) on or following the date any Person that is not already a Lender becomes a
Lender under this Agreement pursuant to Section 10.06(b), or (C) on or following
the date that any Lender designates a new Lending Office, except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding Tax pursuant to
Section 3.01(a), (c) Canadian withholding Tax that is imposed on amounts payable
to a Person with whom the payer does not deal at arm’s length or payable in
respect of a debt or other obligation to pay an amount to such Person, (d) Taxes
attributable to such recipient’s failure to comply with Section 3.01(e) and
(e) any U.S. federal withholding Taxes imposed under FATCA (or similar Taxes
imposed under an applicable intergovernmental agreement entered into with
respect to FATCA).

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 4, 2011, among the Borrowers, Bank of Montreal,
as agent, and a syndicate of lenders, as amended, supplemented or modified from
time to time prior to the Closing Date.

 

“Existing Letters of Credit” means the letters of credit issued under or deemed
issued under the Existing Credit Agreement, in each case, as specified in
Schedule 1.01(b).

 

24

--------------------------------------------------------------------------------


 

“Extraordinary Expenses” means, collectively, all reasonable and necessary
advances and out-of-pocket costs and expenses that the Administrative Agent may
make or incur during an Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against the Administrative Agent,
any Lender, any Loan Party, any representative of creditors of a Loan Party or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Administrative Agent’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other claims; (c) the exercise, protection or
enforcement of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations.  Such costs, expenses and advances include all documented transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and reasonable travel
expenses.

 

“Fair Market Value” means, with respect to any asset or Property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of who is under
undue pressure or compulsion to complete the transaction.

 

“FATCA” means, sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) thereof, or any
applicable intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
Montreal on such day on such transactions as determined by the Administrative
Agent.

 

25

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement dated as of the Closing Date
among the Borrowers, the Administrative Agent and the Arrangers.

 

“Foreign Lender” means, in respect of any Borrower, any Lender that is organized
under the laws of, or otherwise resident for tax purposes in, a jurisdiction
other than that in which such Borrower is resident for tax purposes.  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction, and
Canada and each Province and Territory thereof shall be deemed to constitute a
single jurisdiction.

 

“Foreign Plan” means any employee benefit pension plan or employee retirement
plan maintained by any Loan Party or Subsidiary that is not subject to the laws
of the United States.

 

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations in respect of Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Full Payment” means with respect to any Obligations, (a) the full cash payment
thereof (other than contingent indemnity and other obligations that are not yet
due and owing), including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are L/C Obligations, Bank Product Debt or Swap Obligations, in
each case, to the extent that is not yet due and owing or inchoate or contingent
in nature, Cash Collateralization thereof (or delivery of a standby letter of
credit reasonably acceptable to the Administrative Agent or the applicable
Lender in its reasonable discretion, in the amount of required Cash Collateral)
to the extent requested or required by the terms of the Swap Contracts or
agreements related to the Bank Product Debt.  No Loans shall be deemed to have
been paid in full until all Commitments related to such Loans have expired or
been terminated.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means either Cdn. GAAP or US GAAP, as the context may require.

 

“Governmental Authority” means any federal, state, provincial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising

 

26

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions for or pertaining to any government or court, in each case whether
associated with the United States, Canada, a state, province, district or
territory thereof, or a foreign entity or government.

 

“Granting Lender” has the meaning set forth in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrowers listed on
Schedule 1.01(c) and (b) each other Subsidiary that is required to execute a
Joinder Agreement pursuant to Section 6.13.

 

“Guarantor Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Guaranty” means the Canadian Guaranty, the US Guaranty, and each other guaranty
made by the Guarantors in favor of the Administrative Agent for the benefit of
the Secured Parties each, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

27

--------------------------------------------------------------------------------


 

“Incur” means issue, assume, guarantee, incur or otherwise become liable for and
“Incurred” or “Incurrence” will have a corresponding meaning; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) the principal of any indebtedness of
such Person, whether or not contingent: (a) in respect of Borrowed Money,
(b) evidenced by bonds, notes, debentures or similar instruments or outstanding
letters of credit (after giving effect to any prior drawings or reductions which
may have been reimbursed) or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof), (c) representing the deferred and
unpaid purchase price of any Property or services which purchase price is due
more than six months after the date of placing the Property in service or taking
delivery and title thereto, except (1) any such balance that constitutes a trade
payable or similar obligation to a trade creditor Incurred in the Ordinary
Course of Business, (2) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(3) liabilities accrued in the Ordinary Course of Business), or (d) all
Attributable Indebtedness; (ii) to the extent not otherwise included, any
obligation of such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the Indebtedness of another Person (other than by endorsement of
negotiable instruments for collection in the Ordinary Course of Business); and
(iii) to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of (x) the Fair Market Value of such asset
at such date of determination and (y) the amount of such Indebtedness of such
other Person; provided, further, that any obligation of a Borrower or any
Subsidiary in respect of account credits or participants under any employee,
director or officer compensation plan of the Canadian Borrower or Subsidiary,
will be deemed not to constitute Indebtedness.

 

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (ii) in the case of the Borrowers and their
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days and made in the Ordinary Course of Business.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any Capitalized Lease
Obligation or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

28

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning set forth in Section 10.04(b).

 

“Initial Closing Date” means November 4, 2011.

 

“Insolvency Act (Canada)” means the Bankruptcy and Insolvency Act (R.S.C., 1985,
c. B-3).

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code or the
Insolvency Act (Canada), or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.

 

“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

“Intercompany Loan Subordination Agreement” means the Intercompany Loan
Subordination Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, from each holder of any intercompany note permitted
pursuant to Section 7.03(k) that subordinates the rights and interests of such
holder to the Obligations, in each case, as the same may be amended, restated,
supplemented, modified or joined from time to time.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Canadian Borrower for the four fiscal quarters
ending on such date of determination to (b) the Consolidated Interest Expense of
the Canadian Borrower for the four fiscal quarters ending on such date of
determination.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Bankers’ Acceptance (or BA Equivalent Note), the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates (or, if such day is not a
Business Day, the next succeeding Business Day); (b) as to any Base Rate Loan,
the last Business Day of each of March, June, September and December and the
Maturity Date; and (c) as to a Bankers’ Acceptance or BA Equivalent Note, the
date of payment of the BA Stamping Fee pursuant to the terms of Section 2.06(f).

 

29

--------------------------------------------------------------------------------


 

“Interest Period” means,

 

(a)                                 as to each Eurocurrency Rate Loan, the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter, as selected by the Borrowers in a Loan
Notice; and

 

(b)                                 with respect to each Bankers’ Acceptance (or
BA Equivalent Note),  the period commencing on the date such Banker Acceptance
is disbursed or converted to or continued as a Bankers’ Acceptance (or BA
Equivalent Notes) and ending on the date one, two, three or six months
thereafter;

 

provided, that in each case:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and any Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement in substantially the form of Exhibit E.

 

30

--------------------------------------------------------------------------------


 

“Judgment Currency” has the meaning set forth in Section 10.25.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means each of Bank of Montreal, The Toronto-Dominion Bank, Morgan
Stanley Bank, N.A. (or their respective Applicable Designees) or any other
Lender (so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Credit Agreement
are required to be performed by it as an L/C Issuer) approved by each of the
Administrative Agent and the Borrower Agent.

 

“L/C Issuer Limit” means, with respect to each L/C Issuer, the maximum amount of
L/C Obligations related to Letters of Credit issued by such L/C Issuer as set
forth in the Register maintained by the Administrative Agent.  On the Closing
Date, the respective L/C Issuer Limits of Bank of Montreal, The Toronto-Dominion
Bank, Morgan Stanley Bank, N.A. (or their respective Applicable Designee) shall
be $62,500,000 for Bank of Montreal, $62,500,000 for The Toronto-Dominion Bank,
and $25,000,000 for Morgan Stanley Bank, N.A.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all US Unreimbursed Amounts and Canadian Unreimbursed Amounts, including all
L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“L/C Rate” means (a) in respect of any day on which the Default Rate is in
effect pursuant to Section 2.07(b), the Applicable Rate in respect of Letters of
Credit plus 2% per annum, and (b) in respect of any other day, the Applicable
Rate in respect of Letters of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed

 

31

--------------------------------------------------------------------------------


 

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Lender” has (a) the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuers, and (b) any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Furthermore, with respect to (i) each provision of this
Agreement relating to the funding or participation in any Cdn. Dollar Loans or
Cdn. Dollar Letters of Credit or the repayment or the reimbursement thereof by
the Borrowers in connection therewith, (ii) any rights of set-off, (iii) any
rights of indemnification or expense reimbursement and (iv) reserves, capital
adequacy or other provisions, each reference to a Lender shall be deemed to
include such Lender’s Applicable Designee.  Notwithstanding the designation by
any Lender of an Applicable Designee, the Borrowers and the Administrative Agent
shall be permitted to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement; provided that
each Applicable Designee shall be subject to the provisions obligating or
restricting Lenders under this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any US Dollar Letter of Credit or Cdn. Dollar Letter of
Credit, as applicable, in each case, in the form from time to time in use by the
respective L/C Issuers.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the respective L/C Issuers.

 

“Letter of Credit Expiration Date” means the day that is 7 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Sublimit” means $150,000,000, as the same may be reduced from
time to time pursuant to the terms of Section 2.05.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitment.

 

“Lien” means any mortgage, pledge, hypothecation, assignment (excluding any
assignment constituting a sale), deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing), and any contingent or other agreement to provide any
of the foregoing.

 

32

--------------------------------------------------------------------------------


 

“Loan” means each loan and any advances made pursuant to Article II.

 

“Loan Account” means the loan account established by each Lender on its books
pursuant to Section 2.10(c).

 

“Loan Documents” means this Agreement, the Other Agreements, the Guaranties, the
Collateral Documents, the Fee Letter, and any certificate, executed by or on
behalf of any Loan Party hereunder.

 

“Loan Notice” means a Notice of Borrowing and a Notice of
Conversion/Continuation.

 

“Loan Parties” means, collectively, the Borrowers, each Guarantor, each Pledgor,
and each other Subsidiary that Guarantees the Obligations or grants a Lien or
security interest in its Property in favor of the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties pursuant to the
terms of this Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
or assets of the Borrowers and its consolidated Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to pay any Obligation
when due or otherwise to perform its material obligations under this Agreement,
any Guaranty, any Collateral Document or any Note, in each case, to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement, or the Guaranties, the other
Collateral Documents and the Notes taken as a whole, in each case, against any
Loan Party a party thereto.

 

“Maturity Date” means March 4, 2015.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Loan Party grants to the Administrative Agent, for the benefit of
Secured Parties, Liens upon the Real Estate owned by such Loan Party, as
security for the Obligations, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which either US
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

 

“Net Proceeds” means with respect to a Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or a Loan
Party, or any Subsidiary thereof, in cash from such disposition, net of
(a) reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees and sales commissions; (b) amounts applied to
repayment of principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness secured by

 

33

--------------------------------------------------------------------------------


 

the asset sold in such Disposition and which is required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); (c) transfer or similar taxes and the Canadian Borrower’s commercially
reasonable good faith estimate of income taxes paid or payable in connection
with such Disposition; and (d) reserves for indemnities or purchase price
adjustment associated with such Disposition, until such reserves are no longer
needed.

 

“Non BA Lender” means any Lender that is not a BA Lender.

 

“Non-Loan Party Subsidiary” means each Subsidiary of the Canadian Borrower
(a) that as of the Closing Date is not a Loan Party and (b) that after the
Closing Date is acquired or formed and is not required to Guarantee the
Obligations or grant a Lien on its Property pursuant to a Collateral Document in
accordance with the terms of this Agreement.

 

“Non-Recourse Project Finance Indebtedness” means Project Finance Indebtedness
that is recourse solely to the assets of the applicable Subsidiary, and is not
recourse to any Borrower or any other Subsidiary, including without limitation
any Guarantee of such Project Finance Indebtedness by a Borrower or such other
Subsidiary; provided, however, that if a Project or a Subsidiary that is a
direct owner of a Project pledges the Capital Stock of such Project or provides
a limited recourse Guarantee that is limited solely to the Capital Stock
pledged, or both, under such Project Finance Indebtedness, such pledge and such
limited recourse Guarantee shall not cause such Project Finance Indebtedness to
fail to meet this definition.

 

“Note” means a promissory note made by the US Borrowers and the Canadian
Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the forms of Exhibit B.

 

“Notice of Borrowing” means a notice of a Borrowing pursuant to
Section 2.02(a)(i), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Notice of Conversion/Continuation” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurocurrency Rate Loans or
Bankers’ Acceptances, pursuant to Section 2.02(a)(ii), which, if in writing,
shall be substantially in the form of Exhibit A-2.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bank Product Debt, or any
Swap Obligations in connection with a Swap Contract between any of the Borrowers
or another Loan Party and a Lender pursuant to and in accordance with the terms
of Section 7.03(e) (including any such Swap Obligations owing to one or more
Lenders or their Affiliates), in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including Extraordinary Expenses)
and interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor

 

34

--------------------------------------------------------------------------------


 

Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the term “Obligations” excludes all Excluded Swap Obligations.

 

“Officers’ Certificate” means a certificate signed on behalf of any of the
Borrowers or the other Loan Parties, as applicable, by a Responsible Officer of
such Borrower or such other Loan Party.

 

“Ordinary Course of Business” means the ordinary course of business of any
Borrower or Subsidiary and undertaken in good faith.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Agreement” means each Note; Issuer Document; Environmental Agreement; or
other instrument or agreement (other than this Agreement or a Collateral
Document) now or hereafter delivered by a Loan Party or other Person to the
Administrative Agent or a Lender in connection with any transactions relating
hereto.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, each
Lender and each L/C Issuer, Taxes imposed as a result of a present or former
connection between the Administrative Agent, each Lender and each L/C Issuer, as
the case may be, and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
a request by the Borrowers under Section 10.14).

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and

 

35

--------------------------------------------------------------------------------


 

(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Overadvance” means any time the Total Outstandings exceed 103% of the Aggregate
Commitment, for more than five consecutive Business Days.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by either US
Borrower or any ERISA Affiliate or to which such US Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years, but
excluding any Foreign Plans.

 

“Permitted Acquisitions” means the purchase or other acquisition of Property and
assets or businesses of any Person (including Investments in Project Development
Companies) constituting a business unit, a line of business or division of such
Person, or equity interests in a Person that, upon the consummation thereof,
will be a Subsidiary of the Borrowers (including as a result of a merger or
consolidation); provided that, with respect to each such purchase or other
acquisition:

 

(a)                                 immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default or
Event of Default shall have occurred and be continuing (other than, except in
the case of an Event of Default under Section 8.01(a), in respect of any
Permitted Acquisition made pursuant to a legally binding commitment entered into
at a time when no Default exists);

 

(b)                                 a majority of all Property, assets and
businesses acquired in such purchase or other acquisition shall be located in
the United States or Canada, or if such acquisition is of a Person, such Person
is located in and organized under the Laws of any political subdivision of the
United States or Canada;

 

(c)                                  the acquired Property, assets, business or
Person is in a Similar Business as the Canadian Borrower and its Subsidiaries,
taken as a whole (or a business that is reasonably related or ancillary
thereto);

 

36

--------------------------------------------------------------------------------


 

(d)                                 the board of directors (or similar governing
body) of the Person to be so purchased or acquired shall not have indicated
publicly its opposition to the consummation of such purchase or acquisition
(which opposition has not been publicly withdrawn);

 

(e)                                  all of the Property and other assets
acquired in connection with such acquisition, including all Capital Stock, shall
constitute Collateral, and such Collateral shall be made subject to Collateral
Documents granting an Acceptable Security Interest in favor of the
Administrative Agent for the benefit of the Secured Parties in such Collateral
in accordance with and to the extent required by the terms of Section 6.13
unless any long term Indebtedness that is permitted to be Incurred or assumed
under Section 7.03(g) covering such assets or Property prohibits the inclusion
of such assets or Property as Collateral and prohibits the grant of a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties on such
Collateral;

 

(f)                                   any such newly created or acquired
Subsidiary shall be a Guarantor and shall deliver a Guaranty in accordance with
and to the extent required by Section 6.13, within the times specified therein;

 

(g)                                  the majority of the cash flow generated by
the assets acquired in connection with such acquisition or of the acquired
Subsidiary shall be contracted on terms and conditions that in the good faith
judgment of the Canadian Borrower would support non-recourse third party project
financing or, with respect to acquisitions of Capital Stock of Project
Development Companies that do not satisfy the foregoing cash flow requirements,
the aggregate of all such Investments does not exceed $50,000,000 (excluding
Project Development Companies that initially do not meet the contracted cash
flow requirement but thereafter do satisfy such requirement) at any one time;

 

(h)                                 the Required Lenders shall have consented in
writing to such acquisition prior to entering into any definitive purchase
agreement or other agreement binding on the Borrower or a Subsidiary to
consummate such acquisition, which consent may be withheld in the sole
discretion of the Required Lenders; and

 

(i)                                     promptly upon the consummation of the
Permitted Acquisition, the Borrower Agent shall provide an Officers’ Certificate
to the Administrative Agent confirming that the Acquisition complied with the
terms set forth in this definition of Permitted Acquisition and (i) attaching
pro forma financial statements demonstrating compliance with, Section 7.11 for
the previous four quarter period for which financial statements have been
delivered on a pro forma basis after giving effect to such acquisition
(including the assumption or Incurrence of any Indebtedness in connection
therewith), and (ii) certifying that such pro forma financial statements present
fairly in all material respects the financial condition of the Canadian Borrower
and its Subsidiaries on a consolidated basis (including the assumption or
Incurrence of any Indebtedness in connection therewith) and

 

37

--------------------------------------------------------------------------------


 

setting forth reasonably detailed calculations demonstrating compliance with the
Section 7.11 for the previous four quarter period for which financial statements
have been delivered on a pro forma basis.

 

“Permitted Intercompany Notes” means (a) that certain $400,000,000 13% Unsecured
Subordinated Note of APH payable to APG and dated as of November 27, 2009, and
(b) that certain $400,000,000 13% Unsecured Subordinated Note of APG payable to
the Canadian Borrower, dated as of July 1, 2010.

 

“Permitted Investments” has the meaning specified in Section 7.02.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreements” means collectively, (a) the Amended and Restated Pledge
Agreement, substantially in the form delivered on the Initial Closing Date,
among the Borrowers, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties, (b) the Pledge Agreement, substantially in
the form delivered on the Initial Closing Date, among the Borrowers, the
Subsidiaries party thereto and the Administrative Agent for the benefit of the
Secured Parties, and (c) the Canadian Pledge Agreement, substantially in the
form delivered on the Initial Closing Date, among the Canadian Borrower, the
Subsidiaries party thereto and the Administrative Agent for the benefit of the
Secured Parties in each case, as the same is amended, restated, supplemented,
modified or joined from time to time.

 

“Pledgees” means each of the US Borrowers, each of the other Loan Parties and
each other Subsidiary of the Borrowers identified on Schedule 1.01(d) and each
other Subsidiary acquired after the Closing Date that is not prohibited from
having its Capital Stock and other equity interests pledged pursuant to the
terms of long term Indebtedness permitted under Section 7.03(g), the Capital
Stock and other equity interests of whom are required to be pledged pursuant to
the Pledge Agreements.

 

“Pledgors” means each of the Borrowers, each of the other Loan Parties and each
other Subsidiary of the Borrowers identified on Schedule 1.01(d) and each other
Subsidiary acquired after the Closing Date that is not prohibited from pledging
its Capital Stock and other equity interests pursuant to the terms of long term
Indebtedness permitted under Section 7.03(g), required to grant a pledge of
security interest in the Capital Stock and other equity interests of its
Subsidiaries pursuant to the Pledge Agreements.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up, including, without
limitation, the CPI Preferred Stock.  The principal amount of any Preferred
Stock shall be (i) the maximum liquidation value of such Preferred Stock or
(ii) the maximum mandatory

 

38

--------------------------------------------------------------------------------


 

redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater.

 

“pro forma” means, in connection with any calculation giving effect on a pro
forma basis in connection with (a) a Disposition, as if such Disposition had
occurred on the first day of the relevant fiscal quarter being tested, (b) the
incurrence of any Indebtedness after the first day of the relevant fiscal
quarter being tested, as if such Indebtedness had been incurred (and the
proceeds thereof applied) on the first day of such fiscal quarter, (c) the
permanent repayment of any Indebtedness after the first day of the relevant
fiscal quarter being tested, as if such Indebtedness had been retired or
redeemed on the first day of such fiscal quarter, (d) any Investment being
consummated as well as any other Investment consummated after the first day of
the relevant fiscal quarter being tested, and on or prior to the date of the
respective Investment then being made, as if such Investment had occurred on the
first day of such fiscal quarter, (e) any Restricted Payment being made after
the first day of the relevant fiscal quarter being tested, as if such Restricted
Payment had occurred on the first day of such fiscal quarter and/or (f) any
Permitted Acquisition being consummated as well as any other Permitted
Acquisition consummated after the first day of the relevant fiscal quarter being
tested, and on or prior to the date of the respective Permitted Acquisition then
being effected, as if such Permitted Acquisition had occurred on the first day
of such fiscal quarter, as the case may be, with the following rules to apply in
connection therewith:

 

(i)                                     all Indebtedness (x) incurred or issued
after the first day of the relevant fiscal quarter (whether incurred to finance
a Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of the such fiscal quarter and remain outstanding through the date of
determination and (y) permanently retired or redeemed after the first day of the
relevant fiscal quarter shall be deemed to have been retired or redeemed on the
first day of such fiscal quarter and remain retired through the date of
determination;

 

(ii)                                  all Indebtedness assumed to be outstanding
pursuant to preceding clause (i) shall be deemed to have borne interest at
(x) the rate applicable thereto, in the case of fixed rate Indebtedness, or
(y) at the rate which would have been applicable thereto on the last day of the
respective fiscal quarter, in the case of floating rate Indebtedness (although
interest expense with respect to any Indebtedness for periods while same was
actually outstanding during such fiscal quarter shall be calculated using the
actual rates applicable thereto while same was actually outstanding); and

 

(iii)                               in making any determination of Consolidated
EBITDA for the purposes specified above in this definition, pro forma effect
shall be given to any Material Acquisition or Material Disposition consummated
during the periods described above, with such Consolidated EBITDA to be
determined as if such Material Acquisition or Material Disposition was
consummated on the first day of the relevant fiscal quarter, but without taking
into account (in the case of any Material Acquisition) any pro forma cost
savings and expenses.

 

39

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.  The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Project Development Companies” means corporations, limited liability companies
or partnerships that develop, construct, own and operate power generation or
power transmission projects or other energy infrastructure projects.

 

“Project Documents” includes all material power purchase agreements, steam sales
contracts, operating and maintenance agreements, administrative services
contracts, construction contracts (other than purchase orders), transmission
agreements, fuel supply and transportation contracts, Project loan agreements,
other than any such agreement that has a term of one year or less or that may be
cancelled or terminated by a party thereto on less than one year’s notice
without substantial economic detriment.

 

“Project Finance Indebtedness” means long term Indebtedness incurred by a
Non-Loan Party Subsidiary (other than CPI Preferred Equity) with respect to the
financing of the development, construction, maintenance or operations of such
Person, excluding any Capitalized Leases of such Person incurred in the Ordinary
Course of Business.

 

“Project Holding Entities” means each Subsidiary of the Borrowers identified on
Schedule 1.01(e) and any Subsidiary that is acquired or created after the
Closing Date to directly own a Project.

 

“Projected EBITDA” has the meaning specified in the defined term “Total Leverage
Ratio.”

 

“Projects” means each Subsidiary of the Borrowers identified on Schedule
1.01(e) that is an operating partnership, limited partnership, limited liability
company, corporation or other entity that is the direct owner of physical
generation or transmission assets and property and is engaged in the business of
generating or transmitting electrical power or generation of steam.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Canadian
Borrower.

 

40

--------------------------------------------------------------------------------


 

“Reaffirmation of Loans Documents” means that certain reaffirmation of loan
documents dated August 2, 2013, given by the Borrowers and each of the
Guarantors and Pledgors party thereto in favor of the Agent.

 

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property located in the United States or Canada or any
buildings, structures, parking areas or other improvements thereon.

 

“Refinancing Indebtedness” means the Incurrence by the Borrowers or any of their
Subsidiaries of Indebtedness which serves to refund or refinance certain
Indebtedness specified pursuant to Section 7.03, or any Indebtedness issued to
so refund or refinance such Indebtedness (subject to the following proviso)
prior to its respective maturity, in each case, to the extent permitted under
Section 7.03; provided, however, that such Refinancing Indebtedness: (a) has a
Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
Incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being refunded or refinanced; (b) has a Stated Maturity
which is no earlier than the Stated Maturity of the Indebtedness being refunded
or refinanced; (c) does not require the making of any principal payments on a
date that is earlier than the making of any such principal payments under the
Indebtedness being refunded or refinanced; (d) to the extent such Refinancing
Indebtedness refinances Indebtedness pari passu with the Obligations of the
Subsidiaries that are Guarantors, is pari passu with or subordinated to the
Obligations and the other Secured Obligations of such Subsidiaries under such
guarantee, as applicable; or (e) is Incurred in an aggregate amount (or if
issued with original issue discount, an aggregate issue price) that is equal to
or less than the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced plus premium and fees Incurred in connection with such
refinancing.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice, (b) with respect to a conversion or continuation of Loans, a Notice of
Conversion/Continuation, and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of

 

41

--------------------------------------------------------------------------------


 

the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further that any time there are five or fewer Lenders,
Required Lenders shall require the consent or affirmative vote of at least three
Lenders (other than Defaulting Lenders).

 

“Responsible Officer” means the chairman of the board, the president, any chief
executive officer, chief financial officer, senior vice president or vice
president, the treasurer or assistant treasurer, secretary or assistant
secretary, or attorney-in-fact (i) of a Loan Party, or (ii) of any Person
appointed or authorized to act by any Loan Party pursuant to any management or
similar agreement.

 

“Restricted Indebtedness” means, collectively, any Specified Debt and any
Project Finance Indebtedness.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock (including any
Disqualified Stock or any Preferred Stock) or other equity interest of the
Canadian Borrower or any Subsidiary, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or other equity interest, or on account of any return
of capital to any of the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Cdn. Dollar Loan, each of the
following:  (i) each date of a Borrowing of such Loan, (ii) each date of a
continuation of such Loan pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine, or the Required Lenders shall
require, but not more than once monthly unless a Default or Event of Default has
occurred and is continuing, and (b) with respect to any Cdn. Dollar Letter of
Credit, each of the following:  (i) each date of issuance of such Cdn. Dollar
Letter of Credit, (ii) each date of an amendment of such Cdn. Dollar Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
such Cdn. Dollar Letter of Credit, and (iv) such additional dates as the
Administrative Agent, or any L/C Issuer shall determine or the Required Lenders
shall require but not more than once monthly unless a Default or Event of
Default has occurred and is continuing.

 

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Cdn. Dollars, same day or other funds as may be determined by the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent or the L/C Issuers, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in Cdn. Dollars.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“Schedule I Lenders” means those banks that are chartered under the Bank Act
(Canada) and named in Schedule I thereto, and “Schedule I Lender” means each
such bank.

 

“Schedule I Reference Lenders” means, collectively, Bank of Montreal and any
other Schedule I Lender selected by the Administrative Agent in consultation
with the Borrower.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means any Indebtedness of the Borrowers or any Subsidiary
secured by a Lien, including the Indebtedness hereunder.

 

“Secured Parties” means the Collateral Agent (as applicable), the Administrative
Agent, the L/C Issuers, each Lender (or Applicable Designee), including in its
capacity as a counterparty to a secured Swap Contract permitted under
Section 7.01(l) and Section 7.03(e) and the providers of Bank Products.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means a security agreement from each Subsidiary formed or
acquired after the Initial Closing Date that is not prohibited from granting a
security interest in its Property pursuant to the terms of long term
Indebtedness permitted under Section 7.03(g), granting a Lien on and pledging a
security interest in substantially all of their respective personal Property in
favor of the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

 

“Similar Business” means (i) a business, the majority of whose revenues are
derived from the generation of electric power or power and energy infrastructure
assets, (ii) the activities of the Borrowers and their respective Subsidiaries
as of the Closing Date or (iii) any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto, including investing in power generation facilities or other
energy infrastructure.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

43

--------------------------------------------------------------------------------


 

(a)                                 the assets of such Person, at a fair
valuation, are in excess of the total amount of its debts (including, without
limitation, contingent liabilities); and

 

(b)                                 the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; and

 

(c)                                  it is then able and expects to be able to
pay its debts (including, without limitation, contingent debts and other
commitments) as they mature; and

 

(d)                                 it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, (x) the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability, and (y) the
value of rights of contribution from other Solvent entities shall be included.

 

“SPC” has the meaning set forth in Section 10.06(h).

 

“Specified Debt” means the Convertible Debentures, the CPILP Notes and the 2011
Notes.

 

“Specified Project Effect”  means, from time to time, defaults with respect to
Contractual Obligations of any Loan Party or any Subsidiary of any Loan Party,
as applicable, related to one or more Projects which Contractual Obligations, in
the aggregate, impact at least 10% of the Loan Parties’ net cash flow from all
of the Projects for the 12-month period ending the date of the most recent
quarterly financial statements delivered pursuant to Section 6.01; provided,
that for purposes hereof such net cash flow shall be reduced on a pro forma
basis to reflect any Asset Sales occurring since the date of such financials.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuers, as applicable, equal to the rate of exchange for converting
from one currency to another quoted by the Bank of Canada at approximately noon
(Toronto time) on the effective date of such conversion.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the Borrowers unless such contingency has
occurred).

 

“Subject Period” means, as of any date of determination for any Person, the
trailing twelve fiscal month period of such Person ending on such date.

 

44

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned or held (directly or indirectly through one
or more subsidiaries), or (b) which is a partnership with respect to which such
parent is the sole general partner of and Controls such partnership; for greater
certainty, the Subsidiaries of the Borrowers will include all entities listed on
Schedule 5.13.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, including
without limitation the BMO ISDA Master Agreement and any other Master Agreement
with a Lender or an Affiliate of a Lender (including any Lender that was a
“Lender” under the Existing Credit Agreement).

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Contracts, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Contracts; provided, however, that with respect to Swap Obligations
between any of the Borrowers or another Loan Party and a Lender to be included
as an “Obligation”, such Swap Obligations shall have been incurred in accordance
with the terms of Section 7.03(e), and the applicable Secured Party and Loan
Party agree to use commercially reasonable efforts to provide notice to the
Administrative Agent of the existence of such Swap Contract and related Swap
Obligation promptly following the establishment of such Swap Contract and such
Swap Obligation (which notice shall be deemed given automatically upon the
creation or incurrence of any Swap Obligation provided by the Administrative
Agent, Bank of Montreal or any of their Affiliates).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have

 

45

--------------------------------------------------------------------------------


 

been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Total Net Debt as of the last day of the four fiscal quarters
ending on such date of determination, to Consolidated EBITDA on a consolidated
basis for the four fiscal quarters ending on such date of determination;
provided, that (a) with respect to Non-Recourse Project Finance Indebtedness of
a Subsidiary that is a Project Development Company and that has not yet achieved
Commercial Operations, such Non-Recourse Project Finance Indebtedness shall not
be included in determining the amount of Consolidated Total Net Debt until such
Subsidiary has achieved Commercial Operations, and (b) upon achieving Commercial
Operations, (x) all such Non-Recourse Project Finance Indebtedness (other than
any Excluded Non-Recourse Debt) shall be included in the determination of the
amount of Consolidated Total Net Debt of such Subsidiary immediately upon the
first applicable date of determination, (y) Consolidated EBITDA for each of the
four fiscal quarters ending immediately prior to achieving Commercial Operations
for such Subsidiary shall be deemed to be as set forth in the applicable
Acceptable Project Development Company Projections (“Projected EBITDA”), and
(z) the calculation of Consolidated EBITDA for each of the four fiscal quarters
ending immediately after achieving Commercial Operations shall include actual
EBITDA for any fiscal quarter ending after Commercial Operations and Projected
EBITDA for any fiscal quarter ending prior to Commercial Operations; provided
further, that at no time shall more than $350,000,000 of such Non-Recourse
Project Finance Indebtedness be excluded from the determination of the amount of
Consolidated Total Net Debt.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a US Base Rate Loan, US
Prime Rate Loans, Cdn. Prime Rate Loan, Bankers’ Acceptance (or BA Equivalent
Note) or a Eurocurrency Rate Loan.

 

46

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the UCC shall mean those personal property security laws in such
other jurisdiction for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

 

“UFCA” has the meaning set forth in Section 10.21.

 

“UFTA” has the meaning set forth in Section 10.21.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“US Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the annual rate of
interest determined from time to time by Bank of Montreal as being its reference
rate then in effect for determined rates on US Dollar denominated commercial
loans made by Bank of Montreal in Canada and which it publicly announces as its
US Dollar “prime rate” and (c) the Eurocurrency Rate for US Dollar deposits for
a 30 day Interest Period as determined on such day, plus 1.0%.  Any change in
such rate announced by Bank of Montreal shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“US Base Rate Loan” means a Loan made to the Canadian Borrower that bears
interest based on the US Base Rate.

 

“US Borrower Commitment” means, as to each Lender, its obligation to (a) make
Loans to the US Borrowers pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations issued on behalf of any of the Borrowers; in
each case, in an aggregate principal amount not to exceed $25,000,000 other than
with respect to L/C Borrowings in accordance with Section 2.01 and in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement; in each case as the US Borrower Commitments may be readjusted from
time to time by the Administrative Agent in connection with a commensurate
readjustment of the Canadian Borrower Commitments; provided, that in no event
shall any such readjustment result in the aggregate Commitment of any Lender
exceeding the aggregate Commitment amount for such Lender on Schedule 2.01.

 

“US Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“US Collateral” means all Property of the Loan Parties organized under the laws
of the United States or any State thereof or the District of Columbia described
in any

 

47

--------------------------------------------------------------------------------


 

Collateral Documents and intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Collateral Agent for the benefit of the
Secured Parties.

 

“US Dollar” and “$” mean lawful money of the United States.

 

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in Cdn. Dollars, the equivalent amount in US Dollars calculated by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of US Dollars with
Cdn. Dollars.

 

“US Dollar Letter of Credit” means any letter of credit issued hereunder for the
account of the Borrowers in US Dollars and shall include the Existing Letters of
Credit.  A US Dollar Letter of Credit may be a commercial letter of credit or a
standby letter of credit; provided that with respect to Morgan Stanley Bank,
N.A. or its Applicable Designees, such US Dollar Letters of Credit shall be
standby letters of credit.

 

“US Dollar Loan” means a Loan that bears interest based on the US Base Rate, the
US Prime Rate or the Eurocurrency Rate with respect to US Dollar Deposits.

 

“US GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“US Guaranty” means the Amended and Restated Guaranty dated as of the Initial
Closing Date, substantially in the form delivered on the Initial Closing Date,
as the same may be joined from time to time by additional Guarantors after the
Initial Closing Date.

 

“US Honor Date” has the meaning set forth in Section 2.03(c)(i)(A).

 

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“US Prime Rate” means , for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the annual rate of
interest determined from time to time by Bank of Montreal as being its reference
rate then in effect for determined rates on US Dollar denominated commercial
loans made by Bank of Montreal in the United States and which it publicly
announces as its US Dollar “prime rate” and (c) the Eurocurrency Rate for US
Dollar deposits for a 30 day Interest Period as determined on such day, plus
1.0%. Any change in such rate announced by Bank of Montreal shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“US Prime Rate Loan” means a Loan made to a US Borrower that bears interest
based on the US Prime Rate.

 

48

--------------------------------------------------------------------------------


 

“US Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(c).

 

“US Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i)(A).

 

“Voluntary Prepayment” has the meaning set forth in Section 7.06.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (b) the sum of all such
payments.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which will at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “Property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

49

--------------------------------------------------------------------------------


 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  All calculations of fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in US
Dollars or Cdn. Dollars, as applicable, and, unless the context otherwise
requires, all determinations (including calculations of financial covenants)
made from time to time under the Loan Documents shall be made in light of the
circumstances existing at such time and shall be stated in US Dollars.

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements and using the same asset valuation method as used in such
financial statements, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Secured Parties financial statements and
other documents required under this Agreement or as reasonably requested
hereunder (such request to be made no later than the later of 6 months after the
date of the applicable financial statement or the end of the fiscal year
pertaining to such financial statement) setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments,

 

50

--------------------------------------------------------------------------------


 

restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern Time (daylight
or standard, as applicable).

 

1.07.                     Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.08.                     Interest Act (Canada).  For the purposes of this
Agreement, whenever interest to be paid hereunder is to be calculated on the
basis of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or such other number of days in such period, as the case may be

 

1.09.                     Exchange Rates; Currency Equivalents; Applicable
Currency.

 

(a)                                 For purposes of this Agreement, references
to the applicable outstanding amount of Loans, Letters of Credit, Total
Outstandings or L/C Obligations shall be deemed to refer to the US Dollar
Equivalent thereof.

 

(b)                                 For purposes of this Agreement, the US
Dollar Equivalent of any Loans, Letters of Credit, other Obligations and other
references to amounts denominated in Cdn. Dollars shall be determined in
accordance with the terms of this Agreement in respect of the most recent
Revaluation Date.  Such US Dollar Equivalent shall become effective as of such
Revaluation Date for such Loans, Letters of Credit and other Obligations and
shall be the US Dollar Equivalent employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur for such Loans,
Letters of Credit and other Obligations.  Except as otherwise expressly provided
herein, the applicable amount of any currency for purposes of the Loan Documents
(including for purposes of financial statements and all calculations in
connection with financial covenants) shall be the US Dollar Equivalent thereof;
provided however, that with respect to minimum amounts for Borrowings (and
conversions and continuations of Loans) or repayments and prepayments, shall be
such the amounts as set forth in this Agreement with respect to the applicable
currency of any such Loan.

 

(c)                                  Wherever in this Agreement in connection
with a borrowing, conversion, continuation or prepayment of an Loan or the
issuance, amendment or extension of a

 

51

--------------------------------------------------------------------------------


 

Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in US Dollars, but such Loan or Letter of Credit is denominated in
Cdn. Dollars, such amount shall be the relevant Cdn. Dollar Equivalent of such
US Dollar amount (rounded to the nearest Cdn. Dollar, with 0.50 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuers,
as the case may be.

 

(d)                                 For purposes of this Agreement, all
repayments, prepayments or reimbursements with respect to Loans, Letters of
Credit and other Obligations shall be made in the currency applicable to such
Advance, Letter of Credit or other Obligation except as otherwise provided
herein.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.                     Loans; Advances.

 

(a)                                 Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make Loans to the Borrowers
from time to time in US Dollars or in Cdn. Dollars, in each case on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, shall not exceed such Lender’s Commitment and (iii) the
aggregate Outstanding Amount of the Loans of all Lenders shall not exceed
$25,000,000, other than any Loans made in connection with an L/C Borrowing;
provided however, that the Lenders will not be required to make any Loans to any
Borrower (other than in connection with L/C Borrowings) at any time that the
aggregate outstanding principal amount of Loans is greater than or equal to
$25,000,000.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. 
Loans may be made, at the option of the Borrowers, in US$ as US Base Rate Loans
to the Canadian Borrower, US Prime Rate Loans to the US Borrowers or
Eurocurrency Rate Loans to any Borrower, or in Cdn$ as Cdn. Prime Rate Loans or
Bankers’ Acceptances (or BA Equivalent Notes) to the Canadian Borrower.  In
addition to the foregoing, certain Loans may be made to the Borrowers to the
extent they are deemed to be made in accordance with Sections 2.02(c), 2.02(g),
2.03(c)(i)(B), 2.03(c)(ii), 3.02, 3.03 and 3.07.  The Borrowers and the Lenders
each hereby agree that all “Loans” (as defined in the Existing Credit
Agreement), outstanding under the Existing Credit Agreement on the Closing Date,
shall be deemed to be Loans made under this Agreement and shall be redistributed
amongst the Lenders according to their respective Pro Rata Shares on the Closing
Date and all other “Credit Extensions” (as defined in the Existing Credit
Agreement) together with any and all fees and expenses accrued and unpaid or
otherwise outstanding under the Existing Credit Agreement on the Closing Date,
shall be continued as Credit Extensions, fees and expenses under this Agreement.

 

52

--------------------------------------------------------------------------------


 

2.02.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 (i)                                    
Borrowings.  Each Borrowing shall be made upon the Borrower Agent’s irrevocable
notice to the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Administrative Agent not later than (A) 2:00 p.m.
(Eastern time) 3 Business Days prior to the requested date of any Borrowing of
Eurocurrency Rate Loans or Bankers’ Acceptances (or BA Equivalent Note),
(B) 10:00 a.m. (Eastern time) on the requested date of any Borrowing of US Base
Rate Loans and US Prime Rate Loans, and (c) 10:00 a.m. (Eastern time) on the
requested date of any Borrowing of Cdn. Prime Rate Loans.  Each telephonic
notice by the Borrower Agent pursuant to this Section 2.02(a)(i) must be
confirmed promptly by delivery to the Administrative Agent of a written Notice
of Borrowing, appropriately completed and signed by a Responsible Officer of the
Borrower Agent.  Each Borrowing of Eurocurrency Rate Loans or Bankers’
Acceptances (or BA Equivalent Notes) shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Notice of Borrowing (whether telephonic or written) shall specify
(A) the applicable Borrower or Borrowers, (B) the requested date of the
Borrowing (which shall be a Business Day), (C) the principal amount of Loans to
be borrowed, (D) whether the Borrowing is to be a US Dollar Loan or a Cdn.
Dollar Loan and, in each case, whether it is to be made as a Base Rate Loan,
Bankers’ Acceptance (or BA Equivalent Note) or a Eurocurrency Rate Loan, and
(E) in the case of a Eurocurrency Rate Loan or Bankers’ Acceptance (or BA
Equivalent Note), the duration of the Interest Period with respect thereto. 
Notwithstanding anything to the contrary, (i) the Canadian Borrower shall be
permitted to borrow Eurocurrency Rate Loans, Bankers’ Acceptances (or BA
Equivalent Notes), Canadian Prime Rate Loans and US Base Rate Loans, and
(ii) the US Borrowers shall be permitted to borrow US Prime Rate Loans and
Eurocurrency Rate Loans.  If the Borrower Agent, on behalf of itself or either
of the US Borrowers, requests a Borrowing of Eurocurrency Rate Loans (with
respect to the Canadian Borrower or the US Borrowers) or Bankers’ Acceptances
(or BA Equivalent Notes) (with respect to the Canadian Borrower) in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  If the Borrower Agent, on
behalf of itself or either of the US Borrowers, fails to specify the type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as US
Base Rate Loans with respect to the Canadian Borrower or US Prime Rate Loans
with respect to the US Borrowers.

 

(ii)                                  Conversions and Continuations of Loans. 
Each conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans or Bankers’ Acceptances (or BA Equivalent Notes) shall
be made upon the Borrower Agent’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 2:00 p.m. (Eastern time) 3 Business Days
prior to the requested date of any conversion to or continuation of Eurocurrency
Rate Loans or Bankers’ Acceptances (or BA Equivalent Notes) or of any conversion
of a Eurocurrency Rate Loan to a US Base Rate Loan or US Prime Rate Loan, or a

 

53

--------------------------------------------------------------------------------


 

Bankers’ Acceptance (or BA Equivalent Note) to a Cdn. Prime Rate Loan, or any
conversion of a US Base Rate Loan or US Prime Rate Loan to a Eurocurrency Rate
Loan, or a Cdn. Prime Rate Loan to a Bankers’ Acceptance (or BA Equivalent Note)
or any conversion of a Base Rate Loan from one currency to another currency. 
Each telephonic notice by the Borrower Agent pursuant to this
Section 2.02(a)(ii) must be confirmed promptly by delivery to the Administrative
Agent of a written Notice of Conversion/Continuation, appropriately completed
and signed by a Responsible Officer of the Borrower Agent.  Each conversion to
or continuation of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes), as applicable, shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof.  Except as provided in
Section 2.03(c), each conversion to Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.  Each
Notice of Conversion/Continuation (whether telephonic or written) shall specify
(A) the applicable Borrower or Borrowers, (B) whether the applicable Borrower is
requesting a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA Equivalent Notes),
(C) the requested date of the conversion or continuation, as the case may be
(which shall be a Business Day), (D) the principal amount of Loans to be
converted or continued, (E) the Type of Loans to which existing Loans are to be
converted, and (F) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower Agent, on behalf of itself or either of the US
Borrowers, fails to specify a Type of Loan in a Notice of
Conversion/Continuation or if the Borrower Agent fails to give a timely notice
requesting a conversion or continuation, then the applicable US Dollar Loans
shall be converted to US Base Rate Loans with respect to the Canadian Borrower
and US Prime Rate Loans with respect to the US Borrowers and the applicable Cdn.
Dollar Loans shall be converted to Cdn. Prime Rate Loans.  Any such automatic
conversion to US Base Rate Loans or US Prime Rate Loans, as applicable, shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes).  If the Borrower Agent requests a conversion to, or
continuation of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes) in any such Notice of Conversion/Continuation, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower Agent, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to, in the case of
US Dollar Loans, US Base Rate Loans with respect to the Canadian Borrower or US
Prime Rate Loans with respect to the US Borrowers and, in the case of Cdn.
Dollar Loans, Cdn. Prime Rate Loans, in each case as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02

 

54

--------------------------------------------------------------------------------


 

(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Bank of Montreal with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower Agent.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan or Bankers’ Acceptance (or BA Equivalent Note) may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan or Bankers’ Acceptance (or BA Equivalent Note), as
applicable.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans or Bankers’ Acceptances (or
BA Equivalent Notes) without the consent of the Required Lenders.  During the
existence of an Event of Default, unless the Required Lenders consent, (i) all
Eurocurrency Rate Loans shall be converted to US Base Rate Loans with respect to
the Canadian Borrower and US Prime Rate Loans with respect to the US Borrowers
and (ii) all Bankers’ Acceptances (or BA Equivalent Notes) upon their maturity
shall be converted to Cdn. Prime Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower Agent and the Lenders of the interest rate or discount rate,
as applicable, applicable to any Interest Period for Eurocurrency Rate Loans or
Bankers’ Acceptances (or BA Equivalent Notes) upon determination of such
interest rate.  The determination of the Eurocurrency Rate or BA Discount Rate
by the Administrative Agent shall be conclusive in the absence of manifest
error.  Any change in the US Base Rate, US Prime Rate or Cdn. Prime Rate shall
be effective on the date the change becomes effective generally without the
necessity for any notice.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of
Eurocurrency Rate Loans and Bankers’ Acceptances (or BA Equivalent Notes), there
shall not be more than ten (10) Interest Periods in effect at any one time.

 

2.03.                     Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers on
their own behalf, or on behalf of their Subsidiaries, and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection
(b) below (provided that the Borrower requesting any issuance of a Letter of
Credit shall be primarily obligated to the extent a Letter of Credit is issued
on behalf of a Subsidiary of such Borrower), and (2) to honor drafts under the
Letters of Credit made in accordance with the

 

55

--------------------------------------------------------------------------------


 

terms of such Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and
their Subsidiaries; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if, as of the date of such
L/C Credit Extension, after giving effect thereto (w) Total Outstandings would
exceed the Aggregate Commitments, (x) the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, would exceed such Lender’s Commitment, (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit or (z) the aggregate Outstanding Amount of all of Letters of Credit
issued by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer Limit. 
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto and to have satisfied all applicable requirements
for issuance hereunder, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii)                                  No L/C Issuer shall be obligated to issue
any Letter of Credit, if:

 

(A)                               the expiry date of such requested Letter of
Credit would occur more than 365 days after the date of issuance or last
extension;

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless the
outstanding amount of such Letter of Credit is Cash Collateralized at the
Maturity Date on terms and conditions that are reasonably satisfactory to such
L/C Issuer;

 

(C)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

56

--------------------------------------------------------------------------------


 

(D)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer;

 

(E)                                except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000, in the case of a commercial Letter of Credit,
or a standby Letter of Credit or such lesser amount as accepted by such L/C
Issuer in its sole discretion;

 

(F)                                 such Letter of Credit is to be denominated
in a currency other than US Dollars or Cdn. Dollars;

 

(G)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;

 

(H)                              the purpose is not consistent with Section 6.12
or the form of the proposed Letter of Credit is not reasonably satisfactory to
Administrative Agent and such L/C Issuer in their respective reasonable
discretion; or

 

(I)                                   a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at that time a Defaulting
Lender, unless the applicable L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrowers or such Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.14(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iii)                               No L/C Issuer shall be required to amend any
Letter of Credit to increase the amount thereof, or extend the maturity thereof,
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(iv)                              No L/C Issuer shall be under any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(v)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of

 

57

--------------------------------------------------------------------------------


 

Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B)  as
additionally provided herein with respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrowers delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower Agent.  Such Letter of Credit Application
must be received by such L/C Issuer and the Administrative Agent (x) with
respect to US Dollar Letters of Credit, not later than 2:00 p.m. (Eastern time)
at least 3 Business Days (or such later date and time as such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be and (y) with respect to
Cdn. Dollar Letters of Credit denominated in Cdn. Dollars, not later than
2:00 p.m. (Eastern time) at least 3 Business Days (or such later date and time
as such L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) whether such Letter of Credit is a US Dollar
Letter of Credit or a Cdn. Dollar Letter of Credit; and (H) such other matters
as such L/C Issuer may require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such L/C Issuer may require.  The Borrower Agent hereby agrees to
provide any and all “know your customer” or other similar information required
by applicable law regarding the beneficiary of any Letter of Credit reasonably
requested in writing by an L/C Issuer prior to the issuance of any Letter of
Credit.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower Agent
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless such L/C Issuer has received written notice from any Lender,
the Administrative Agent or any Loan Party, at least 1 Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable

 

58

--------------------------------------------------------------------------------


 

conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrowers or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

 

(iii)                               The Lenders shall be deemed to have
authorized (but may not require) each L/C Issuer to permit, in its sole
discretion, the renewal of any Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”) at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuers shall not permit any such renewal if (A) such L/C Issuer
has reasonably determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is 5
Business Days before the non-renewal notice date set forth in such Auto-Renewal
Letter of Credit or, if not designated, the annual anniversary of the issuance
thereof, that (1) from the Administrative Agent that the Required Lenders have
elected not to permit such renewal or (2) from the Administrative Agent, any
Lender or the Borrowers that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower Agent and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower Agent and the Administrative
Agent thereof.

 

(A)                               Not later than 10:00 a.m. (Eastern time) with
respect to US Dollar Letters of Credit on the date of any payment by such L/C
Issuer under a US Dollar Letter of Credit (each such date, a “US Honor Date”),
the Borrowers shall reimburse such L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing.  If the Borrowers fail to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the US Honor Date, the amount of the unreimbursed drawing
(the “US Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof.  In

 

59

--------------------------------------------------------------------------------


 

such event, the Borrowers shall be deemed to have requested a Borrowing of US
Prime Rate Loans to be disbursed on the US Honor Date in an amount equal to the
US Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of US Prime Rate Loans, subject to the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).

 

(B)                               Not later than 10:00 a.m. (Eastern time) with
respect to Cdn. Dollar Letters of Credit on the date of any payment by such L/C
Issuer under a Cdn. Dollar Letter of Credit (each such date, a “Cdn. Honor
Date”), the Borrowers shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrowers fail
to so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Cdn. Honor Date, the amount of the
unreimbursed drawing (the “Cdn. Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, the Borrowers shall be deemed
to have requested a Borrowing of Cdn. Prime Rate Loans to be disbursed on the
Cdn. Honor Date in an amount equal to the Cdn. Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02(a), but subject to
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).

 

(C)                               Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing.

 

(ii)                                  With respect to US Letters of Credit, each
Lender (including the Lender acting as an L/C Issuer) shall upon any notice
pursuant to Section 2.03(c)(i)(A) make funds available to the Administrative
Agent for the account of each of the applicable L/C Issuers at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the US
Unreimbursed Amount, not later than 2:00 p.m. (Eastern time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a US Base Rate Loan or US Prime Rate Loan, as
applicable, to the applicable Borrower in such amount.  With respect to Cdn.
Letters of Credit, each Lender (including the Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i)(A) make funds available to
the Administrative Agent for the account of each of the applicable L/C Issuers
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Cdn. Unreimbursed Amount, not later than 2:00 p.m. (noon) (Eastern time) on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Cdn. Prime Rate Loan, to
the applicable Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the applicable L/C Issuers.

 

60

--------------------------------------------------------------------------------


 

(iii)                               With respect to (A) any US Unreimbursed
Amount that is not fully refinanced by a Borrowing of US Base Rate Loans or US
Prime Rate Loans, as applicable, because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the US Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate and (B) any Cdn. Unreimbursed Amount
that is not fully refinanced by a Borrowing of Cdn. Prime Rate Loans, in the
applicable currency, because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Canadian Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Cdn. Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse an L/C Issuer for any
amount drawn under any Letter of Credit issued by such L/C Issuer, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of such L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the L/C Issuers for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against any L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrowers of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the L/C Issuers for the amount of any payment made by any L/C Issuer
under any Letter of Credit issued by it, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of any of the L/C Issuers any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii) or in accordance
with Section 2.02(i), the applicable L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such

 

61

--------------------------------------------------------------------------------


 

payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation.  A
certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related applicable Unreimbursed Amount
or interest thereon (whether directly from the Borrowers or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse the L/C Issuers for each drawing under each Letter of
Credit and to repay each associated L/C Borrowing, shall in each case, be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the applicable Borrower may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), any
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated

 

62

--------------------------------------------------------------------------------


 

hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by an L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the applicable Borrower, except for the gross negligence or
willful misconduct in connection with its payment of a Letter of Credit.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrower Agent will immediately notify the applicable L/C Issuer.  The Borrowers
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, none of
the L/C Issuers shall have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent or any of their
Related Parties, nor any of the respective correspondents, participants or
assignees of any of the L/C Issuers, shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application.  The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee

 

63

--------------------------------------------------------------------------------


 

at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent or any of their Related Parties, nor any of the respective
correspondents, participants or assignees of any of the L/C Issuers, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.

 

(i)                                     Upon the request of the Administrative
Agent, (i) if an L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing,
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, (iii) if
Availability is less than zero after giving effect to the prepayment of
outstanding Loans pursuant to Section 2.04(b), (iv) if the Total Outstandings
are equal to or greater than $125,000,000, or (v) if any demand for Cash
Collateralization has been made under Section 8.02(c), the Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be) or, in the case of clause (iv), the amount by which the Total
Outstandings exceed $125,000,000.  Sections 2.04 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or any L/C Issuer, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.14(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  The Borrowers hereby grant to
the Administrative Agent, for the benefit of each of the L/C Issuers and the
other Secured Parties, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked deposit accounts at Bank of Montreal or its
Affiliate; provided, that with respect to any Cash Collateral posted by the
Canadian Borrower, such Cash Collateral shall consist of Canadian government
securities that qualify as Cash Equivalent Investments that are pledged to and
held by, or

 

64

--------------------------------------------------------------------------------


 

registered in the name of the Administrative Agent, in each case, on terms and
conditions reasonably satisfactory to the Administrative Agent.  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrowers or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
a form reasonably satisfactory to the Administrative Agent and in an amount
sufficient to eliminate such deficiency.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this
Section 2.03 or 8.02(c) in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, and obligations to
fund participations therein for which the Cash Collateral was provided
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), it being agreed that Cash Collateral provided in
respect of obligations of Defaulting Lenders to L/C Issuers shall be applied on
a pro rata basis as set forth in Section 2.14(a)(ii).

 

(iii)                               Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations and not
otherwise applied in accordance with Section 2.03(g)(ii) shall be released
promptly following (A) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto or (B) the Administrative Agent’s
reasonable good faith determination that there exists excess Cash Collateral;
provided, however,  that Cash Collateral furnished by or on behalf of the
Borrowers shall not be released during the continuance of an Event of Default
(and following application as provided in this Section 2.03 may be otherwise
applied in accordance with Section 8.03).

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower Agent
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

(i)                                     Letter of Credit Fees.  (i) The
Borrowers shall pay to the Administrative Agent, for the account of each Lender
in accordance with its Pro Rata Share, a Letter of Credit fee for each Letter of
Credit equal to the L/C Rate times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit).  Such Letter of Credit fees shall be
computed on a quarterly basis in arrears.  Such Letter of Credit fees shall be
due and payable on (i) the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the issuance of such
Letter of Credit, (ii) on the Letter of Credit Expiration Date and
(iii) thereafter on demand.  If there is any

 

65

--------------------------------------------------------------------------------


 

change in the L/C Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the L/C Rate separately for
each period during such quarter that such L/C Rate was in effect.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrowers shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by such L/C Issuer equal to 0.375% per annum times the daily
maximum amount available to be drawn under such Letter of Credit on the date
such Letter of Credit is issued or renewed.  Such fee shall be due and payable
on (i) the date of issuance of each Letter of Credit, and (ii) annually on each
anniversary of such issuance date if such Letter of Credit is renewed or has an
expiry date more than 365 days, in each case, as permitted under this
Agreement.  In addition, the Borrowers shall pay directly to each L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect in connection with
Letters of Credit issued by such L/C Issuer.  Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.

 

(k)                                 Conflict with Letter of Credit Application. 
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

 

2.04.                     Prepayments.

 

(a)                                 The Borrowers may, upon notice to the
Administrative Agent by the Borrower Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than (A) 2:00 p.m. (Eastern time) 3 Business Days prior to any date of
prepayment of Eurocurrency Rate Loans or Cash Collateralization of Bankers’
Acceptances (or BA Equivalent Notes), (B) 10:00 a.m. (Eastern time) on the date
of prepayment of US Base Rate Loans and US Prime Rate Loans, and (C) 10:00 a.m.
(Eastern time) on the date of prepayment of Cdn. Prime Rate Loans (ii) any
prepayment of Eurocurrency Rate Loans or Cash Collateralization Bankers’
Acceptances (or BA Equivalent Notes) shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment (or Cash Collateralization with
respect to Bankers’ Acceptances and BA Equivalent Notes) and whether such Loans
are Eurocurrency Rate Loans, Bankers’ Acceptances (or BA Equivalent Notes) or
Base Rate Loans and whether such Loans are US Dollar Loans or Cdn. Dollar
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by the Borrower Agent, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to

 

66

--------------------------------------------------------------------------------


 

Section 3.05 with respect to Eurocurrency Rate Loans.  Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.  With respect to Bankers’ Acceptances (and BA Equivalent
Notes), the amount of such prepayment shall be held as Cash Collateral to be
applied against the liability of the applicable Lender upon the maturity of such
Bankers’ Acceptance or BA Equivalent Note being so prepaid.

 

(b)                                 Notwithstanding anything herein to the
contrary, if an Overadvance exists as a result of currency fluctuations of Loans
and Letters of Credit denominated in Cdn. Dollars, Borrowers shall, on the
sooner of Administrative Agent’s demand or the first Business Day after any
Borrower has actual knowledge thereof, repay the outstanding Cdn. Dollar Loans
and/or Cash Collateralize outstanding L/C Obligations with respect to Cdn.
Dollar Letters of Credit, in an amount such that after giving effect to such
repayment of Cdn. Dollar Loans or Cash Collateralization of L/C Obligations with
respect to Cdn. Dollar Letters of Credit, Total Outstandings do not exceed the
Aggregate Commitments.

 

2.05.                     Termination or Reduction of Commitments.  The
Borrowers may, upon notice to the Administrative Agent by the Borrower Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:00 p.m. (Eastern time) 2 Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds Aggregate Commitments, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.  Other than as set forth in clause (iv) above, the amount of any such
Aggregate Commitment reduction shall not be applied to the Letter of Credit
Sublimit or unless otherwise specified by the Borrower Agent.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share.  All facility and utilization fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.

 

2.06.                     Bankers’ Acceptances

 

(a)                                 To facilitate the issuance of Bankers’
Acceptances pursuant to this Agreement, the Canadian Borrower irrevocably
appoints each Lender from time to time as the attorney-in-fact of the Canadian
Borrower to execute, endorse and deliver on behalf of the Borrowers drafts in
the forms prescribed by such Lender (if such Lender is a BA Lender) for Bankers’
Acceptances denominated in Cdn. Dollars (each such executed draft that has not
yet been accepted by a Lender being referred to as a “Draft”) or non
interest-bearing promissory notes of the Canadian Borrower in favor of such
Lender (if such Lender is a Non BA Lender) (each such promissory note being
referred to as a “BA Equivalent Note”).  Each Bankers’ Acceptance and BA
Equivalent Note executed and

 

67

--------------------------------------------------------------------------------


 

delivered by a Lender on behalf of the Canadian Borrower as provided for in this
Section 2.06 will be as binding upon the Borrowers as if it had been executed
and delivered by a duly authorized officer of each of the Borrowers.

 

(b)                                 Notwithstanding the provisions of
Section 2.06(a), the Canadian Borrower will from time to time as required by the
applicable Lender provide to (a) each BA Lender an appropriate number of Drafts
drawn by the Canadian Borrower upon such BA Lender and either payable to a
clearing service (if such BA Lender is a member thereof) or payable to the
Canadian Borrower and endorsed in blank by the Canadian Borrower (if such BA
Lender is not a member of such clearing service), and (b) each Non BA Lender an
appropriate number of BA Equivalent Notes in favor of such Non BA Lender.  The
dates, maturity dates and face amounts of all Drafts and BA Equivalent Notes
delivered by the Canadian Borrower must be left blank, to be completed by the
Lenders as required by this Agreement.  Each Lender to which a Draft or BA
Equivalent Note has been delivered by the Canadian Borrower will exercise the
same degree of care in the custody of such Draft or BA Equivalent Note as such
Lender would exercise with respect to its own property kept at the place at
which the Drafts or BA Equivalent Notes are ordinarily kept by such Lender. 
Each Lender, upon the written request of the Canadian Borrower, will promptly
advise the Canadian Borrower of the number and designation, if any, of the
Drafts and BA Equivalent Notes then held by it.  No Lender will be liable for
its failure to accept a Draft or purchase a BA Equivalent Note as required by
this Agreement if the cause of such failure is, in whole or in part, due to the
failure of the Canadian Borrower to provide on a timely basis appropriate Drafts
or BA Equivalent Notes to the applicable Lender as requested by such Lender on a
timely basis.

 

(c)                                  Promptly following receipt of a Loan Notice
requesting Bankers’ Acceptances, the Administrative Agent will (a) advise each
BA Lender of the face amount and the term of the Draft to be accepted by it, and
(b) advise each applicable Non BA Lender of the face amount and term of the BA
Equivalent Note to be purchased by it.  All Drafts to be accepted from time to
time by each BA Lender that is a member of a clearing service will be payable to
such clearing service.  The term of all Bankers’ Acceptances and BA Equivalent
Notes issued pursuant to any Loan Notice must be identical.  Each Bankers’
Acceptance and BA Equivalent Note must be dated the date such Bankers’
Acceptance or BA Equivalent Note is disbursed and issued and will be for a term
of one, two, three or six months, provided that in no event will the term of a
Bankers’ Acceptance or a BA Equivalent Note extend beyond the Maturity Date. 
The face amount of the Draft (or the aggregate face amount of the Drafts) to be
accepted at any time by each Lender that is a BA Lender, and the face amount of
the BA Equivalent Note (or the aggregate face amount of the BA Equivalent Notes)
to be purchased at any time by each Lender that is a Non BA Lender, will be
determined by the Administrative Agent based upon the amounts of their
respective Commitments; provided, that, if the face amount of a Draft or BA
Equivalent Note which would otherwise be accepted or purchased by a Lender would
not be Cdn$100,000 or a whole multiple thereof, the face amount shall be
increased or reduced by the Agent in its sole discretion to Cdn$100,000 or the
nearest whole multiple of that amount, as appropriate; provided that after such
issuance, no Lender shall have aggregate outstanding Loans in excess of its
Commitment.

 

68

--------------------------------------------------------------------------------


 

(d)                                 Each BA Lender will complete and accept on
the applicable date on which a Bankers’ Acceptance or BA Equivalent is
disbursed, a Draft having a face amount (or Drafts having the face amounts) and
term advised by the Administrative Agent pursuant to Section 2.06(c).  Each
applicable BA Lender will purchase on the applicable date on which a Bankers’
Acceptance or BA Equivalent is disbursed all Bankers’ Acceptances accepted by
it, for an aggregate price equal to the BA Discount Proceeds of such Bankers’
Acceptances.  The Canadian Borrower will ensure that there is delivered to each
applicable BA Lender that is a member of a clearing service, and such BA Lender
is hereby authorized to release, the Bankers’ Acceptance accepted by it to such
clearing service upon receipt of confirmation that such clearing service holds
such Bankers’ Acceptance for the account of such BA Lender.

 

(e)                                  Each Non BA Lender, in lieu of accepting
Drafts or purchasing Bankers’ Acceptances on any date such Bankers’ Acceptance
is disbursed, will complete and purchase from the Canadian Borrower on the date
such Bankers’ Acceptance is disbursed, of a BA Equivalent Note in a face amount
and for a term identical to the face amount and term of the Drafts that such Non
BA Lender would have been required to accept on such date that such Bankers’
Acceptance is disbursed if it were a BA Lender, for a price equal to the BA
Discount Proceeds of such BA Equivalent Note (determined as if such BA
Equivalent Note were a Bankers’ Acceptance).  Each Non BA Lender will be
entitled, without charge, to exchange any BA Equivalent Note held by it for two
or more BA Equivalent Notes of identical date and aggregate face amount, and the
Canadian Borrower will execute and deliver to such Non BA Lender such
replacement BA Equivalent Notes and such Non BA Lender will return the original
BA Equivalent Note to the Canadian Borrower for cancellation.

 

(f)                                   The Canadian Borrower will pay to each BA
Lender in respect of each Draft tendered by the Canadian Borrower to and
accepted by such BA Lender, and to each Non BA Lender in respect of each BA
Equivalent Note tendered to and purchased by such Non BA Lender, as a condition
of such acceptance or purchase, the BA Stamping Fee.  A Lender is entitled to
deduct and retain for its own account the amount of such fee from the amount to
be transferred by such Lender to the Administrative Agent for the account of the
Canadian Borrower pursuant to this Agreement in respect of the sale of the
related Bankers’ Acceptance or of such BA Equivalent Note.

 

(g)                                  On the date of maturity of each Bankers’
Acceptance or BA Equivalent Note, the Borrowers will pay to the Administrative
Agent, for the account of the holder of such Bankers’ Acceptance or BA
Equivalent Note, in Cdn. Dollars an amount equal to the face amount of such
Bankers’ Acceptance or BA Equivalent Note, as the case may be.  The obligation
of the Canadian Borrower to make such payment will not be prejudiced by the fact
that the holder of such Bankers’ Acceptance is the Lender that accepted such
Bankers’ Acceptances.  No days of grace may be claimed by the Canadian Borrower
for the payment at maturity of any Bankers’ Acceptance or BA Equivalent Note. 
If any Borrower does not make such payment from the proceeds of a Loan obtained
under this Agreement or otherwise, the amount of such required payment will be
deemed to be a Cdn. Prime Rate Loan to the Canadian Borrower from the Lender
that accepted such Banker’s Acceptance or purchased such BA Equivalent Note.

 

69

--------------------------------------------------------------------------------


 

(h)                                 The signature of any duly authorized officer
of the Canadian Borrower on a Draft or a BA Equivalent Note may be mechanically
reproduced in facsimile, and all Drafts and BA Equivalent Notes bearing such
facsimile signature will be as binding upon the Canadian Borrower as if they had
been manually signed by such officer, notwithstanding that such Person whose
manual or facsimile signature appears on such Draft or BA Equivalent Note may no
longer hold office at the date of such Draft or BA Equivalent Note or at the
date of acceptance of such Draft by a BA Lender or at any time thereafter.

 

2.07.                     Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 In the event any amount due hereunder or
under any other Loan Document (including, without limitation, any interest
payment) is not paid when due (whether by acceleration or otherwise), the
Borrowers shall pay interest on such unpaid amount (including, without
limitation, interest on interest) at a fluctuating interest rate per annum equal
to the Default Rate to the fullest extent permitted by applicable Law.  Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08.                     Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrowers shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share a Commitment Fee at a per annum rate equal to the Applicable Rate
on the average daily Available Aggregate Commitment from the date hereof to and
including the Maturity Date.  The Commitment Fee shall accrue at all times
during the Availability Period (and thereafter so long as any Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand).  The Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate

 

70

--------------------------------------------------------------------------------


 

separately for each period during such quarter that such Applicable Rate was in
effect.  For purposes of determining the Available Aggregate Commitment, the US
Dollar Equivalent of Cdn. Dollar Loans shall be calculated on the basis of the
Bank of Canada noon spot rate in effect on the first Business Day of each month.
All “Commitment Fees” (as defined in the Existing Credit Agreement) that accrued
prior to the Closing Date under the Existing Credit Agreement and have not yet
been paid in accordance with the terms thereof, shall continue to accrue at the
“Applicable Rate” (as defined in the Existing Credit Agreement) for the period
from and including the last date on which such “Commitment Fees” were paid under
the Existing Credit Agreement to but excluding the Closing Date, and thereafter
shall accrue at the Applicable Rate hereunder and be payable in accordance with
the terms hereof.

 

(b)                                 Other Fees.  Upon the satisfaction of the
conditions precedent under Section 4.01, the Borrowers shall pay (i) to the
Administrative Agent for its own account, fees in the amounts and at the times
specified in the Fee Letter and (ii) the other fees set forth in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.09.                     Computation of Interest and Fees.

 

(a)                                 All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of Montreal’s “prime rate”,
whether for Cdn. Dollars or US Dollars, shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

 

(b)                                 Unless otherwise stated, wherever in this
Agreement reference is made to a rate of interest “per annum” or a similar
expression is used, such interest will be calculated on the basis of a calendar
year of 365 days or 366 days, as the case may be, and using the nominal rate
method of calculation and not the effective rate method of calculation or on any
other basis that gives effect to the principle of deemed reinvestment of
interest.  Interest will continue to accrue after maturity and default and/or
judgment, if any, until payment thereof, and interest will accrue on overdue
interest, if any.

 

2.10.                     Evidence of Debt.

 

(a)                                 Agent Record; Notes.  The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in

 

71

--------------------------------------------------------------------------------


 

doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)                                 Lender Records.  In addition to the accounts
and records referred to in subsection (a), each Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Loan Accounts.  The Administrative Agent
shall maintain in accordance with its usual and customary practices an account
or accounts for each of the US Borrowers and the Canadian Borrower (“Loan
Accounts”) evidencing the Indebtedness of the Borrowers resulting from each Loan
or issuance of a Letter of Credit from time to time.  Any failure of the
Administrative Agent to record anything in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of Borrowers to pay
any amount owing hereunder.  The Administrative Agent may maintain a single Loan
Account in the name of the Canadian Borrower and a single Loan Account in the
name of each of APG and APT, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations.

 

(d)                                 Entries Binding.  Entries made in the Loan
Accounts shall constitute presumptive evidence of the information contained
therein.  If any information contained in the Loan Accounts is provided to or
inspected by any Person, then such information shall be conclusive and binding
on such Person for all purposes absent manifest error, except to the extent such
Person notifies the Administrative Agent in writing within 30 days after receipt
or inspection that specific information is subject to dispute.

 

2.11.                     Payments Generally.

 

(a)                                 Payments.

 

(i)                                     All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or set-off.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in US Dollars or Cdn. Dollars, as applicable, and
in Same Day Funds

 

72

--------------------------------------------------------------------------------


 

(A) with respect to the payments in US Dollars, not later than 2:00 p.m.
(Eastern time) on the date specified herein and (B) with respect to payments in
Cdn. Dollars, not later than 2:00 p.m. (Eastern time) on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 3:00 p.m. (Eastern time)
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in Cdn.
Dollars, such Borrower shall make such payment in US Dollars in the US Dollar
Equivalent of the Cdn. Dollar payment amount.

 

(ii)                                  The Administrative Agent may (but shall
not be required to), in its discretion, retain any payments or other funds
received by the Administrative Agent that are to be provided to a Defaulting
Lender hereunder, and may apply such funds to such Lender’s defaulted
obligations or readvance the funds to Borrowers in accordance with this
Agreement.  The failure of any Lender to fund a Loan, to make any payment in
respect of L/C Obligations or to otherwise perform its obligations hereunder
shall not relieve any other Lender of its obligations, and no Lender shall be
responsible for default by another Lender.  The Lenders and the Administrative
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a Defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.

 

(iii)                               The Loans, L/C Obligations and other
Obligations shall constitute one general obligation of the Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by the Liens
in favor of the Administrative Agent and the Collateral Agent, as applicable,
for the benefit of the Secured Parties, upon all Collateral; provided, however,
that the Administrative Agent and each Lender shall be deemed to be a creditor
of, and the holder of a separate claim against, each Borrower to the extent of
any Obligations jointly or severally owed by such Borrower.

 

(iv)                              All repayments, prepayments or reimbursements
with respect to Loans, Letters of Credit and other Obligations of the US
Borrowers shall be made to the Administrative Agent’s Office in Chicago and,
subject to the discretion of the Administrative Agent in Section 2.11(a)(i), all
repayments, prepayments or reimbursements with respect to Loans, Letters of
Credit and other Obligations of the Canadian Borrower shall be made to the
Administrative Agent’s Office in Toronto.

 

73

--------------------------------------------------------------------------------


 

(b)                                 Payment after Business Day.  If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(c)                                  Failure to Make Payment.  Unless the
Borrower Agent or any Lender has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrowers or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrowers or such
Lender, as the case may be, have or has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)                                     if the Borrowers failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect for amounts in US Dollars (and at the Administrative
Agent’s cost of funds for amounts in Cdn. Dollars); and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrowers to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the Federal Funds
Rate from time to time in effect for amounts in US Dollars (and at the
Administrative Agent’s cost of funds for amounts in Cdn. Dollars). If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

74

--------------------------------------------------------------------------------


 

(d)                                 Return of Funds.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)                                  Obligations of Lenders.  The obligations of
the Lenders hereunder to make Loans and to fund participations in Letters of
Credit are several and not joint.  The failure of any Lender to make any Loan or
to fund any such participation on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)                                   Manner of Obtaining Loans.  Nothing herein
shall be deemed to obligate any Lender to obtain the funds for any Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12.                     Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this

 

75

--------------------------------------------------------------------------------


 

Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.13.                     Marshaling; Payments Set Aside.  None of the
Administrative Agent or Lenders shall be under any obligation to marshal any
assets in favor of any Loan Party or against any Obligations.  If any payment by
or on behalf of Borrowers is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
a right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then to the extent of such
recovery, the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred.

 

2.14.                     Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Credit Agreement shall be restricted as set forth in
Section 10.1.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 8.03 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.8), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrowers may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Credit
Agreement; fifth, if so determined by the Administrative Agent and the
Borrowers, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the L/C
Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to

 

76

--------------------------------------------------------------------------------


 

the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded it’s
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with the terms of this Agreement or (y) following termination of this
Agreement (including the termination of all Letters of Credit issued hereunder)
and the payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all amounts, if any, held in a deposit account pursuant to this
Section 2.14(a) shall be returned to such Lender or Defaulting Lender, as
applicable.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any Commitment Fee for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(i).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 2.03, the Pro Rata Share of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Commitment
of that non-Defaulting Lender minus (2) the aggregate outstanding principal
amount of the Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, as reasonably determined by the Borrowers, the Administrative
Agent and each L/C Issuer, such Defaulting Lender

 

77

--------------------------------------------------------------------------------


 

shall no longer be deemed to be a Defaulting Lender and the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Shares (without giving effect to Section 2.14(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender

 

2.15.                     Effect of Termination; Survival.  On the effective
date of any termination of the entire Commitments, all Obligations (other than
Bank Product Debt and Swap Obligations) shall be immediately due and payable,
and any Lender may terminate its and its Affiliates’ Bank Products or Swap
Contracts if expressly permitted to do so in the agreements relating to such
Bank Products or such or Swap Contracts, as applicable.  All undertakings of the
Borrowers contained in the Loan Documents shall survive any termination, and the
Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents until Full Payment of the
Obligations.  Sections 2.03, 3.01, 3.03, 3.04, 3.05 and 10.04, this Section,
Articles III and IX, and the obligation of each Loan Party and Lender with
respect to each indemnity given by it in any Loan Document, shall, in each case,
survive termination of the Aggregate Commitments, Full Payment of the
Obligations and any release relating to this credit facility.

 

2.16.                     Repayment of Loans.  The Borrowers shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable Law requires the
deduction or withholding of any Tax from any such payment by the Borrowers, then
the Borrowers shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the Borrowers shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

 

(c)                                  Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes with respect to this Agreement or any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by the Borrowers to a
Governmental Authority, the Borrower Agent shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower Agent
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable Law or reasonably requested by the Borrower Agent or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower Agent or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower Agent or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower Agent or the Administrative Agent as will enable the Borrower Agent or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is resident for tax purposes in the
United States, (A) any Lender that is a U.S. Person shall deliver to the
Borrower Agent and the Administrative Agent on

 

79

--------------------------------------------------------------------------------


 

or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Agent or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and (B) any Foreign Lender shall deliver to the Borrower Agent and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower Agent or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(A)                               executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(B)                               executed originals of Internal Revenue Service
Form W-8ECI,

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Canadian Borrower within the meaning of section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN,

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, a U.S. Tax Compliance Certificate, Internal Revenue Service
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner, or

 

(E)                                executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower Agent to determine the withholding or deduction required to
be made.

 

80

--------------------------------------------------------------------------------


 

(f)                                   FATCA.  If a payment made to a Lender
under any Loan Document would be subject to U.S. Federal withholding Tax imposed
by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrowers
and the Administrative Agent at such time or times prescribed by applicable Law
and at such time or times reasonably requested by the Borrowers or the
Administrative Agent (i) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller, and (ii) other
documentation reasonably requested by the Borrowers and the Administrative Agent
sufficient for the Administrative Agent and the Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements.

 

Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.  In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.

 

(g)                                  Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agree to repay the amount paid over to
such  Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.  The
Administrative Agent, any Lender and any L/C Issuer shall use commercially
reasonable efforts to obtain a refund of Indemnified Taxes to which, in its sole
discretion, it determines it is entitled.  This subsection shall not be
construed to require the Administrative Agent, any Lender or such L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans or Bankers’ Acceptances, or

 

81

--------------------------------------------------------------------------------


 

to determine or charge interest rates based upon the Eurocurrency Rate or
Bankers’ Acceptances, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, US Dollars in the London interbank market, then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans or Bankers’
Acceptances or to convert Base Rate Loans to Eurocurrency Rate Loans or Bankers’
Acceptances, as applicable shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender
into US Base Rate Loans or US Prime Rate Loans, as applicable, and convert all
Bankers’ Acceptances (or BA Equivalent Notes) of such Lender into Cdn. Prime
Rate Loans, as applicable, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans or Bankers’ Acceptances to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans or Bankers’
Acceptances.  Upon any such prepayment or conversion, the Borrowers shall also
pay accrued interest, if any, on the amount so prepaid or converted.

 

3.03.                     Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a Bankers’ Acceptance (or BA Equivalent Note), as applicable, or a
conversion to or continuation thereof that (a) US Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurocurrency Rate Loan or a Bankers’
Acceptance (or BA Equivalent Note), as applicable, (b) adequate and reasonable
means do not exist for determining the Eurocurrency LIBOR Rate or BA Discount
Rate, as applicable, for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or a Bankers’ Acceptance (or BA Equivalent
Note), as applicable, or (c) the Eurocurrency LIBOR Rate or BA Discount Rate, as
applicable, for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or a Bankers’ Acceptance (or BA Equivalent Note), as
applicable, does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans or a Bankers’ Acceptance (or BA Equivalent
Note), as applicable, shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or a Bankers’
Acceptance (or BA Equivalent Note), as applicable, or, failing that, will be
deemed to have converted such request into a request for a Borrowing of (a) US
Base Rate Loans to the Canadian Borrower or US Prime Rate Loans to the US
Borrowers, as applicable, in the amount specified therein with respect to
Eurocurrency Rate Loans, or (b) Cdn. Prime Rate Loans in the amount specified
therein with respect to Bankers’ Acceptances (or BA Equivalent Notes).

 

3.04.                     Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

82

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurocurrency Rate) or the any L/C Issuer;

 

(ii)                                  subject any Lender or any L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan or
Bankers’ Acceptance made by it, or change the basis of taxation of payments to
such Lender or such L/C Issuer in respect thereof (except for Indemnified Taxes
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such L/C Issuer); or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to, or maintaining any Eurocurrency
Rate Loan or Bankers’ Acceptance (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrowers will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such L/C
Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or

 

83

--------------------------------------------------------------------------------


 

amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or such L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05.                     Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower Agent;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in Cdn. Dollars on its scheduled due date or any payment thereof in
a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
or Bankers’ Acceptance (or BA Equivalent Note) on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower Agent
pursuant to Section 10.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

84

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05 with respect to Eurocurrency Rate Loans, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency LIBOR Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the London interbank Eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06.                     Mitigation Obligations.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder, if, in the
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

3.07.                     Circumstances Affecting Cdn. Dollar Availability.  In
connection with any request for a Cdn. Dollar Loan or Cdn. Dollar Letter of
Credit (collectively, the “Cdn. Dollar Extensions”) or a continuation or
extension thereof, if (a) for any reason a fundamental change has occurred in
the foreign exchange or interbank markets with respect to the Cdn. Dollar
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls), (b) the introduction of, or any change in, any Law or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of Lenders (or any of their
applicable lending office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of Lenders (or any of their
applicable lending office) to honor its obligations to make or maintain any Cdn.
Dollar Extensions or (c) the Lenders are otherwise unable to make a Cdn. Dollar
Extension, as a result of a material disruption to the international currency
markets, then the Administrative Agent shall promptly give notice thereof to the
Borrower Agent and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower Agent that such circumstances no longer exist, the
obligation of Lenders to make Cdn. Dollar Extensions or any continuation or
extension thereof, as applicable, shall be suspended and the Borrowers shall
either (i) repay in full (or cause to be repaid in full) the then outstanding
principal amount of such Cdn. Dollar Loans, together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
Cdn. Dollar Loans or (ii) convert the then outstanding principal amount of each
such Cdn. Dollar Loans to a Eurocurrency Rate Loan denominated in US Dollars or
a US Base Rate Loan with respect to the Canadian Borrower or a US Prime Rate
Loan with respect to the US Borrowers, as applicable, as of the last day of such
Interest Period; provided that if the Borrower Agent elects to make such
conversion, the Borrowers shall pay to the Administrative Agent and Lenders any
and all costs, fees and other expenses, if any, incurred by the Administrative
Agent and Lenders in effecting such conversion.

 

85

--------------------------------------------------------------------------------


 

ARTICLE IV.
CONDITIONS PRECEDENT

 

4.01.                     Conditions to Closing.  This Agreement shall become
effective upon, and the obligation of each Lender to make or continue any Credit
Extensions (including the continuation under this Agreement of all “Credit
Extensions” as defined under the Existing Credit Agreement) the latter of
(i) the Closing Date and (ii) the satisfaction of the following conditions
precedent:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Agreement and the Notes executed by the Administrative
Agent, the Lenders and the Borrowers;

 

(b)                                 the Administrative Agent shall have received
counterparts of (i) a Reaffirmation of Loan Documents executed by each of the
applicable Guarantors and Loan Parties, reaffirming all of the obligations of
the Loan Parties under each of the Loan Documents to which they are a party on
the Closing Date, and (ii) control agreements from each of the U.S. Borrowers,
APH and Atlantic Power Services, LLC, each in form and substance reasonably
satisfactory to the Administrative Agent with respect to the requirements under
Section 6.16;

 

(c)                                  the Administrative Agent shall have
received copies of all filings or recordations necessary to perfect its Liens in
the Collateral (except in connection with Real Estate), as well as UCC and Lien
searches and other evidence satisfactory to the Administrative Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens;

 

(d)                                 the Administrative Agent shall have received
Officer’s Certificates, reasonably satisfactory to it, from a Responsible
Officer of the Borrower Agent on behalf of the Borrowers certifying that, after
giving effect to this Agreement and the transactions hereunder, (i) such
Borrower is Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Article V hereof are true and
correct in all material respects on and as of the Closing Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date;
provided, however, that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects;

 

(e)                                  the Administrative Agent shall have
received an Officer’s Certificate certified by a Responsible Officer of each
Loan Party certifying, inter alia, (1) true and correct copies of resolutions
adopted by the board of directors, board of managers or other appropriate body
of such Loan Party (A) authorizing the execution, delivery and performance by
such Loan Party of the Loan Documents to which it is or will be a party and the
consummation of the transactions contemplated thereby, (B) authorizing the
Responsible Officer of such Loan Party to negotiate the Loan Documents to which
it is or will be a party on behalf of such Loan Party, and (C) authorizing the
Responsible Officer of such Loan Party to execute and deliver the Loan Documents
and any related

 

86

--------------------------------------------------------------------------------


 

documents, including, without limitation, any Collateral Document or other
guaranty, pledge agreement, security agreement or other document contemplated by
this Agreement; (2) the incumbency and, if such Responsible Officer is an
individual, specimen signatures of the Responsible Officer of the Loan Parties
executing any Loan Documents to which it is a party, upon which Officer’s
Certificate the Collateral Agent, the Administrative Agent and the Secured
Parties shall be entitled to rely until informed of any change in writing by the
applicable Loan Party; and (3) such evidence as the Administrative Agent may
reasonably require to verify that the Loan Parties are each duly organized or
formed, validly existing and in good standing, including any required approvals
of any applicable Government Authority, certified copies of such Loan Party’s
Organization Documents, certificates of organization and/or good standing;

 

(f)                                   the Administrative Agent shall have
received an Officer’s Certificate certified by a Responsible Officer of the
Canadian Borrower (on behalf of the Borrowers) attaching and certifying as true
and correct an organizational diagram satisfactory to the Lenders of the
Borrowers and each of their Subsidiaries;

 

(g)                                  the Administrative Agent shall have
received written opinions of Goodmans, LLP, Canadian counsel to the Borrowers
and Cleary, Gottlieb, Steen & Hamilton, LLP, U.S. counsel to the Borrowers, and
such other counsel of the Borrowers as may be reasonably necessary, in each
case, reasonably satisfactory to the Administrative Agent and including, without
limitation, non-contravention of the 2011 Notes, the Convertible Notes
Indentures, and the CPILP Notes, in each case, with respect to the execution and
delivery of this Agreement;

 

(h)                                 after giving effect to this Agreement, since
December 31, 2012, no Material Adverse Effect shall have occurred, in the
opinion of the Administrative Agent or the Arranger, in the business, assets,
properties, liabilities, operations or condition of the Borrowers and their
Subsidiaries;

 

(i)                                     the Borrowers shall certify (pursuant to
an Officer’s Certificate of the Borrower Agent on behalf of the Borrowers) that
no action, suit, investigation, litigation or proceeding pending or threatened
in any court or before any arbitrator or governmental instrumentality that
involve any Loan Document and that could reasonably be expected to, individually
or in the aggregate, result in a Material Adverse Effect;

 

(j)                                    the Administrative Agent and the Arranger
shall have received all financial statements and reports required under
Section 6.01 of the Existing Credit Agreement which demonstrate, in the
Administrative Agent’s and the Lenders’ reasonable judgment, together with all
other information then available to the Administrative Agent and Lenders, that
the Borrowers can repay their debts and satisfy their other obligations as and
when they become due, and can comply with the requirements set forth in
Section 7.11;

 

(k)                                 the Administrative Agent shall have received
satisfactory evidence (including pursuant to an Officer’s Certificate of the
Borrower Agent on behalf of the Borrowers) that the Borrowers have received all
governmental, regulatory and third party

 

87

--------------------------------------------------------------------------------


 

consents (including any applicable consents from the holders of the CPILP Notes)
and approvals as may be appropriate in connection with this Agreement and the
transactions contemplated hereby, as may be reasonably requested by the
Administrative Agent and its counsel in writing prior to the Closing Date;

 

(l)                                     the Borrowers shall have executed and
delivered the Fee Letter and shall have paid all fees and expenses to be paid to
the Secured Parties in connection with the Fee Letter, the Credit Agreement and
the other Loan Documents to the extent due; and

 

(m)                             each Lender, to the extent requested at least
five days prior to the Closing Date, shall have received all applicable “know
your client” and other related information requested in writing by such Lender
prior to the Closing Date.

 

Promptly after delivery by the Borrowers of the Notes pursuant to
Section 4.01(a), the Administrative Agent shall return to the Borrower Agent all
“Notes” (as defined in the Existing Credit Agreement) that were executed and
delivered to each Lender, which “Notes” shall be marked “cancelled.”

 

4.02.                     Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or any other Loan
Document, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date; provided, however, that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension.

 

(c)                                  Since the Closing Date no event or events
shall have occurred which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(d)                                 The Administrative Agent and, if applicable,
an L/C Issuer shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension submitted by the Borrower Agent shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

88

--------------------------------------------------------------------------------


 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01.                     Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each Subsidiary (a) is a corporation, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any of the
2011 Note Documents, the Convertible Indentures or the Convertible Debentures,
or the CPILP Note Documents, (ii) any other Contractual Obligation to which such
Person is a party, except as such, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect or (iii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its Property is subject, except as such, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; or (c) violate
any Law, except as such, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

5.03.                     Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person or entity
(including, without limitation, any creditor or equity holder of any Borrower or
any Guarantor) (other than those already obtained with respect to any of the
2011 Note Documents, the Convertible Indentures or the Convertible Debentures,
or the CPILP Note Documents or otherwise, to the extent already obtained or the
absence of which could not reasonably be expected to result in a Material
Adverse Effect) is necessary or required to be obtained or made by any Loan
Party as a condition to the execution, delivery or performance by, or
enforcement against, any Loan Party of any Loan Document.

 

5.04.                     Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party thereto in accordance with its terms, subject as to
enforcement to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability

 

89

--------------------------------------------------------------------------------


 

relating to or affecting creditors’ rights and to general equity principles. 
Upon making the initial Credit Extensions and recording the necessary Collateral
Documents, the Liens created by the Collateral Documents will be Acceptable
Security Interests, constituting valid and perfected first and prior Liens on
any Property described therein subject to no other Liens other than Permitted
Liens.

 

5.05.                     Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with U.S. GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of each of the Canadian Borrower and its
consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby on a pro forma basis in accordance with U.S. GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) reflect all material Indebtedness and other
liabilities, direct or contingent, of each of the Canadian Borrower and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness on a pro forma basis in accordance
with U.S. GAAP consistently applied throughout the period covered thereby.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to result in a
Material Adverse Effect.

 

5.06.                     Litigation.  Except as specifically disclosed in
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any the Borrowers after reasonable
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary of a Borrower or against any of their Properties that (A) purport to
adversely affect any Loan Document or enjoin any of the transactions
contemplated hereby, or (B) if determined adversely, could reasonably be
expected to result in a Material Adverse Effect.  As of the Closing Date, the
Borrower Agent has provided the Administrative Agent with copies of all material
documents filed in connection with the alleged shareholder claims related to the
reduction of the payment of the Canadian Borrower’s regular dividend.

 

5.07.                     No Default.  No Default or Event of Default has
occurred and is continuing.  No Borrower or Subsidiary is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

5.08.                     Ownership of Property.  Each Loan Party has good and
marketable title to (or valid leasehold interests in) all of its material Real
Estate (except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such Real
Estate for its intended purposes), and good and marketable title to all of its
personal Property, including all property reflected in any financial statements
delivered to Administrative Agent or Lenders.  All such Properties are free and
clear of Liens, other than Permitted Liens.

 

90

--------------------------------------------------------------------------------


 

5.09.                     Environmental Compliance.  (i) To the best knowledge
of each of the Borrowers, (ii) to the best knowledge of the other Loan Parties,
and (iii) based on a review conducted by the Loan Parties prior to the Closing
Date of the effect of the then existing Environmental Laws and any claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties,
except as specifically disclosed in Schedule 5.09, the Loan Parties have
concluded that:  (a) with respect to the Property of any Loan Party or the
operations conducted thereon, the Loan Parties are in compliance with all
applicable Environmental Laws, except to the extent that any non-compliance
could not reasonably be expected to result in a Material Adverse Effect; (b) the
Loan Parties are not subject to any judicial, administrative, government,
regulatory or arbitration proceeding alleging the violation of any applicable
Environmental Laws or to the best of their knowledge that may lead to claim for
cleanup costs, contribution, remedial work, reclamation, conservation, natural
resources damages or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding could not reasonably be expected to result
in a Material Adverse Effect; (c) the Loan Parties are not subject to any
federal, provincial, state, local or foreign review, audit or investigation
which may lead to a proceeding referred to in (b) above; (d) the Loan Parties
have no knowledge that any of their predecessors in title to any of their
Property and assets are the subject of any currently pending federal, state,
provincial, local or foreign review, audit or investigation which may lead to a
proceeding referred to in (b) above; (e) the Loan Parties have not filed any
notice under any applicable Environmental Laws indicating past or present
treatment, storage or disposal of, or reporting a release of Hazardous Materials
into the environment where the circumstances surrounding such notice could
reasonably be expected to result in a Material Adverse Effect; and (f) the Loan
Parties possess, and are in compliance with, all approvals, licenses, permits,
consents and other authorizations which are necessary under any applicable
Environmental Laws to conduct their business, except to the extent that the
failure to possess, or be in compliance with, such authorizations could not
reasonably be expected to result in a Material Adverse Effect.

 

5.10.                     Insurance.  As of the Closing Date, the properties of
the Borrowers and their respective Subsidiaries are insured with financially
sound and reputable insurance companies (with a Best Rating of at least A7,
unless otherwise approved by the Administrative Agent), that are not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are reasonable and customarily carried by companies engaged in a Similar
Businesses and owning similar properties in localities where the Borrowers or
their respective Subsidiaries operate.

 

5.11.                     Taxes.  The Borrowers and their Subsidiaries have
filed all federal, and all material provincial, state and other material, tax
returns and reports required to be filed, and have paid all federal and material
state, provincial and other material taxes, assessments, fees and other
governmental charges levied or imposed upon any of the Borrowers or any
Subsidiary of any Borrower or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP; provided that the foregoing representation and warranty with respect
to CPILP and its Subsidiaries is made to the knowledge of the Borrowers and the
Loan Parties with respect to the period prior to the Initial Closing Date. 

 

91

--------------------------------------------------------------------------------


 

There is no proposed tax assessment against any of the Borrowers or any
Subsidiary of any Borrower that would, if made, result in a Material Adverse
Effect.

 

5.12.                     ERISA Compliance.

 

(a)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, each Pension Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws. 
Each Pension Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of each of the Borrowers, nothing has occurred which would
prevent, or cause the loss of, such qualification under circumstances as could
reasonably be expected to result in a Material Adverse Effect.  Except as could
not reasonably be expected to result in a Material Adverse Effect, the US
Borrowers and each ERISA Affiliate of the US Borrowers have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

 

(b)                                 There are no pending or, to the knowledge of
any of the Borrowers, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could be
reasonably be expected to result in a Material Adverse Effect.  There has been
no non-exempt prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or could
be reasonably expected to result in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur other than as could not reasonably be expected to
result in a Material Adverse Effect; (ii) no Pension Plan has any Unfunded
Pension Liability in such amount as could reasonably be expected to result in a
Material Adverse Effect; (iii) neither US Borrower nor any ERISA Affiliate of
the US Borrowers has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) in such amount as could
reasonably be expected to result in a Material Adverse Effect; (iv) neither US
Borrower nor any ERISA Affiliate of the US Borrowers has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would reasonably be expected to
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan in such amount as could reasonably be expected to result in a
Material Adverse Effect; and (v) neither US Borrower nor any ERISA Affiliate of
the US Borrowers has engaged in a transaction that could reasonably be expected
to be subject to Sections 4069 or 4212(c) of ERISA.

 

(d)                                 With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and (ii) it has
been registered as required by Law and has been maintained in good

 

92

--------------------------------------------------------------------------------


 

standing with applicable regulatory Governmental Authorities except where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

5.13.                     Subsidiaries.

 

(a)                                 As of the Closing Date, the Canadian
Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13.  All outstanding shares of stock of each class of
each Subsidiary of the Borrowers have been and will be validly issued and are
and, except as expressly permitted hereby, will be fully paid and nonassessable
and are and will be owned, beneficially and of record, free and clear of any
Liens (other than Permitted Liens) by a Borrower or a Subsidiary of a Borrower
to the extent set forth in the organizational diagram of the Borrowers set forth
in Part (d) of Schedule 5.13.

 

(b)                                 As of the Closing Date,
Schedule 1.01(c) sets forth each of the Loan Parties that shall have delivered a
Guaranty on or prior to the Closing Date.

 

(c)                                  As of the Closing Date, the Borrowers have
no equity interests and do not own any Capital Stock in any other corporation,
partnership, limited liability company, or entity other than those specifically
disclosed in Part (c) of Schedule 5.13.

 

(d)                                 Part (d) of Schedule 5.13 sets forth, as of
the Closing Date, an organizational diagram of the Borrowers and each of their
Subsidiaries.

 

(e)                                  As of the Closing Date, other than the CP
Entities, Atlantic Auburndale, LLC, Auburndale GP, LLC, Auburndale LP, LLC, Dade
Investment LP, Lake Investment LP, NCP Dade Power, LLC, NCP Gem, LLC, NCP Lake
Power, LLC, NCP Pasco, LLC, Teton New Lake LLC, AP Onondaga, LLC and Onondaga
Renewables LLC, each of the Wholly-Owned Non-Loan Party Subsidiaries that is not
party to a Pledge Agreement or a Guaranty, or whose Capital Stock or other
equity interests have not been pledged pursuant to a Pledge Agreement, is
prohibited under applicable Law, regulation or contractual provision from
(i) Guaranteeing the Obligations, (ii) granting a pledge in the Capital Stock or
other equity interests of its Subsidiaries as collateral security for the
Obligations, or (iii) having its Capital Stock or other equity interests pledged
as collateral security for the Obligations.

 

5.14.                     Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower and no Subsidiary of a Borrower
is engaged, principally or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any margin stock. 
No Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or to reduce or refinance any Indebtedness Incurred to purchase or carry,
any margin stock or for any related purpose governed by Regulations T, U or X of
the Board of Governors.

 

(b)                                 None of the Borrowers, any Person
Controlling the Borrowers, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

93

--------------------------------------------------------------------------------


 

5.15.                     Disclosure.  No statement, information, report,
representation, or warranty (other than projections) made by any Loan Party in
any Loan Document or in the CPILP Note Agreements when so made (or if dated or
otherwise specified therein, as of such date), or furnished to the
Administrative Agent, the L/C Issuers or any Lender by or at the direction of
any Loan Party in connection with any Loan Document, when so furnished (or if
dated or otherwise specified therein, as of such date) taken as a whole,
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements therein not
materially misleading in light of the circumstances under which such statements
are made, after giving effect to all supplements and updates thereto.  There is
no fact known to the Borrowers or any Loan Party which has caused, or which
likely would in the future in the reasonable judgment of the Borrowers or such
Loan Party cause, a Material Adverse Effect (except for any economic conditions
which affect generally the industry in which the Borrowers and their
Subsidiaries conduct business), that has not been set forth in this Agreement or
in the other documents, certificates, statements, reports and other information
furnished in writing to the Lenders by or on behalf of the Borrowers or any
other Loan Party in connection with the transactions contemplated hereby.

 

5.16.                     Intellectual Property; Licenses, Etc.  The Borrowers
and their Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where the failure to so own or possess, or such conflict, could
not reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, by any of the
Borrowers or any Subsidiary infringes upon any rights held by any other Person,
except for any such infringement that could not reasonably be expected to result
in a Material Adverse Effect.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of any Borrower, threatened,
which, in any case described in this Section 5.16, could reasonably be expected
to result in a Material Adverse Effect.

 

5.17.                     Direct Benefit.  The initial Loans and Letters of
Credit hereunder and all additional Loans and Letters of Credit hereunder are
for the direct benefit of the Borrowers or one or more of the Guarantors.  The
Borrowers and the Guarantors are engaged as an integrated group in the business
of energy production and distribution and related fields, and any benefits to
any of the Borrowers or any Guarantor is a benefit to all of them, both directly
or indirectly, inasmuch as the successful operation and condition of each of the
Borrowers and the Guarantors is dependent upon the continued successful
performance of the functions of the integrated group as a whole.

 

5.18.                     Solvency.  Each Borrower and each individual Guarantor
and the Loan Parties on a consolidated basis are Solvent.

 

5.19.                     CPILP Note Agreements and Convertible Note Documents. 
Before and after giving effect to the initial Credit Extension contemplated
hereunder, there is no event of default or event or condition that could become
an event of default with notice or lapse of time or both, under the Convertible
Note Indentures (and any legally binding documents related thereto), each of the
CPILP Note Agreements (and any other legally binding documents related thereto)
or the

 

94

--------------------------------------------------------------------------------


 

2011 Note Documents (and any other legally binding documents related thereto).
On the Closing Date, the Convertible Note Indentures, the Convertible
Debentures, each of the CPILP Note Agreements, the CPILP Notes, 2011 Note
Documents and any other legally binding documents executed by the Loan Parties
in connection with any thereof, are each in full force and effect.

 

5.20.                     Labor Relations.  No Borrower nor any Subsidiary is
engaged in any unfair labor practice that could reasonably be expected to result
in a Material Adverse Effect. There is (i) no unfair labor practice complaint
pending against any Borrower or any Subsidiary or threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against any Borrower or any Subsidiary or, to the best of each
Borrower’s knowledge, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against any Borrower or any Subsidiary or,
to each Borrower’s knowledge, threatened in writing against any Borrower or any
Subsidiary and (iii) no union representation petition existing with respect to
the employees of any Borrower or any Subsidiary and no union organizing
activities are taking place, except with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate, such
as could not reasonably be expected to result in a Material Adverse Effect.

 

5.21.                     Undisclosed Liabilities; Absence of Burdensome
Obligations.  No Loan Party granting or subject to a Lien to the Administrative
Agent for the benefit of the Secured Parties (i) is party to any material
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent for the benefit of the Secured Parties on or in respect of
their Properties to secure the Indebtedness and the Collateral Documents, except
as otherwise provided in Section 7.09 or (ii) has any material Indebtedness,
contingent liabilities, off balance sheet liabilities, liabilities for taxes,
long term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as reflected in the financial statements referred to in
Section 5.05.

 

5.22.                     Validity and Priority of Security Interest.  The
provisions of this Agreement, the Pledge Agreements, and, if applicable, any
Security Agreements, Mortgages (if any) and/or the other Collateral Documents
create legal and valid Liens on all the Collateral in favor of the
Administrative Agent and/or Collateral Agent, as applicable, for the benefit of
the Secured Parties, and, if applicable, such Liens constitute (or will
constitute, if applicable, upon the Collateral Agent’s or the Administrative
Agent’s duly filing or recording, as applicable, of the Mortgages (if any) and
any required financing statements, as applicable, and taking possession or
control (including possession of any certificate of title) of Collateral that
may be perfected only by possession or control) perfected Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on such
Collateral except for Permitted Liens.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrowers shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Loan
Party and each Subsidiary to:

 

95

--------------------------------------------------------------------------------


 

6.01.                     Financial Statements.  Deliver to the Administrative
Agent for prompt further distribution to each Secured Party, in form and detail
reasonably satisfactory to the Administrative Agent:

 

(a)                                 as soon as available, but in any event,
within 90 days after the end of the fiscal year of the Canadian Borrower, an
audited consolidated balance sheet of the Canadian Borrower and its consolidated
Subsidiaries, as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in
comparative form the figures for the previous fiscal year, all in reasonable
detail, as audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by the
Canadian Borrower, which report and opinion shall be prepared in accordance with
U.S. GAAP and which opinion shall be without any qualification or exception as
to the scope of such audit;

 

(b)                                 as soon as available, but in any event,
within 45 days after the end of each of the fiscal quarter of each fiscal year
of the Canadian Borrower a consolidated balance sheet of the Canadian Borrower
and its consolidated Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income and cash flows for such fiscal quarter
and for the portion of the Canadian Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous applicable fiscal year and the corresponding portion of
the previous applicable fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Canadian Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Canadian Borrower and its
consolidated Subsidiaries in accordance with U.S. GAAP, subject only to normal
year-end audit adjustments and the absence of footnote; and

 

(c)                                  at least 60 days after the commencement of
each fiscal year of the Canadian Borrower, a detailed consolidated annual budget
for such fiscal year (the “Annual Budget”) in the same form as approved by the
board of directors of the Canadian Borrower.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.  Documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(c) (to the extent any such documents are filed with the SEC
or the Canadian equivalent thereof) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Canadian Borrower has provided notice to the Administrative Agent that such
documents are posted on the publicly available website of the SEC or the
Canadian equivalent thereof.

 

6.02.                     Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Secured Party, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders;

 

96

--------------------------------------------------------------------------------


 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by Responsible Officers of the Canadian Borrower;

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of the Canadian Borrower by independent accountants
in connection with the accounts or books of the Canadian Borrower or any
Subsidiary, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the shareholders of the Canadian Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
(if any) which the Canadian Borrower or any US Borrower or CPILP has filed with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto, in each case, (i) which are not
confidential in nature, as permitted by applicable Laws, as required by
contractual restrictions not entered into in contemplation of this
Section 6.02(c), as permitted by recognized principles of privilege or as
otherwise determined in good faith by the Canadian Borrower, and (ii) which are
not publicly available on the United States Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval System (or “EDGAR”), the
Canadian Securities Administrators System for Electronic Document Analysis and
Retrieval ( or “SEDAR”) or other similar publicly accessible sources of which
the Canadian Borrower provides written notice to Administrative Agent and the
Lenders; and

 

(d)                                 promptly, such additional information
regarding the business, financial or organizational affairs of the Canadian
Borrower or the US Borrowers or any Subsidiary as the Administrative Agent, at
the request of any Lender, may from time to time reasonably request.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Canadian Borrower or
its securities) (each, a “Public Lender”).  The Borrowers hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Canadian Borrower or its securities
for purposes of United States Federal Securities Laws and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 

 

97

--------------------------------------------------------------------------------


 

10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

 

6.03.                     Notices.  Promptly upon any Responsible Officer having
knowledge thereof, notify the Administrative Agent and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including without
limitation (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Canadian Borrower or any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Canadian Borrower or any Subsidiary and any Governmental Authority or any
other litigation, investigation or proceeding affecting any Loan Party; (iii) of
the occurrence of any ERISA Event; (iv) of any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract, or
(v) the commencement of, or any material development in, any litigation or
proceeding affecting the Canadian Borrower or any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws;

 

(c)                                  the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; and

 

(d)                                 of any announcement by Moody’s or S&P of any
change in a debt rating or of any change to the stability rating of the Canadian
Borrower.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Canadian Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
or Subsidiary has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement or other Loan Document that have been breached.

 

6.04.                     Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, that if not
paid could reasonably be expected to result in a Material Adverse Effect,
including:  (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with U.S. GAAP are being maintained by the relevant Loan Party or such
Subsidiary; (b) all material lawful claims which, if unpaid, would by law become
a Lien upon its Property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

98

--------------------------------------------------------------------------------


 

6.05.                     Preservation of Existence, Etc..  Except in a
transaction permitted by Section 7.02(b) or Section 7.05 or pursuant to
statutory conversions to another form of entity as permitted by applicable Law,
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization; and except
where it will not result in a Material Adverse Effect, take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business and preserve or
renew all of its registered patents, trademarks, trade names and service marks,
except where Borrowers determine, in their reasonable business judgment, that
such Intellectual Property is no longer desirable to maintain.

 

6.06.                     Maintenance of Properties.  Except where it could not
be reasonably expected to result in a Material Adverse Effect, (a) maintain,
preserve and protect all of its material Properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted, (b) make all necessary repairs thereto and renewals and
replacements thereof and (c) use the standard of care typical in the industry in
the operation and maintenance of its facilities.

 

6.07.                     Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies (with a Best Rating of at least A7,
unless otherwise approved by the Administrative Agent) satisfactory to the
Administrative Agent, and that are not Affiliates of the Borrowers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in a Similar Business, of such
types and in such reasonable amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.08.                     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws applicable to it or to its business or
Property, except (other than with respect to any failure to comply with
Anti-Terrorism Laws) in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
a bona fide dispute exists with respect thereto; or (b) the failure to comply
therewith could not reasonably be expected to result in a Material Adverse
Effect.

 

6.09.                     Books and Records.  Maintain proper books of record
and account necessary to prepare the financial statements required to be
delivered pursuant to Section 6.01 in accordance with GAAP.

 

6.10.                     Inspection Rights; Appraisals.  Permit representatives
and independent contractors of the Administrative Agent, the L/C Issuer and each
Lender, at their respective expense, to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, in
each case, all at such reasonable times during normal business hours and as
reasonably often as may be necessary, upon reasonable advance notice to the
Canadian Borrower and subject to compliance with applicable safety standards,
with contractual or attorney-client privilege (as applicable) and non-disclosure
agreements; provided, however, that during an Event of Default, the
Administrative Agent, the L/C Issuer or any Lender (or any of their respective
representatives or independent contractors) may, without duplication of the
efforts of the others,

 

99

--------------------------------------------------------------------------------


 

do any of the foregoing at the reasonable expense of the Borrowers at any time
during normal business hours.

 

6.11.                     Compliance with Contractual Obligations.  Comply with
all Contractual Obligations, except in such instances in which (i) such
non-compliance is being contested in good faith or a bona fide dispute exists
with respect thereto or (ii) the failure to comply therewith could not be
reasonably expected to result in a Material Adverse Effect.

 

6.12.                     Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to pay fees, commissions and expenses in connection with the
Agreement and the transactions contemplated hereby, (ii) to make Permitted
Acquisitions, to the extent consented to by the Required Lenders in their sole
discretion, and (iii) for working capital in the Ordinary Course of Business
(including, managing accounts receivables, inventory and other short-term cash
requirements, including timing differences with regard to withholding taxes in
the United States) and for other general corporate purposes of the Borrowers
(but not for Restricted Payments).

 

6.13.                     Additional Guarantors.  Cause each Wholly-Owned
Subsidiary which has not previously executed and delivered to the Administrative
Agent a Guaranty and other related Collateral Documents to execute and deliver
to the Administrative Agent for the benefit of the Secured Parties promptly, and
in any event within 10 Business Days following such Subsidiary’s becoming a
Subsidiary, a Guaranty and, as applicable, such Collateral Documents, together
with a resolution of its board of directors or other similar governing body
authorizing such Guaranty and Collateral Documents; provided, that such Person
shall not be required to grant a Mortgage with respect to any Real Property to
the extent the fair market value of the Real Estate of such Person does not
exceed $25,000,000.  Notwithstanding anything to the contrary and for the
avoidance of doubt, (a) no Subsidiary acquired after the Closing Date shall be
required to furnish any such Guaranties or Collateral Documents if such
Subsidiary is a Foreign Subsidiary or any Subsidiary that owns 65% or more of
the stock of a CFC so long as such entity has no assets other than the stock of
CFCs, obligations, indebtedness or receivables of or attributable to such CFCs
and de minimis assets, if and to the extent that such actions would create or
result in a Deemed Dividend Problem, (b) any Subsidiary that is subject to any
contractual or legal restrictions under applicable law which at such time would
be contravened by its becoming a Loan Party shall not be subject to the
requirements of this Section 6.13, (c) Atlantic Auburndale, LLC, Auburndale GP,
LLC, Auburndale LP, LLC, Dade Investment LP, Lake Investment LP, NCP Dade Power,
LLC, NCP Gem, LLC, NCP Lake Power, LLC, NCP Pasco, LLC and Teton New Lake LLC
shall not be subject to the requirements of this Section 6.13; provided that
until the dissolution or liquidation of each such Subsidiary in compliance with
Section 7.04, no such Subsidiary shall hold any assets other than as necessary
to maintain its existence and for matters incidental thereto, or (d) any assets
if, in the reasonable judgment of the Administrative Agent evidenced in writing,
determined in consultation with the Borrowers, the burden, cost or consequences
of creating or perfecting such pledges or security interests in such assets is
excessive in relation to the benefits to be obtained therefrom by the Secured
Parties under the Loan Documents shall not be subject to the requirements of
this Section 6.13.

 

6.14.                     Distribution of Cash from Subsidiaries.  Consistent
with past practice and subject to fiduciary obligations, cause each Subsidiary
to distribute to the US Borrowers and CPILP, as applicable, and each US Borrower
shall, and the Canadian Borrower shall cause to,

 

100

--------------------------------------------------------------------------------


 

distribute to the Canadian Borrower all Available Cash on a regular basis, and
in any event at least one time every 60 days; provided that such Subsidiaries
shall be permitted to retain Available Cash in an amount reasonably necessary
for working capital purposes or foreign currency exchange management of such
Subsidiary or to pay required scheduled principal and interest payments in
connection with any Indebtedness of such Subsidiary permitted under the terms of
Section 7.03; provided, further, that in connection with the obligation of the
Borrowers under Section 6.16, the Borrowers shall be permitted to transfer the
applicable unrestricted cash or Cash Equivalents from the Canadian Borrower’s
Revenue Account (as defined in the Deposit and Disbursement Agreement) to an
account held by one or more of the U.S. Borrowers or one of their Domestic
Subsidiaries.

 

6.15.                     Further Assurances.  Execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents and
agreements, instruments, assignments, or other documents or agreements, and take
or cause to be taken such actions, as the Administrative Agent, the Collateral
Agent or the Required Lenders may, from time to time, reasonably request in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect under the laws of the United
States or Canada the validity and priority of the security interests created or
intended to be created by the Collateral Documents pursuant to Section 6.13 from
Subsidiaries formed or acquired after the Closing Date.

 

6.16.                     Liquidity.  Maintain on a consolidated basis aggregate
unrestricted cash or Cash Equivalents in an amount of at least $75,000,000 (less
the amount of any Cash Collateral provided pursuant to Section 2.03(g)(i)(iv))
and all such unrestricted cash or Cash Equivalents shall be held in deposit
accounts or securities accounts in which one or more of the U.S. Borrowers or
its Domestic Subsidiaries have granted a first priority security interest to the
Collateral Agent or Administrative Agent, as applicable, for the benefit of the
Secured Parties pursuant to a Collateral Document, subject only to Liens in
favor of the applicable depositary institution to the extent permitted under
Section 7.01(s).

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain outstanding
or any other Secured Obligation shall remain outstanding, no Borrower shall, nor
shall it permit any Loan Party or any Subsidiary to, directly or indirectly:

 

7.01.                     Liens.  No Borrower will, nor will it permit any
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien on any asset or Property of the Borrowers or any Subsidiary, or any income
or profits therefrom, except as set forth below (collectively, “Permitted
Liens”):

 

(a)                                 Liens pursuant to any Loan Document or to
secure the Obligations;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not extend
to any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien proceeds and

 

101

--------------------------------------------------------------------------------


 

products thereof, and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

 

(c)                                  Liens for taxes, assessments or
governmental charges that are not overdue for a period more than any applicable
grace period related thereto or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction contractors or other like Liens arising
in the Ordinary Course of Business which are not delinquent or which are being
contested in good faith by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien;

 

(e)                                  (i) pledges or deposits in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA (other than Liens on any Capital Stock pledged as Collateral) and
(ii) pledges and deposits in the Ordinary Course of Business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrowers or
any of their Subsidiaries;

 

(f)                                   deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for Borrowed Money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
Incurred in the Ordinary Course of Business (other than Liens on any Capital
Stock pledged as Collateral);

 

(g)                                  Liens encumbering any Real Estate subject
to a Mortgage that are described on a mortgagee title policy and acceptable to
the Administrative Agent in its reasonable discretion;

 

(h)                                 zoning restrictions, easements, licenses,
rights-of-way, provisions, covenants, minor irregularities of title (and with
respect to leasehold interests, mortgages, obligations, Liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through and under a landlord, ground lessor or owner of the leased property,
with or without consent of the lessee) restrictions and other similar
encumbrances affecting Real Estate which, in the aggregate, do not materially
detract from the value of the Real Estate subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

102

--------------------------------------------------------------------------------


 

(i)                                     Liens (other than Liens on any Capital
Stock pledged as Collateral) securing judgments, decrees or awards (i) in
respect of which the Borrowers or any of their Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings and (ii) not constituting an Event of Default under Section 8.01(h);

 

(j)                                    Liens (other than Liens on any Capital
Stock pledged as Collateral) securing Indebtedness permitted under
Section 7.03(f) or Section 7.03(h); provided that (i) such Liens do not at any
time encumber any Property other than the Property (except for replacements,
additions and accessions to such Property) financed by such Indebtedness and
(ii) the Indebtedness secured thereby does not exceed the cost of the Property
being acquired on the date of acquisition;

 

(k)                                 Liens on any Property (other than Liens on
any Capital Stock pledged as Collateral) (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition, (ii) of any Borrower or any of their respective Subsidiaries
existing at the time such Property (other than Liens on any Collateral pledged
under a Collateral Document) is purchased or otherwise acquired by a Borrower or
such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement and (iii) of any Subsidiary acquired pursuant to a Permitted
Acquisition to secure Indebtedness Incurred pursuant to Section 7.03(g) in
connection with such Permitted Acquisition; provided that, with respect to each
of the foregoing clauses (i), (ii) and (iii), (A) such Liens (1) are not
Incurred in connection with, or in anticipation of, such Permitted Acquisition,
purchase or other acquisition, (2) are applicable only to specific Property
(other than Liens on any Capital Stock pledged as Collateral), (3) are not
“blanket” or all-asset Liens, other than with respect to the Property of such
acquired Subsidiary, and (4) do not attach to any other property or assets of
any Borrower or any of its other Subsidiaries and (B) the Indebtedness secured
by such Liens is permitted under Section 7.03(g);

 

(l)                                     Liens in favor of one or more of the
Lenders on Property of the Borrowers and their respective Subsidiaries to secure
obligations of Swap Contracts between a Lender or an Affiliate of a Lender and
any of the Borrowers or other Loan Parties permitted under Section 7.03(e),
including without limitation, any Swap Contract with a Lender or an Affiliate of
a Lender in existence prior to the Closing Date and secured in connection with
the Existing Credit Agreement;

 

(m)                             Liens on Property of CPILP and its Subsidiaries,
in each case, (i) granted prior to the Closing Date; provided that such Lien was
a Permitted Lien in accordance with Section 7.01(m) of the Existing Credit
Agreement or (ii) granted after the Closing Date, solely to the extent
(A) required under agreements permitted hereunder as in effect on the Closing
Date and (B) that a prior Lien has been granted on such Property to the
Administrative Agent for the benefit of the Secured Parties, and the beneficiary
of such Lien agrees to subordinate its interest in any such Property or, if
required under agreements permitted hereunder as in effect on the Closing Date,
to share any interest in any Property subject to such Lien on a pro rata basis
with the Lenders under this

 

103

--------------------------------------------------------------------------------


 

Agreement, on terms and conditions reasonably satisfactory to the Administrative
Agent and the Required Lenders;

 

(n)                                 Liens arising from Personal Property
Security Act filings or Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrowers and its Subsidiaries in
the Ordinary Course of Business;

 

(o)                                 Liens arising from precautionary Uniform
Commercial Code financing statement or similar filings;

 

(p)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(q)                                 leases, licenses, subleases or sublicenses
granted to others in the Ordinary Course of Business which do not (i) interfere
in any material respect with the business of the Borrowers or any of their
Subsidiaries, taken as a whole or (ii) secure any Indebtedness;

 

(r)                                    any interest or title of a lessor,
sublessor, licensor or sublicensor (other than any interest in any Capital Stock
pledged as Collateral) under leases, subleases, licenses or sublicenses entered
into by the Borrowers or any of their Subsidiaries in the Ordinary Course of
Business;

 

(s)                                   Liens (i) of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts permitted under the terms of the Loan Documents, and (iii) in favor of
a banking or other financial institution arising as a matter of Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institutions general terms and conditions;

 

(t)                                    Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts permitted under the terms of the
Loan Documents and incurred in the Ordinary Course of Business and not for
speculative purposes;

 

(u)                                 Liens that are contractual rights of setoff
or rights of pledge (i) relating to the establishment of depository relations
with banks or other financial institutions not given in connection with the
issuance of Indebtedness, or (ii) relating to pooled deposit or sweep accounts
of the Borrowers or any of their Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the Ordinary Course of Business of
the Borrowers or any of their Subsidiaries;

 

(v)                                 Liens to secure any refinancing, refunding,
extension, renewal or replacement or successive refinancings, refundings,
extensions, renewals or replacements as a whole, or in part, of any Indebtedness
secured by any Lien referred to in the foregoing clauses (b), (j) and (k);
provided, however, that (A) such new Lien shall be

 

104

--------------------------------------------------------------------------------


 

limited to all or part of the same property that secured the original Lien (plus
improvements on such property, after acquired property that is affixed or
incorporated into such property, and proceeds and products thereof) and (B) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (1) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (b), (j), and
(k) at the time the original Lien became a Permitted Lien under this Agreement
and (2) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement; and

 

(w)                               Any interest or title of a lessor or sublessor
under any lease entered into by the Borrowers or their respective Subsidiaries
in the Ordinary Course of Business and encumbering only the assets so leased;

 

(x)                                 Statutory and common law landlords’ Liens
(other than Liens on any Capital Stock pledged as Collateral) under leases to
which the Borrowers or any of their respective Subsidiaries are a party;

 

(y)                                 Liens (other than Liens on any Capital Stock
pledged as Collateral) arising solely by operation of law or by order of a court
or tribunal or other Governmental Authority (or by an agreement of similar
effect);

 

(z)                                  Any reservations, limitations, exceptions,
provisos and conditions, if any, expressed in any original grants from the
Crown, including, without limitation, the reservation of any mines and minerals
in the Crown or any other Person; and

 

(aa)                          Liens not otherwise permitted herein securing
Indebtedness not in favor of any Affiliate of the Canadian Borrower and not
exceeding in the aggregate at any time the principal amount of $10,000,000.

 

7.02.                     Investments; Acquisition.

 

(a)                                 No Borrower will, nor will it permit any
Subsidiary to, directly or indirectly to make any Investment except as set forth
below (collectively, “Permitted Investments”):

 

(i)                                     Investments in Cash Equivalents;

 

(ii)                                  Investments existing on the Closing Date
as described and in the amounts (subject to any increases solely as a result of
a return on such Investment) set forth on Schedule 7.02(a);

 

(iii)                               Investments of any Loan Party in any other
Loan Party;

 

(iv)                              Guarantees permitted by Section 7.03(d);

 

(v)                                 Swap Contracts permitted by Section 7.03(e);

 

105

--------------------------------------------------------------------------------


 

(vi)                              Acquisitions permitted by Section 7.02(b);

 

(vii)                           advances to employees of the Borrowers or any
Subsidiary made in the Ordinary Course of Business not in excess of $5,000,000
outstanding at any one time in the aggregate;

 

(viii)                        any Investment acquired by the Borrowers or any of
their respective Subsidiaries: (i) in exchange for any other Investment or
accounts receivable held by a Borrower or any such Subsidiary in connection with
or as a result of a bankruptcy, workout, reorganization or recapitalization of
the issuer of such other Investment or accounts receivable, or (ii) as a result
of a foreclosure by a Borrower or any of its Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

 

(ix)                              loans and advances to current or former
management personnel of the Borrowers and/or any entity in which any current or
former management personnel of the Borrowers has a beneficial or equity
interest, pursuant to any management equity plan or stock option plan or any
other management or employee benefit or incentive plan or agreement or any other
agreement pursuant to which stock is held for the benefit of such Persons not to
exceed $5,000,000 in aggregate principal amount at any time outstanding, the
proceeds of which will be used to purchase or redeem, directly or indirectly,
shares of Capital Stock of the Canadian Borrower;

 

(x)                                 Investments the payment for which consists
of Capital Stock of the Canadian Borrower (other than Disqualified Stock);

 

(xi)                              any “Permitted Investments” as such term is
defined in the Deposit and Disbursement Agreement made by the Borrowers in
accordance with Section 3.10 of the Deposit and Disbursement Agreement; and

 

(xii)                           Other Investments (including without limitation,
any Investment constituting an acquisition that does not otherwise constitute a
Permitted Acquisition) (i) in an amount not to exceed $10,000,0000 in the
aggregate at any one time outstanding, or (ii) if the amount of such Investments
exceeds $10,000,000 in the aggregate at any one time outstanding but is less
than $25,000,000 in the aggregate at any one time outstanding, the Borrowers
shall have obtained the prior written consent of the Administrative Agent (not
to be unreasonably withheld or delayed).

 

(b)                                 No Borrower will, nor will permit any
Subsidiary to, directly or indirectly make any Acquisition other than a
Permitted Acquisition on terms and conditions satisfactory to the Required
Lenders in their sole discretion.

 

7.03.                     Indebtedness, and Issuance of Disqualified Stock.  No
Borrower will, nor will it permit any Subsidiary to, directly or
indirectly, Incur or suffer to exist any Indebtedness or issue any shares of
Disqualified Stock or permit CPI Preferred Equity to issue any Preferred Stock
other than as follows (provided, however, that notwithstanding anything to the
contrary in

 

106

--------------------------------------------------------------------------------


 

the following, no Borrower will, nor will it permit any Subsidiary to permit
CPILP or CPILP GP, or any direct or indirect Subsidiary thereof to Incur or
suffer to exist any Indebtedness or issue any shares of Disqualified Stock or
permit CPI Preferred Equity to issue any Preferred Stock other than
(x) Refinancing Indebtedness of Indebtedness in effect and in the principal
amount outstanding on the Closing Date, and (y) Non-Recourse Project Financing
Indebtedness of a direct or indirect Subsidiary of CPILP or CPILP GP acquired
after the Closing Date, in each case, solely to the extent permitted hereunder):

 

(a)                                 Indebtedness under the Loan Documents and
any refinancings thereof;

 

(b)                                 Indebtedness, Disqualified Stock or the CPI
Preferred Stock with respect to CPI Preferred Equity, in each case, outstanding
on the Closing Date and listed on Schedule 7.03 and any Refinancing Indebtedness
thereof (other than Refinancing Indebtedness with respect to the CPI Preferred
Stock);

 

(c)                                  unsecured Indebtedness Incurred in
connection with the 2011 Notes on the Initial Closing Date; provided that the
aggregate outstanding principal amount of such Indebtedness does not exceed
$460,000,000 in the aggregate at any one time;

 

(d)                                 (i) Guarantees from the Borrowers or any
Loan Party in respect of Indebtedness and Disqualified Stock otherwise permitted
hereunder of a Loan Party, (ii) unsecured Guarantees from the Borrowers or any
Subsidiary (other than CPI Preferred Equity) in respect of obligations of any
Subsidiary arising in the Ordinary Course of Business and consistent with past
practices, and (iii) Indebtedness consisting of surety or indemnitor obligations
under any bond or other contract for the benefit of any Borrower or Subsidiary
to the extent Incurred in the Ordinary Course of Business and consistent with
past practices;

 

(e)                                  Swap Obligations (contingent or otherwise)
of the Borrowers or any other Loan Party existing or arising under any (i) Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the Ordinary Course of Business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation or
taking a “market view;” and (ii) other Bank Product Debt;

 

(f)                                   Indebtedness in respect of Capitalized
Lease Obligations, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(j);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding together with all Indebtedness outstanding under
Section 7.03(h) shall not exceed $40,000,000 in the aggregate;

 

(g)                                  Indebtedness of a Subsidiary (other than
CPI Preferred Equity) (i) assumed in connection with any Permitted Acquisition
and not otherwise permitted by another clause of this Section 7.03 so long as
such Indebtedness is not Incurred in contemplation of such Permitted Acquisition
and any refinancing thereof or (ii) Incurred to finance a Permitted Acquisition
and any refinancing thereof; provided that, in each case, such Indebtedness is
in an amount and on terms and conditions acceptable to the

 

107

--------------------------------------------------------------------------------


 

Required Lenders in their sole discretion, and provided, further that if such
Indebtedness is secured by a Lien, such Lien does not extend to any assets other
than those of the Person (or Persons) acquired, such Indebtedness is not
required to be Guaranteed by any Borrower or any Subsidiary of a Borrower,
including, without limitation, any Loan Party, the Canadian Borrower provides a
written certificate of a Responsible Officer demonstrating in reasonable detail
and certifying as to compliance with Section 7.11 on a pro forma basis, after
giving effect to the consummation of such Acquisition and Incurrence or
assumption of such Indebtedness;

 

(h)                                 Indebtedness secured by fixed or capital
assets and property acquired by the Borrowers or any Subsidiary; provided that
(i) such Indebtedness (A) does not exceed the value of such property or assets
so acquired, and (B) was in existence prior to the contemplation of such
acquisition, (ii) the Lien securing such Indebtedness does not extend to any
assets other than those acquired, and (iii) such Indebtedness, together with all
Indebtedness outstanding under Section 7.03(f), does not exceed $40,000,000 in
the aggregate;

 

(i)                                     Indebtedness arising from agreements of
the Borrowers or a Subsidiary of the Borrowers providing for indemnification,
adjustment of purchase price or similar obligations, in each case, Incurred in
connection with the acquisition or disposition of any business, assets or a
Subsidiary of the Borrowers in accordance with the terms of this Agreement,
other than Guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Subsidiary for the purpose of financing
such acquisition;

 

(j)                                    the Permitted Intercompany Notes to the
extent subordinated in right of payment to the Obligations pursuant to the
Intercompany Loan Subordination Agreement;

 

(k)                                 Indebtedness representing deferred
compensation to employees of the Borrowers or any of their Subsidiaries incurred
in the Ordinary Course of Business or Indebtedness consisting of promissory
notes issued by the Borrowers or any of their respective Subsidiaries to current
or former officers, managers, consultants, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of equity interests of the Borrowers or any direct or indirect parent
of the Borrowers permitted by Section 7.06 so long as such promissory notes are
subordinated to the Obligations in a manner reasonably acceptable to the
Administrative Agent;

 

(l)                                     Cash management obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

 

(m)                             Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the Ordinary Course of Business;

 

108

--------------------------------------------------------------------------------


 

(n)                                 Indebtedness incurred by the Borrowers or
any of their Subsidiaries in the form of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the Ordinary
Course of Business, including in respect of workers compensation claims, health,
disability or other employee benefits or property casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

 

(o)                                 obligations in respect of performance, bid,
appeal and surety bonds and similar obligations provided by the Borrowers or any
of their Subsidiaries or obligations in the form of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the Ordinary
Course of Business;

 

(p)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (p) above;

 

(q)                                 Indebtedness of the Borrowers and their
Subsidiaries not described in any other clause of this Section and in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

 

Notwithstanding anything in this Section 7.03 to the contrary, Curtis Palmer
shall not incur any Indebtedness (including any Guarantees of Indebtedness)
other than Indebtedness of Curtis Palmer in existence on the Initial Closing
Date, including the guaranty of Indebtedness under the CPI US Notes as in effect
on the Closing Date (and, in each case, Refinancing Indebtedness thereof).

 

7.04.                     Fundamental Changes.  No Borrower will, nor will it
permit any Subsidiary to, directly or indirectly, merge, amalgamate, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
unless permitted by Section 7.05 (i), (j) or (k).

 

7.05.                     Dispositions.  No Borrower will, nor will it permit
any Subsidiary to, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 (i) the sale or lease of products, services
or accounts receivable in the Ordinary Course of Business, (ii) any sale or
other disposition of surplus, damaged, worn-out or obsolete assets or property
(including, without limitation, inventory, immaterial assets and property no
longer commercially viable to maintain and operate) in the Ordinary Course of
Business, (iii) the granting of any option or other right to purchase, or
otherwise acquire property in the Ordinary Course of Business, (iv) the sale,
transfer or other disposition of power, capacity, energy, ancillary services,
and other products or services, or the sale of any other inventory or contracts
related to any of the foregoing, (v) the sale, lease, conveyance or other
disposition for value by any Borrower

 

109

--------------------------------------------------------------------------------


 

or any Subsidiary of fuel or emission credits in the Ordinary Course of Business
and (vi) the licensing of intellectual property in the Ordinary Course of
Business;

 

(b)                                 Dispositions of generated power in the
Ordinary Course of Business;

 

(c)                                  Dispositions of equipment to the extent
that (i) such Property is exchanged for credit against the purchase price of
similar replacement Property or (ii) the Net Proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement Property;

 

(d)                                 Dispositions permitted by Section 7.02 or
7.06;

 

(e)                                  leases, subleases, licenses or sublicenses
(including the provision of software or the licensing of other intellectual
property rights) and termination thereof, in each case in the Ordinary Course of
Business and which do not materially interfere with the business of the
Borrowers and the Subsidiaries taken as a whole;

 

(f)                                   transfers of property subject to casualty
events; provided that the Borrowers shall deliver to the Administrative Agent as
Cash Collateral the amount of any insurance proceeds in excess of $5,000,000
with respect to casualty events individually or in the aggregate, that are not
applied to the repair of the applicable damaged property or the purchase of
replacement property within 365 days after the Borrowers’ receipt of such
insurance proceeds; provided that with respect to any Property being replaced or
repaired, to the extent that the Subsidiary or Project that owns such Property
had contracts for the sale of power prior to the incurrence of the applicable
casualty event, such Person continues to have contracts on substantially the
same terms (or more terms more preferable to such Person) at the time such
proceeds are applied;

 

(g)                                  any swap of assets in exchange for services
or other assets in the Ordinary Course of Business of comparable or greater
value or usefulness to the business of the Borrowers and their Subsidiaries as a
whole, as determined in good faith by the management of the Borrowers;

 

(h)                                 the unwinding of any Swap Contracts pursuant
to its terms;

 

(i)                                     the dissolution or liquidation of any
Subsidiary (other than any Loan Party or any Subsidiary the Capital Stock of
which has been pledged as Collateral) with no assets;

 

(j)                                    Disposition of AP Onondaga, LLC, Onondaga
Renewables, LLC and their respective Property, so long as such Disposition
occurs prior to June 30, 2014; provided that at the time of such Disposition, AP
Onondaga, LLC and Onondaga Renewables, LLC do not own any assets with an
aggregate Fair Market Value in excess of $1,000,000 and a release of the pledge
of the stock at the time of the sale of AP Onondaga, LLC;

 

(k)                                 Disposition (i) prior to December 31, 2013,
of any interest the Borrowers and their Subsidiaries have in the Gregory
cogeneration facility located in Corpus Christi, Texas (“Gregory”), for an
approximate aggregate purchase price of $34,100,000 and

 

110

--------------------------------------------------------------------------------


 

subject to the terms of that separate consent between the Borrowers, the
Administrative Agent and the Required Lenders to be dated on or after the
Closing Date, and (ii) prior to June 30, 2014, of any interest the Borrowers and
their Subsidiaries have in Delta Person Limited Partnership, a Delaware limited
partnership (“Delta-Person”), for an approximate aggregate purchase price of
$8,900,000. The Lenders, the L/C Issuers and the Administrative Agent hereby
agree that immediately upon the Disposition of such properties in accordance
with this subsection (k), the Subsidiaries owning Gregory and Delta-Person,
shall in each case automatically be released from any and all Obligations as
Guarantor or Pledgor under the Collateral Documents, provided that such
Subsidiaries hold no assets with a Fair Market Value in excess of $250,000 and
are promptly wound up, dissolved or liquidated after such Disposition; and

 

(l)                                     any other Disposition or Dispositions
not to exceed an aggregate amount of $10,000,000 in any fiscal year.

 

7.06.                     Restricted Payments and Prepayments of Permitted
Indebtedness.  No Borrower will, nor will it permit any Subsidiary to, declare
or make, directly or indirectly, any Restricted Payment, or make any voluntary
prepayment, defeasance, redemption or repurchase of any Restricted Indebtedness
(collectively, “Voluntary Prepayments”) other than regularly scheduled payments
of Indebtedness permitted under Section 7.03 and principal payments of revolving
Indebtedness that do not permanently reduce the commitments of such
Indebtedness, except that:

 

(a)                                 any Subsidiary may make Restricted Payments
to a Borrower or another Loan Party or a Subsidiary of a Loan Party;

 

(b)                                 the Borrowers and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(c)                                  the Canadian Borrower may declare or pay
cash dividends to the holders of its Capital Stock, provided that
(i) immediately after giving effect to such proposed declaration or payment, no
Default or Event of Default would exist, (ii) the Canadian Borrower provides a
written certificate of a Responsible Officer demonstrating in reasonable detail
and certifying as to compliance with Section 7.11 for the previous four-quarter
period for which financial statements have been delivered on a pro forma basis,
after giving effect to the making of such payment; and (iii) no Loan proceeds
are used or applied to pay such dividends;

 

(d)                                 the Borrowers or any Subsidiary may
repurchase, retire, acquire or retire for value of Capital Stock of any Borrower
held by any future, present or former employee, officer, director or consultant
of such Borrower or such Subsidiary upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant

 

111

--------------------------------------------------------------------------------


 

of such Borrower or such Subsidiary; provided that the aggregate amount of all
Restricted Payments made pursuant to this clause (d) shall not exceed $5,000,000
in any fiscal year of the Canadian Borrower and shall not exceed $10,000,000
over the term of this Agreement; provided further that no Default or Event of
Default has occurred and is continuing or would occur as a result of the making
of such Restricted Payments.

 

(e)                                  the Borrowers and their respective
Subsidiaries shall be permitted to make Voluntary Prepayments on the
Obligations;

 

(f)                                   the Borrowers and their respective
Subsidiaries shall be permitted to make Voluntary Prepayments of the notes
described in clause (a) of the definition of “CPI US Notes;” provided, that
(i) immediately after giving effect to such proposed Voluntary Prepayment, no
Default or Event of Default would exist, and (ii) the Canadian Borrower provides
a written certificate of a Responsible Officer demonstrating in reasonable
detail and certifying as to compliance with Section 7.11 for the previous
four-quarter period for which financial statements have been delivered on a pro
forma basis, after giving effect to the making of such Voluntary Prepayment;

 

(g)                                  the Borrowers and their Subsidiaries may
make Voluntary Prepayments of Indebtedness (x) from the proceeds of Refinancing
Indebtedness incurred in respect thereof and (y) during the 60 day period
immediately preceding the date on which such Indebtedness or portion thereof, as
the case may be, is due.

 

7.07.                     Change in Nature of Business, or Project Documents. 
No Borrower will, nor will it permit any Subsidiary to, directly or indirectly,
(a) engage in any material line of business substantially different from any
Similar Business or those lines of business conducted by any of the Borrowers or
their respective Subsidiaries on the date hereof, or (b) consent or agree to any
material amendment or modification to any Project Document if such material
amendment or modification could reasonably be expected to result in a Material
Adverse Effect.

 

7.08.                     Transactions with Affiliates.  No Borrower will, nor
will it permit any Subsidiary to, directly or indirectly, make any payment or
to, sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any Property or assets from, or enter into or make or
amend any transaction or series of transactions, contract, agreement,
understanding, loan, or advance with, or for the benefit of, any direct or
indirect Affiliate of the Borrowers (each of the foregoing, an “Affiliate
Transaction”) other than:

 

(a)                                 (i) any transactions between or among Loan
Parties, (ii) any transaction among any Borrower and any Subsidiary or any
entity that becomes a Subsidiary as a result of such transaction that is not
otherwise prohibited under this Agreement and (iii) any transaction among any
Borrower, any Subsidiary or any other Affiliate Transaction that is on terms at
least as favorable as might reasonably have been obtained at such time in an
arm’s length transaction from an unaffiliated party; and

 

(b)                                 any transaction on terms substantially as
favorable to the Borrowers or such Subsidiary as would be obtainable by the
Borrowers or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate.

 

112

--------------------------------------------------------------------------------


 

The provisions of this Section 7.08 shall not apply to the following:

 

(i)                                     Permitted Investments permitted by
Section 7.02 and Restricted Payments permitted by Section 7.06;

 

(ii)                                  the payment of reasonable and customary
fees and out of pocket expenses paid to, and indemnity provided on behalf of,
officers, directors, employees or consultants of the Borrowers, or any
Subsidiary;

 

(iii)                               any agreement in effect on the Closing Date
and disclosed to the Administrative Agent on Schedule 7.08 or any amendment
thereto (so long as any such amendment is not adverse to the Lenders in any
material respect) or any transaction contemplated thereby; and

 

(iv)                              the existence of, or the performance by the
Borrowers or any Subsidiary of the Borrowers of its respective obligations under
the terms of, any shareholders agreement (including any registration rights
agreement or purchase agreement related thereto) or services agreement to which
it is a party as of the Initial Closing Date and any similar agreements
(including any operating agreements or limited partnership agreements) which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrowers or any of their respective Subsidiaries of its
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (iv) to the extent that the terms of any such amendment
or new agreement (x) have been consented to in writing by the Administrative
Agent (such consent not to be unreasonably withheld or delayed), to the extent
such amendment or new agreement is not materially adverse to the interest of the
Lenders, and (y) have been consented to in writing by the Required Lenders, to
the extent that the Administrative Agent reasonably determines such amendment or
new agreement is materially adverse to the interest of the Lenders.

 

7.09.                     Burdensome Agreements.  No Borrower will, nor will it
permit any Subsidiary to, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability of any Subsidiary (i) to make Restricted Payments to the
Borrowers or any Guarantor or to otherwise transfer Property to the Borrowers or
any Guarantor, (ii) to pay any Indebtedness owed to any Borrower or any of its
Subsidiaries, (iii) to Guarantee the Indebtedness of the Borrowers, (iv) to make
loans or advances to any of the Borrowers or any of their Subsidiaries, (v) to
sell, lease or transfer any of its properties or assets to any of the Borrowers
or any of its Subsidiaries, or (vi) to create, Incur, assume or suffer to exist
Liens on Property of such Person; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person, except in each case for such encumbrances or restrictions
existing under or by reason of:

 

(A)                               contractual encumbrances or restrictions in
effect on the Initial Closing Date, pursuant to this Agreement;

 

113

--------------------------------------------------------------------------------


 

(B)                               the Convertible Note Indentures, the CPILP
Note Agreements or the 2011 Note Documents, in each case as in effect on
November 4, 2011;

 

(C)                               applicable law or any applicable rule,
regulation or order;

 

(D)                               any agreement or other instrument relating to
Indebtedness of a Person acquired by a Borrower or any Subsidiary which was in
existence at the time of such acquisition (but not created in contemplation
thereof or to provide all or any portion of the funds or credit support utilized
to consummate such acquisition), which encumbrance or restriction is not
applicable to any Person, or the Properties or assets of any Person, other than
the Person, or the Property or assets of the Person, so acquired; provided,
however, that with respect to any such agreement relating to an acquisition
after the Closing Date, such acquisition is a Permitted Acquisition and any such
agreement has been disclosed in writing to the Lenders prior to the Borrower or
any Subsidiary receiving consent for such Permitted Acquisition under
Section 7.02(b);

 

(E)                                any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Subsidiary pending the
closing of such sale or disposition provided that such sale or disposition is
otherwise permitted hereunder;

 

(F)                                 Secured Indebtedness or Liens otherwise
permitted to be Incurred pursuant to Sections 7.01 and 7.03 hereof that limit
the right of the debtor to dispose of the assets securing such Indebtedness;

 

(G)                               restrictions on cash or other deposits or net
worth imposed by customers under Contracts entered into in the Ordinary Course
of Business that impose restrictions of the type described in
Section 7.09(a)(v) herein;

 

(H)                              customary provisions in joint venture
agreements, limited partnership agreements and other similar agreements
otherwise permitted hereunder and entered into in the Ordinary Course of
Business;

 

(I)                                   customary provisions contained in leases
and other similar agreements entered into in the Ordinary Course of Business; or

 

(J)                                   any encumbrances or restrictions of the
type referred to in clauses (a) and (b) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (I) above; provided that (x) such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the board of
directors or other similar governing body of the Canadian Borrower, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing, and (y) with respect to any
refinancing of Indebtedness of Piedmont Green Power, LLC, in

 

114

--------------------------------------------------------------------------------


 

the good faith judgment of Piedmont Green Power, LLC the terms of such
refinancing would not materially and adversely affect its cash flow.

 

7.10.                     Use of Proceeds.  No Borrower will, nor will it permit
any Subsidiary to, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to (a) purchase
margin stock (within the meaning of Regulation U of the FRB) or to extend credit
to others for the purpose of purchasing margin stock or to refund indebtedness
originally Incurred for such purpose, (b) make any Voluntary Prepayments or make
any Restricted Payments.

 

7.11.                     Financial Covenants.  No Borrower will, nor will it
permit any Subsidiary to, at any time, (a) permit the Interest Coverage Ratio,
calculated as of the end of each fiscal quarter for such fiscal quarter and the
immediately preceding three fiscal quarters, to be less than 1.60 to 1.00 from
the Closing Date through the Maturity Date, or (b) permit the Total Leverage
Ratio, calculated as of the end of each fiscal quarter for such fiscal quarter
and the immediately preceding three fiscal quarters, to be greater than 7.75 to
1.00 from the Closing Date through the Maturity Date.

 

7.12.                     Organic Documents.  Amend, modify or otherwise change
any of its Organization Documents as in effect on the Closing Date in any manner
that would have a material and adverse effect on the Lenders or without
providing the Administrative Agent with prompt notice of such change.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within 5 Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any facility,
utilization or other fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Borrower shall fail
to comply with perform or observe any term, covenant or agreement contained in
any of Section 6.03(a), 6.12, or 6.16, or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails or
refuses to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed, and such failure or refusal continues for 30 days after
such Loan Party’s being notified of such failure or refusal by the
Administrative Agent, the L/C Issuer or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by any Borrower or any other Loan
Party herein, in any other Loan Document, or in any document delivered by it in
connection herewith or therewith proves to have been incorrect in any material
respect when made or deemed made; or

 

115

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  (i) any Borrower, any
Guarantor, or any Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
inclusive of any grace, extension, forbearance or similar period, in respect of
any Indebtedness having an aggregate principal amount (including undrawn  or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, for a period beyond the
applicable grace, cure, extension, forbearance or other similar period the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or the beneficiary or beneficiaries of any
applicable Guarantee (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guarantee to become payable of more than $25,000,000 in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an “Early Termination
Date” (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which any Borrower, any Guarantor, or any
Subsidiary is the “Defaulting Party” (as defined in such Swap Contract) or
(B) any “Termination Event” (as defined in such Swap Contract) under such Swap
Contract as to which any Borrower, any Guarantor, or any Subsidiary is an
“Affected Party” (as defined in such Swap Contract) and, in either event, the
Swap Termination Value owed by such Borrower, such Guarantor, or such Subsidiary
as a result thereof is greater than $25,000,000; provided, that any event
described in the preceding clauses (i) and (ii) that relates to a Non-Loan Party
Subsidiary (other than CPI Preferred Equity) shall not constitute an Event of
Default unless such event constitutes a Specified Project Effect; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 45 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; provided, that any event described in this subsection
(f) that relates to a Non-Loan Party Subsidiary (other than CPI Preferred
Equity) shall not constitute an Event of Default unless such event constitutes a
Specified Project Effect; or

 

(g)                                  Inability to Pay Debts.  Any Loan Party
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due as provided in Title 11 of the United States Bankruptcy
Code; provided, that any event described in this subsection (g) that relates to
a Non-Loan Party Subsidiary (other than CPI Preferred

 

116

--------------------------------------------------------------------------------


 

Equity) shall not constitute an Event of Default unless such event constitutes a
Specified Project Effect; or

 

(h)                                 Judgments.  There is entered against any
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding the $25,000,0000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) unless a stay of enforcement of such judgment or order is in
effect, by reason of a pending appeal or otherwise, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment for which enforcement proceedings have been
commenced, by reason of a pending appeal or otherwise, is not in effect;
provided, that any event described in this subsection (h) that relates to a
Non-Loan Party Subsidiary (other than CPI Preferred Equity) shall not constitute
an Event of Default unless such event constitutes a Specified Project Effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $25,000,000, or (ii) the US Borrowers or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement of all the Lenders or satisfaction in full of all the
Obligations, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

(l)                                     Default Under Project Document.  Any
Borrower, any Guarantor or any of their Subsidiaries shall default under or
breach any Project Document if such default or breach could reasonably be
expected to result in a Material Adverse Effect; provided, however, that if and
only if (i) such breaches or defaults do not in the aggregate constitute a
Specified Project Effect, then (ii) such breaches or defaults shall be deemed
not to result in a Material Adverse Effect for purposes of this Section 8.01(l).

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of the Required Lenders, take any or all of the following actions:

 

117

--------------------------------------------------------------------------------


 

(a)           declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require the Loan Parties to Cash Collateralize L/C Obligations;
and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law, subject to the requirements of Section 203 of the Federal Power Act for
prior authorization;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States or any other applicable bankruptcy or insolvency law, the
obligation of each Lender to make Loans and any obligation of any L/C Issuer to
make L/C Credit Extensions to either Borrower shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.       Application of Funds.

 

(a)           Obligations.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III, but
excluding amounts relating to Bank Products), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations (excluding
amounts relating to Bank Products), ratably among the Lenders in

 

118

--------------------------------------------------------------------------------


 

proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing in connection with any
Swap Obligations related to Swap Contracts with Lenders and permitted under
Section 7.03(e), ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit issued by such L/C Issuers;

 

Sixth, to payment of all other Obligations other than Bank Product Debt and
Obligations due and owing to Defaulting Lenders;

 

Seventh, to payment of Bank Product Debt constituting Obligations other than
Obligations due and owing to Defaulting Lenders;

 

Eighth, to payment of any other Obligations due and owing to Defaulting Lenders;
and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Amounts
distributed with respect to any Bank Product Debt shall be the actual amount of
Bank Product Debt most recently reported in writing to the Administrative Agent.

 

(b)           Application of Payments.  Notwithstanding anything to the contrary
set forth in any of the Loan Documents, all payments on behalf of a Borrower or
Guarantor shall be applied first to Obligations denominated in the same currency
as the payments received, until all Obligations are paid in full (except as
otherwise provided herein); provided that payments and collections received in
any currency other than the currency in which any outstanding Obligations are
denominated will be accepted and/or applied at the discretion of the
Administrative Agent, in the event that the Administrative Agent elects to
accept and apply such amounts when there are no Obligations (other than L/C
Obligations or other contingent Obligations) then outstanding in the same
currency, the Administrative Agent shall convert such currency received to the
currency in which the Obligations are denominated at the Spot Rate on such date
(regardless of whether such rate is the best available rate) and in such event,
Borrowers shall pay the costs of such conversion (or the Administrative Agent
may, at its option, charge such costs to the loan account of any Borrower
maintained by the Administrative Agent) and to the extent any

 

119

--------------------------------------------------------------------------------


 

Borrower or Guarantor, directly or indirectly, uses any proceeds of the
applicable Loans or L/C Obligations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the Obligations shall be deemed applied
first to the Obligations arising from Loans and L/C Obligations that were not
used for such purposes and second to the Obligations arising from Loans and L/C
Obligations the proceeds of which were used to acquire rights in or the use of
any Collateral in the chronological order in which such Borrower acquired such
rights in or the use of such Collateral.  For purposes of this Section 8.03,
“paid in full” of a type of Obligation means payment in cash or immediately
available funds of all amounts owing on account of such type of Obligation,
including interest accrued after the commencement of any Insolvency Proceeding,
default interest, interest on interest, and expense reimbursements, irrespective
of whether any of the foregoing would be or is allowed or disallowed in whole or
in part in any Insolvency Proceeding.

 

(c)           Loans in Respect of Bankers’ Acceptances.  If any Borrower does
not pay to the Administrative Agent for the account of the Lenders the face
amount of any unmatured Bankers’ Acceptance or BA Equivalent Note required to be
paid pursuant to Section 2.06, the Administrative Agent on behalf of the Lenders
may at its option at any time without notice to the Borrowers give notice to the
Lenders to make a Cdn. Prime Rate Loan to the Borrowers equal to the face amount
of all unmatured Bankers’ Acceptances and BA Equivalent Notes, such Loan not to
bear interest.  The proceeds of such Loan will be held by each Lender in a
non-interest bearing cash collateral account for the benefit of the Borrowers
and will be applied in payment of such Bankers’ Acceptances as they mature or
otherwise as the Lender may require.  The Borrowers will each execute and
deliver as security for such Loans all such security as the Lenders may deem
necessary or advisable including an assignment of the credit balance in respect
of such Cash Collateral account.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.       Appointment and Authority.  Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto (in particular, to act as a pledge administrator for the purposes of any
security governed by US Law or the Laws of any other jurisdiction).  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

9.02.       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. 

 

120

--------------------------------------------------------------------------------


 

Each of Bank of Montreal and its Affiliates may accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, provide Swap
Contracts or Bank Products to, act as trustee under indentures of, serve as
financial or other advisor to, and generally engage in any kind of business
with, the Loan Parties and their Affiliates, as if Bank of Montreal were any
other bank, without any duty to account therefor (including any fees or other
consideration received in connection therewith) to the other Lenders.  In their
individual capacity, Bank of Montreal and its Affiliates may receive information
regarding the Loan Parties and their Affiliates (including information subject
to confidentiality obligations), and each Lender agrees that Bank of Montreal
and its Affiliates shall be under no obligation to provide such information to
the Lenders, if acquired in such individual capacity and not as Administrative
Agent hereunder.

 

9.03.       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or any L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,

 

121

--------------------------------------------------------------------------------


 

effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04.       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or any L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05.       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06.       Resignation of Administrative Agent.  The Administrative Agent may
resign at any time by giving at least 30 days prior written notice thereof to
the Lenders, the L/C Issuers and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a successor
reasonably acceptable to the Borrower Agent, which acceptance shall neither be
unreasonably withheld or delayed, and which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring or removed Administrative Agent gives notice
of its resignation, then the retiring or removed Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above with the written consent of the
Borrower Agent, which consent shall not be unreasonably withheld or delayed;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders

 

122

--------------------------------------------------------------------------------


 

that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring, retired or removed Administrative Agent,
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Any resignation by Bank of Montreal as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit having the same terms (other than pricing not
specified in Section 2.03(i)), including face amount as, and, in substitution
for, the Letters of Credit, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

In connection with any resignation of the Administrative Agent under this
Agreement, Bank of Montreal in its capacity as Collateral Agent under the
Collateral Agency and Intercreditor Agreement may resign as Collateral Agent
pursuant to the terms thereof.

 

9.07.       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

 

123

--------------------------------------------------------------------------------


 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

 

9.08.       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

9.09.       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10.       Collateral and Guaranty Matters.  The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

124

--------------------------------------------------------------------------------


 

(a)           to release (or direct the Collateral Agent to release) any Lien on
any Property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold, transferred or to be transferred or otherwise
disposed of as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders; and

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of Property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

 

9.11.       Other Agents; Arrangers, Etc.  None of the Lenders identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “collateral agent,” “arranger,” “lead arranger” or “book
manager” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

ARTICLE X.
MISCELLANEOUS

 

10.01.     Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) by any Borrower hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

125

--------------------------------------------------------------------------------


 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable by any Borrower
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

 

(e)           change Section 2.12 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(g)           release all or substantially all Guarantors from the Guaranty
without the written consent of each Lender;

 

(h)           release all or substantially all of the Collateral without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuers in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender. 
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

 

126

--------------------------------------------------------------------------------


 

10.02.     Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrowers, the Administrative Agent or an L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both
clauses (i) and (ii) above, if such notice or other communication is not sent
during the normal

 

127

--------------------------------------------------------------------------------


 

business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent and the L/C Issuers may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent and the L/C Issuers.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers.  All telephonic notices to and other

 

128

--------------------------------------------------------------------------------


 

telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03.     No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04.     Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and out-of-pocket disbursements of one
U.S. and one Canadian counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all Extraordinary Expenses,
(iii) all reasonable out-of-pocket expenses incurred by each of the L/C Issuers
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of one U.S. and one
Canadian counsel for the Administrative Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Rate should have applied to a period than was actually applied, then
the proper margin shall be applied retroactively and Borrowers shall immediately
pay to Administrative Agent, for the pro rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrowers under this Section shall be due on demand.

 

(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel for all Indemnitees), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any

 

129

--------------------------------------------------------------------------------


 

Indemnitee by any third party or by the Borrowers or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any Property
owned or operated by the Borrowers or any of their Subsidiaries, or any
Environmental Liability related in any way to the Borrowers or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party have obtained a final and nonappealable
judgment in its or their favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee or any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages)

 

130

--------------------------------------------------------------------------------


 

arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless such damages arise from the gross negligence or willful
misconduct of such Indemnitee.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than 10 Business Days after demand therefor.

 

(f)            Survival.  Each party’s obligations under this Section shall
survive (i) the termination of the Loan Documents and the payment, satisfaction
or discharge of the Obligations (other than with respect to Bank Product Debt
and Swap Obligations) and (ii) resignation of the Administrative Agent and any
L/C Issuer, or the replacement of any Lender.

 

(g)           Nonliability of Lenders.  The relationship between each of the
Borrowers on the one hand and the Lenders, the L/C Issuers and the
Administrative Agent on the other hand shall be solely that of borrower and
lender.  Neither the Administrative Agent, any LC Issuer nor any Lender shall
have any fiduciary responsibilities to any Borrower.  Neither the Administrative
Agent, any L/C Issuer nor any Lender undertakes any responsibility to any
Borrower to review or inform the Borrowers of any matter in connection with any
phase of any Borrower’s business or operations.

 

10.05.     Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.06.     Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrowers nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder

 

131

--------------------------------------------------------------------------------


 

without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  No such assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and/or the Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;

 

132

--------------------------------------------------------------------------------


 

(iii)          any assignment of a Commitment must be approved by the
Administrative Agent, each of the L/C Issuers and so long as no Event of Default
has occurred and is continuing, the Borrower Agent unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

 

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with the Assignment
Fee in the amount, if any, required as set forth in Schedule 10.06; provided
that the Administrative Agent may elect to waive such processing and recordation
fee in the case of any assignment.  The Eligible Assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 

(v)           in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected

 

133

--------------------------------------------------------------------------------


 

parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers, the Lenders and the L/C Issuers at any reasonable time and from time
to time upon reasonable prior notice.  In addition, at any time that a request
for a consent for a material or substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the

 

134

--------------------------------------------------------------------------------


 

Borrowers, enter in a register the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a

 

135

--------------------------------------------------------------------------------


 

commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii).  Each party hereto hereby agrees
that (A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (B) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (1) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (2) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

 

(i)            Resignation as an L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time any Lender that is an
L/C Issuer assigns all of its Commitment and Loans pursuant to subsection
(b) above, such Lender may, upon 45 days’ notice to the Borrowers and the other
Lenders, resign as an L/C Issuer. If a Lender resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of any successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) such successor L/C Issuer shall issue letters of
credit having the same terms (other than pricing not specified in
Section 2.03(i)), including face amount as, and, in substitution for, the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.

 

136

--------------------------------------------------------------------------------


 

10.07.     Treatment of Certain Information; Confidentiality.

 

(a)           Each of the Administrative Agent, the Lenders and the L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any Bank Product or Swap Contract, (vii) with
the consent of the Borrowers or (viii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrowers.

 

(b)           For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary relating to any Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Borrower or any
Subsidiary, provided that, in the case of information received from any Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(c)           Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (i) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including Federal Securities Laws
and state securities Laws.

 

10.08.     Right of Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the

 

137

--------------------------------------------------------------------------------


 

Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of set-off) that such Lender, such L/C
Issuer or their respective Affiliates may have.  Each Lender and each L/C Issuer
agrees to notify the Borrowers and the Administrative Agent promptly after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law or would result in any Lender collecting interest at
a criminal rate (as such terms are construed under the Criminal Code (Canada))
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10.     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.11.     Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

138

--------------------------------------------------------------------------------


 

10.12.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.13.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.14.     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender fails
to give its consent to any amendment, waiver or action for which consent of all
Lenders, each Lender affected thereby or other similar formulation was required
and Required Lenders consented, or if any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrowers shall have paid to the Administrative Agent the
Assignment Fee;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to

 

139

--------------------------------------------------------------------------------


 

Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.15.     Canadian Borrower Service of Process.  The Canadian Borrower hereby
irrevocably appoints Corporation Service Company its authorized agent to accept
and acknowledge service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in this Article X and consents to
process being served in any such suit, action or proceeding upon Corporation
Service Company in any manner or by the mailing of a copy thereof by registered
or certified mail, postage prepaid, return receipt requested, to the Company’s
address referred to in Section 10.02.  The Canadian Borrower agrees that such
service (a) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (b) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon and
personal delivery to it.  Nothing in this Section 10.15 shall affect the right
of any Lender to serve process in any manner permitted by Law or limit the right
of any Lender to bring proceedings against any Loan Party in any court of any
jurisdiction or jurisdictions.

 

10.16.     Governing Law.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR

 

140

--------------------------------------------------------------------------------


 

OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE, SUBJECT TO SUCH OTHER FORM OF NOTICE AS MAY BE REQUIRED UNDER APPLICABLE
LAW WITH RESPECT TO THE CANADIAN BORROWER.

 

10.17.     Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18.     Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.19.     Entire Agreement.  This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties.

 

10.20.     Joint and Several Liability of Borrowers.

 

(a)           The liability of the Borrowers for all amounts due to the
Administrative Agent or any Lender under this Agreement shall be joint and
several regardless of which Borrower actually receives Loans or other extensions
of credit hereunder or the amount of such Loans received or the manner in which
the Administrative Agent or such Lender accounts for such Loans or other
extensions of credit on its books and records.  Each Borrower’s Obligations with
respect to Loans made to it, and each Borrower’s Obligations arising as a result
of the joint and several liability of the Borrowers hereunder, with respect to
Loans made to the other Borrower hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of each
Borrower.

 

(b)           Each Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
extensions of credit made to another Borrower hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (1) the validity or
enforceability, avoidance or subordination of the Obligations of such other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of such other Borrower, (2) the absence of any attempt to
collect the Obligations from such other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(3) the

 

141

--------------------------------------------------------------------------------


 

waiver, consent, extension, forbearance or granting of any indulgence by the
Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the Obligations of such other Borrower, or any part
thereof, or any other agreement now or hereafter executed by such other Borrower
and delivered to the Administrative Agent or any Lender, (4) the failure by the
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
for the Obligations of such other Borrower, (5) the Administrative Agent’s or
any Lender’s election, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, (6) any
borrowing or grant of a security interest by such other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (7) the
disallowance of all or any portion of the Administrative Agent’s or any Lender’s
claim(s) for the repayment of the Obligations of such other Borrower under
Section 502 of the Bankruptcy Code, or (8) any other circumstances which might
constitute a legal or equitable discharge or defense of a guarantor or of such
other Borrower.  With respect to each Borrower’s Obligations arising as a result
of the joint and several liability of the Borrowers hereunder with respect to
Loans or other extensions of credit made to any of the other Borrowers
hereunder, such Borrower waives, until the Obligations shall have been paid in
full and the Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which the Administrative Agent or any Lender
now or may hereafter have against any Borrower, any endorser or any guarantor of
all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent or
any Lender to secure payment of the Obligations or any other liability of the
Borrowers to the Administrative Agent or any Lender.

 

(c)           Upon any Event of Default, the Administrative Agent may proceed
directly and at once, without notice, against either Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrower or any other Person, or against any
security or collateral for the Obligations, subject to all applicable Laws
including any requirements under Section 203 of the Federal Power Act for prior
authorization.  Each Borrower consents and agrees that the Administrative Agent
shall be under no obligation to marshal any assets in favor of such Borrower or
against or in payment of any or all of the Obligations.

 

10.21.     Contribution and Indemnification between the Borrowers.  Each
Borrower is obligated to repay the Obligations as joint and several obligor
under this Agreement.  To the extent that a Borrower shall, under this Agreement
as a joint and several obligor, repay any of the Obligations constituting Loans
made to the other Borrower hereunder or other Obligations incurred directly and
primarily by the other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Borrower in an amount, for
such other Borrower, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s “Allocable Amount” (as
defined below) and the denominator of which is the sum of the Allocable Amounts
of both of the Borrowers.  As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(32) of the

 

142

--------------------------------------------------------------------------------


 

Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (the “UFTA”)
or Section 271 of the New York Uniform Fraudulent Conveyance Act (the “UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Sections 274 and 275 of the UFCA, or (c) leaving such Borrower unable to pay its
debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA, or Section 275 of the UFCA.  All rights and
claims of contributions, indemnification and reimbursement under this
Section shall be subordinate in right of payment to the prior payment in full of
the Obligations.  The provisions of this Section shall, to the extent expressly
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.

 

10.22.     Appointment of Borrower Agent as Agent for Requesting Loans and
Receipts of Loans and Statements.  Each Borrower hereby designates the Canadian
Borrower (“Borrower Agent”) as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, any L/C Issuer or any
Lender.  Borrower Agent hereby accepts such appointment.  The Administrative
Agent and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by Borrower Agent on behalf of either Borrower.  The
Administrative Agent and the Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of the
Administrative Agent, L/C Issuers and the Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

10.23.     USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.

 

10.24.     Binding Effect; Amendment and Restatement of Existing Credit
Agreement.  This Agreement shall become effective at such time, on or after the
Closing Date, that the conditions precedent set forth in Section 4.01 have been
satisfied and when it shall have been executed by the Borrowers and the
Administrative Agent, and the Administrative Agent shall receive copies hereof
(telecopied or otherwise) which, when taken together, bear the signatures of
each Lender (including the L/C Issuers), and thereafter this Agreement shall be
binding upon and inure to the benefit of each Borrower, each Lender (including
the L/C Issuers) and the Administrative Agent, together with their respective
successors and assigns.  This Agreement amends and restates the Existing Credit
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Existing Credit Agreement or the “Obligations” evidenced or
secured thereby or provided for thereunder.

 

143

--------------------------------------------------------------------------------


 

10.25.     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.26.     Lender Action.  Other than following an Event of Default under
Section 8.01(f), each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent.  The provisions of this Section 10.26 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

[Signature Pages Follow]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ATLANTIC POWER CORPORATION, as Canadian Borrower

 

ATLANTIC POWER GENERATION, INC., as a US Borrower

 

ATLANTIC POWER TRANSMISSION, INC., as a US Borrower

 

 

 

 

 

By:

/s/ Barry E. Welch

 

Name: Barry E. Welch

 

Title: President of each of the entities listed above

 

Second Amended and Restated Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative
Agent

 

 

 

 

 

By:

/s/ Jeff Currie

 

Name:

Jeff Currie

 

Title:

Director

 

 

 

 

 

BANK OF MONTREAL, as an L/C Issuer and
as a Lender

 

 

 

 

 

By:

/s/ Jeff Currie

 

Name:

Jeff Currie

 

Title:

Director

 

Second Amended and Restated Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

UNION BANK CANADA BRANCH, as a
Lender

 

 

 

 

 

By:

/s/ Anne Collins

 

Name:

Anne Collins

 

Title:

Vice President

 

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jonathan L. Bigelow

 

Name:

Jonathan L. Bigelow

 

Title:

Vice President

 

Second Amended and Restated Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as an
L/C Issuer and as a Lender

 

 

 

 

 

By:

/s/ Stephen O’Neil

 

Name:

Stephen O’Neil

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Gary Nevison

 

Name:

Gary Nevison

 

Title:

Managing Director

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC,
as an L/C Issuer and as a Lender

 

 

 

 

 

By:

/s/ Marie Fernandes

 

Name:

Marie Fernandes

 

Title:

Authorized Signatory

 

Second Amended and Restated Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an L/C
Issuer and as a Lender

 

 

 

 

 

By:

/s/ John Durland

 

Name:

John Durland

 

Title:

Authorized Signatory

 

Second Amended and Restated Credit Agreement

 

S-5

--------------------------------------------------------------------------------


 

Schedules

to

Second Amended and Restated Credit Agreement

 

These Schedules modify, supplement and form a part of the representations or
warranties of Borrowers contained in that certain Second Amended and Restated
Credit Agreement dated August 2, 2013 by and among Atlantic Power Corporation, a
corporation continued under the laws of the Province of British Columbia
(“Canadian Borrower”), Atlantic Power Generation, Inc., a Delaware corporation,
(“APG”) and Atlantic Power Transmission, Inc., a Delaware corporation (“APT”),
(each of APG and APT is referred to individually herein as a “US Borrower” and
collectively as the “US Borrowers” and together with the Canadian Borrower, each
individually a “Borrower” and collectively, the “Borrowers”), each lender from
time to time party thereto (“Lenders”), each of the L/C issuers from time to
time party thereto in such capacity and Bank of Montreal, as Administrative
Agent, Union Bank, N.A. as Syndication Agent, The Toronto-Dominion Bank and
Morgan Stanley Bank, N.A. as Co-Documentation Agents, and BMO Capital Markets,
Union Bank, Canada Branch and The Toronto-Dominion Bank as Joint Lead Arrangers
and Joint Bookrunners (the “Credit Agreement”).  Unless the context indicates
otherwise, all capitalized terms used and not otherwise defined herein shall
have the meanings given them in the Credit Agreement.  A matter disclosed in any
Schedule shall be deemed disclosed for purposes of all other Schedules. 
Notwithstanding any materiality qualifications in any of Borrowers’
representations or warranties in the Credit Agreement, for administrative ease,
certain items have been included herein that are not considered by Borrowers to
be material to Borrowers’ business, financial condition or results of
operations.  The inclusion of any item herein shall not be deemed to be an
admission by Borrowers that such item is material to their business, financial
condition or results of operations, nor shall it be deemed an admission of any
obligation or liability to any third party.  Any description of any document
included in the Schedules is qualified in all respects by a reference to the
full text of such document.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

APPLICABLE DESIGNEES

 

 

 

Applicable Designee

Lender of Record

 

Lender to US Borrowers

 

Lender to Canadian Borrower

 

 

 

 

 

Bank of Montreal

 

Address:

 

 

Bank of Montreal, Chicago Branch

 

115 South LaSalle Street,

17 West

Chicago, Illinois 60603

 

Bank of Montreal

 

1 First Canadian Place

100 King Street West

Toronto, Ontario

M5X 1A1

 

 

 

 

 

Union Bank, Canada Branch

 

Address:

 

 

Union Bank, N.A.

 

445 S. Figueroa Street

Los Angeles, CA 90071

 

Union Bank, Canada Branch

 

440 2nd Avenue SW, Suite 730

Calgary, Alberta, Canada T2P 5E9

 

 

 

 

 

The Toronto-Dominion Bank

 

Address:

 

 

Toronto Dominion (New York) LLC

 

66 Wellington Street West

8th Floor, TD Tower

Toronto, Ontario

M5K 1A2

 

The Toronto-Dominion Bank

 

66 Wellington Street West

8th Floor, TD Tower

Toronto, Ontario

M5K 1A2

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

Address:

 

 

Morgan Stanley Bank, N.A.

 

One Utah Center

201 South Main Street , 5th Floor

Salt Lake City, Utah 84111

 

Morgan Stanley Bank, N.A.

 

One Utah Center

201 South Main Street , 5th Floor

Salt Lake City, Utah 84111

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Letters of Credit

 

LC Reference
Number

 

LC Issuer

 

Borrower

 

Amount

 

Currency

 

Expiry
Date

 

Beneficiary

BMCH346960OS

 

BMO

 

CANADIAN BORROWER

 

10,000.00

 

CAD

 

7-Nov-13

 

The Province of British Columbia

BMCH346961OS

 

BMO

 

CANADIAN BORROWER

 

20,000.00

 

CAD

 

28-Feb-14

 

The Province of British Columbia

BMCH348521OS

 

BMO

 

CANADIAN BORROWER

 

20,000,000.00

 

USD

 

3-Nov-13

 

Puget Sound Energy Inc.

BMCH358178OS

 

BMO

 

CANADIAN BORROWER

 

378,131.66

 

USD

 

25-May-14

 

Southern California Edison Company

BMTO353225OS

 

BMO

 

CANADIAN BORROWER

 

134,500.00

 

CAD

 

7-Nov-13

 

HMQRPO As Rep. Minister of Finance

BMCH222277OS.

 

BMO

 

APG

 

1,705,185.00

 

USD

 

23-Jul-14

 

Fortis

BMCH232576OS.

 

BMO

 

APG

 

1,600,000.00

 

USD

 

14-Oct-13

 

Progress Energy Florida Inc.

BMCH310703OS.

 

BMO

 

APG

 

5,827,000.00

 

USD

 

20-Oct-13

 

Union Bank N.A.

BMCH313085OS.

 

BMO

 

APG

 

4,600,000.00

 

USD

 

16-Jul-14

 

Consumers Energy Company

2011121500

 

Morgan Stanley

 

CANADIAN BORROWER

 

9,100,000.00

 

USD

 

9-Dec-13

 

ING Capital LLC

2013032800

 

Morgan Stanley

 

CANADIAN BORROWER

 

735,000.00

 

USD

 

28-Mar-14

 

Northwest Pipeline GP

TD-S198756

 

TD

 

CANADIAN BORROWER

 

37,625,000.00

 

USD

 

30-Apr-14

 

Public Service Company of Colorado

TD-DAWA9B8P6

 

TD

 

CANADIAN BORROWER

 

1,218,808.00

 

CAD

 

31-Aug-13

 

Her Majesty the Queen in Right of Ontario as Represented by the Minister of the
Environment

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Guarantors

 

1.

 

Atlantic Cadillac Holdings, LLC

2.

 

Atlantic Idaho Wind C, LLC

3.

 

Atlantic Idaho Wind Holdings, LLC

4.

 

Atlantic Oklahoma Wind, LLC

5.

 

Atlantic Piedmont Holdings, LLC

6.

 

Atlantic Power (US) GP (f/k/a CPI Power (US) GP)

7.

 

Atlantic Power Corporation

8.

 

Atlantic Power Generation, Inc.

9.

 

Atlantic Power GP Inc. (f/k/a CPI Income Services Ltd.)

10.

 

Atlantic Power Holdings, Inc.

11.

 

Atlantic Power Limited Partnership (f/k/a Capital Power Income LP)

12.

 

Atlantic Power Services Canada GP Inc.

13.

 

Atlantic Power Services Canada LP

14.

 

Atlantic Power Services, LLC

15.

 

Atlantic Power Transmission, Inc.

16.

 

Atlantic Renewables Holdings, LLC

17.

 

Atlantic Ridgeline Holdings, LLC

18.

 

Atlantic Rockland Holdings, LLC

19.

 

Baker Lake Hydro LLC

20.

 

Bruce Hill Wind LLC

21.

 

Dry Lots Wind LLC

22.

 

Epsilon Power Funding, LLC

23.

 

Frontier Solar LLC

24.

 

Goshen Wind Holdings LLC

25.

 

Great Basin Solar Ranch LLC

26.

 

Harbor Capital Holdings, LLC

27.

 

Hurricane Wind LLC

28.

 

Lewis Ranch Wind Project LLC

29.

 

Meadow Creek Holdings LLC

 

--------------------------------------------------------------------------------


 

30.

 

Meadow Creek Intermediate Holdings LLC

31.

 

Monticello Hills Wind LLC

32.

 

Olympia Hydro LLC

33.

 

Orlando Power Generation I LLC

34.

 

Orlando Power Generation II LLC

35.

 

Pah Rah Holding Company LLC

36.

 

Pah Rah Project Company LLC

37.

 

Ridgeline Alternative Energy LLC

38.

 

Ridgeline Eastern Energy LLC

39.

 

Ridgeline Energy Holdings, Inc.

40.

 

Ridgeline Energy LLC

41.

 

Ridgeline Energy Solar LLC

42.

 

Ridgeline Holdings Junior Inc.

43.

 

Ridgeline Power Services LLC

44.

 

Rockland Wind Ridgeline Holdings LLC

45.

 

Saunders Bros. Transportation Corporation

46.

 

Smokey Avenue Wind LLC

47.

 

South Mountain Wind LLC

48.

 

Teton East Coast Generation LLC

49.

 

Teton Operating Services, LLC

50.

 

Teton Power Funding, LLC

51.

 

Teton Selkirk LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.01(d)

 

Pledgors

 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of Pledged
Interest Issuer that
is owned and being
pledged by Pledgor

 

Represented by
Certificate No.
(if applicable)

1.

 

Atlantic Idaho Wind C, LLC

 

RP Wind ID, LLC

 

Membership Interests

 

99%

 

Uncertificated

2.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind A, LLC

 

Membership Interests

 

100%

 

Uncertificated

3.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind C, LLC

 

Membership Interests

 

100%

 

Uncertificated

4.

 

Atlantic Oklahoma Wind, LLC

 

Canadian Hills Holding Company, LLC

 

Membership Interests

 

99%

 

Uncertificated

5.

 

Atlantic Power Corporation

 

Atlantic Power Generation, Inc.

 

Common Shares

 

100%

 

1

6.

 

Atlantic Power Corporation

 

Atlantic Power GP Inc. (f/k/a CPI Income Services Ltd.)

 

Common Shares

 

100%

 

2C

7.

 

Atlantic Power Corporation

 

Atlantic Power Limited Partnership (f/k/a Capital Power Income LP)

 

Limited Partnership Units

 

99.9961%

 

LP-2

8.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada GP Inc.

 

Common Shares

 

100%

 

2

9.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada LP

 

Limited Partner Units

 

100%

 

LP-1

10.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Preferred Shares

 

100%

 

1-A

11.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Common Shares

 

100%

 

1

12.

 

Atlantic Power Generation, Inc.

 

Atlantic Power Holdings, Inc.

 

Common Shares

 

100%

 

1

13.

 

Atlantic Power GP Inc. (f/k/a CPI Income Services Ltd.)

 

Atlantic Power Limited Partnership (f/k/a Capital Power Income LP)

 

Limited Partnership Units

 

0.0039%

 

LP-3

14.

 

Atlantic Power Holdings, Inc.

 

Atlantic Power Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

15.

 

Atlantic Power Holdings, Inc.

 

Epsilon Power Funding, LLC

 

Membership Interests

 

100%

 

Uncertificated

16.

 

Atlantic Power Holdings, Inc.

 

Harbor Capital Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

17.

 

Atlantic Power Holdings, Inc.

 

Teton Power Funding, LLC

 

Membership Interests

 

100%

 

Uncertificated

18.

 

Atlantic Power Services Canada GP Inc.

 

Atlantic Power Services Canada LP

 

General Partner Units

 

100%

 

GP-1

19.

 

Atlantic Power Transmission, Inc.

 

Atlantic Cadillac Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

20.

 

Atlantic Power Transmission, Inc.

 

Atlantic Idaho Wind Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

21.

 

Atlantic Power Transmission, Inc.

 

Atlantic Oklahoma Wind, LLC

 

Membership Interests

 

100%

 

Uncertificated

22.

 

Atlantic Power Transmission, Inc.

 

Atlantic Piedmont Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

23.

 

Atlantic Power Transmission, Inc.

 

Atlantic Ridgeline Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

24.

 

Atlantic Power Transmission, Inc.

 

Atlantic Rockland Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

25.

 

Atlantic Renewables Holdings, LLC

 

AP Onondaga, LLC

 

Membership Interests

 

100%

 

Uncertificated

26.

 

Baker Lake Hydro LLC

 

Concrete Hydro Partners, L.P.

 

Limited Partnership Interests

 

99%

 

Uncertificated

 

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of Pledged
Interest Issuer that
is owned and being
pledged by Pledgor

 

Represented by
Certificate No.
(if applicable)

27.

 

Harbor Capital Holdings, LLC

 

Atlantic Renewables Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

28.

 

Meadow Creek Holdings LLC

 

Meadow Creek Intermediate Holdings LLC

 

Membership Interests

 

100%

 

Uncertificated

29.

 

Olympia Hydro LLC

 

Concrete Hydro Partners, L.P.

 

General Partnership Interests

 

0.5%

 

Uncertificated

30.

 

Pah Rah Holding Company

 

Pah Rah Project Company LLC

 

Membership Interests

 

100%

 

Uncertificated

31.

 

Ridgeline Alternative Energy, LLC

 

Goshen Wind Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

32.

 

Ridgeline Alternative Energy, LLC

 

Meadow Creek Holdings LLC

 

Membership Interests

 

100%

 

Uncertificated

33.

 

Ridgeline Alternative Energy, LLC

 

Ridgeline Holdings Junior, Inc.

 

Common Shares

 

100%

 

Uncertificated

34.

 

Ridgeline Eastern Energy LLC

 

Bruce Hill Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

35.

 

Ridgeline Eastern Energy LLC

 

Dry Lots Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

36.

 

Ridgeline Eastern Energy LLC

 

Monticello Hills Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

37.

 

Ridgeline Eastern Energy LLC

 

Saunders Bros. Transportation Corporation

 

Common Stock

 

100%

 

No. 1

38.

 

Ridgeline Eastern Energy LLC

 

Smokey Avenue Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

39.

 

Ridgeline Eastern Energy LLC

 

South Mountain Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

40.

 

Ridgeline Energy LLC

 

Frontier Solar LLC

 

Membership Interests

 

100%

 

Uncertificated

41.

 

Ridgeline Energy LLC

 

Hurricane Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

42.

 

Ridgeline Energy LLC

 

Lewis Ranch Wind Project LLC

 

Membership Interests

 

100%

 

Uncertificated

43.

 

Ridgeline Energy LLC

 

Pah Rah Holding Company LLC

 

Membership Interests

 

100%

 

Uncertificated

44.

 

Ridgeline Energy LLC

 

Ridgeline Alternative Energy, LLC

 

Membership Interests

 

100%

 

Uncertificated

45.

 

Ridgeline Energy LLC

 

Ridgeline Eastern Energy LLC

 

Membership Interests

 

100%

 

Uncertificated

46.

 

Ridgeline Energy LLC

 

Ridgeline Energy Solar LLC

 

Membership Interests

 

100%

 

Uncertificated

47.

 

Ridgeline Energy LLC

 

Ridgeline Power Services LLC

 

Membership Interests

 

100%

 

Uncertificated

48.

 

Ridgeline Energy Solar LLC

 

Great Basin Solar Ranch LLC

 

Membership Interests

 

100%

 

Uncertificated

49.

 

Teton East Coast Generation LLC

 

Teton Selkirk LLC

 

Membership Interests

 

100%

 

Uncertificated

50.

 

Teton Power Funding, LLC

 

Baker Lake Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

51.

 

Teton Power Funding, LLC

 

Olympia Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

52.

 

Teton Power Funding, LLC

 

Orlando Power Generation I LLC

 

Membership Interests

 

100%

 

Uncertificated

53.

 

Teton Power Funding, LLC

 

Orlando Power Generation II LLC

 

Membership Interests

 

100%

 

Uncertificated

54.

 

Teton Power Funding, LLC

 

Teton East Coast Generation LLC

 

Membership Interests

 

100%

 

Uncertificated

55.

 

Teton Power Funding, LLC

 

Teton Operating Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

 

2

--------------------------------------------------------------------------------


 

Schedule 1.01(e)

 

Projects

 

Project Holding Entities:

 

1.

 

Atlantic Cadillac Holdings, LLC

2.

 

Epsilon Power Partners, LLC

3.

 

RP Wind ID, LLC

4.

 

Atlantic Idaho Wind A, LLC

5.

 

Concrete Hydro Partners, L.P.

6.

 

Orlando Power Generation I, LLC

7.

 

Orlando Power Generation II, LLC

8.

 

Atlantic Piedmont Holdings, LLC

9.

 

Rollcast Energy, Inc.

10.

 

Atlantic Renewables Holdings, LLC

11.

 

Teton Selkirk, LLC

12.

 

Atlantic Power Preferred Equity Ltd. (f/k/a CPI Preferred Equity Ltd.)

13.

 

Atlantic Power (Curtis Palmer) LLC (f/k/a CPI (CP) LLC)

14.

 

Manchief Holding LLC

15.

 

APDC, Inc. (f/k/a CPIDC, Inc.)

16.

 

Fredrickson Power Management, Inc.

17.

 

Atlantic Power Enterprises, LLC (f/k/a CPI Power Enterprises, LLC)

18.

 

Atlantic Power USA Ventures LLC (f/k/a CPI USA Ventures LLC)

19.

 

Atlantic Power USA Holdings LLC (f/k/a CPI USA Holdings LLC)

20.

 

Curtis Palmer LLC

21.

 

Canadian Hills Holding Company, LLC

22.

 

Meadow Creek Intermediate Holdings LLC

 

Projects:

 

1.

 

Cadillac Renewable Energy, LLC

2.

 

Piedmont Green Power, LLC

3.

 

Atlantic Power Limited Partnership (f/k/a Capital Power Income L.P.)

4.

 

Atlantic Power (Costal Rivers) Corporation (f/k/a Coastal Rivers Power
Corporation)

5.

 

Atlantic Power (Williams Lake) Ltd. (f/k/a CPI Power (Williams Lake) Ltd.)

6.

 

Fredrickson Power L.P.

7.

 

Thermo Power & Electric LLC

8.

 

Manchief Power Company LLC

9.

 

Applied Energy LLC

10.

 

EF Oxnard LLC

11.

 

Curtis/Palmer Hydroelectric Company L.P.

12.

 

EF Kenilworth LLC

13.

 

Morris Cogeneration, LLC

14.

 

Canadian Hills Wind, LLC

15.

 

Meadow Creek Project Company LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

US Borrower
Commitment

 

Canadian Borrower
Commitment

 

Aggregate
Commitment

 

Pro Rata Share

 

Bank of Montreal

 

$21,875,000.00

 

$21,875,000.00

 

$43,750,000.00

 

29.16666667

%

The Toronto-Dominion Bank

 

 

 

$21,875,000.00

 

$43,750,000.00

 

29.16666666

%

Toronto Dominion (New York) LLC

 

$21,875,000.00

 

 

 

Morgan Stanley Bank, N.A.

 

$18,750,000.00

 

$18,750,000.00

 

$37,500,000.00

 

25.00000000

%

Union Bank Canada Branch

 

$12,500,000.00

 

$12,500,000.00

 

$25,000,000.00

 

16.66666667

%

Total

 

$75,000,000.00

 

$75,000,000.00

 

$150,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 5.06

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.09

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Subsidiaries

 

Part (a) Subsidiaries:

 

 

 

1.

 

Atlantic Power Limited Partnership (f/k/a Capital Power Income LP)

2.

 

Atlantic Power GP Inc. (f/k/a CPI Income Services, Ltd.)

3.

 

Atlantic Power Preferred Equity Ltd. (f/k/a CPI Preferred Equity Ltd.)

4.

 

Atlantic Power (US) GP (f/k/a CPI Power (US) GP)

5.

 

Curtis Palmer, LLC

6.

 

Atlantic Power Generation, Inc.

7.

 

Atlantic Power Transmission, Inc.

8.

 

Atlantic Power Holdings, Inc.

9.

 

Teton Power Funding, LLC

10.

 

Harbor Capital Holdings, LLC

11.

 

Epsilon Power Funding, LLC

12.

 

Atlantic Cadillac Holdings, LLC

13.

 

Atlantic Idaho Wind Holdings, LLC

14.

 

Atlantic Idaho Wind C, LLC

15.

 

Baker Lake Hydro, LLC

16.

 

Olympia Hydro, LLC

17.

 

Teton East Coast Generation, LLC

18.

 

Atlantic Renewables Holdings, LLC

19.

 

Orlando Power Generation I, LLC

20.

 

Orlando Power Generation II, LLC

21.

 

Atlantic Piedmont Holdings LLC

22.

 

Teton Selkirk, LLC

23.

 

Atlantic Idaho Wind A, LLC

24.

 

RP Wind ID, LLC

25.

 

Atlantic Power Services Canada GP Inc.

26.

 

Atlantic Power Services Canada LP

27.

 

Cadillac Renewable Energy, LLC

28.

 

Epsilon Power Partners, LLC

29.

 

Atlantic Power Services, LLC

30.

 

Atlantic Power Energy Services (Canada) Inc. (f/k/a CP Energy Services (Canada)
Inc.)

31.

 

Atlantic Power (Costal Rivers) Corporation (f/k/a Coastal Rivers Power
Corporation)

32.

 

Atlantic Power (Williams Lake) Ltd. (f/k/a CPI Power (Williams Lake) Ltd.)

33.

 

Atlantic Power Energy Services (US) LLC (f/k/a CPI Energy Services (US) LLC)

34.

 

APDC, Inc. (f/k/a CPIDC, Inc.)

35.

 

Frederickson Power L.P.

36.

 

Manchief Power Company LLC

37.

 

Morris Cogeneration, LLC

38.

 

Applied Energy LLC

39.

 

Curtis/Palmer Hydroelectric Company L.P.

40.

 

EF Kenilworth LLC

 

--------------------------------------------------------------------------------


 

41.

 

EF Oxnard LLC

42.

 

Thermo Power & Electric LLC

43.

 

AP Power Holdings Inc. (f/k/a CPI Power Holdings Inc.)

44.

 

Atlantic Power USA LLC (f/k/a CPI Power USA LLC)

45.

 

Atlantic Power FPLP Holdings LLC (f/k/a CPI FPLP Holdings LCC)

46.

 

Frederickson Power Management Inc.

47.

 

Atlantic Power Enterprises LLC (f/k/a CPI Power Enterprises LLC)

48.

 

Manchief Inc.

49.

 

Manchief Holding LLC

50.

 

AP (Curtis Palmer) LLC (f/k/a CPI (CP) LLC)

51.

 

Atlantic Power USA Ventures LLC (f/k/a CPI USA Ventures LLC)

52.

 

Atlantic Power USA Holdings LLC ( f/k/a CPI USA Holdings LLC)

53.

 

Concrete Hydro Partners L.P.

54.

 

Rollcast Energy, Inc.

55.

 

Piedmont Green Power, LLC

56.

 

Teton Operating Services, LLC

57.

 

Canadian Hills Holding Company, LLC

58.

 

Canadian Hills Wind, LLC

59.

 

Meadow Creek Project Company LLC

60.

 

AP Onondaga, LLC

61.

 

Atlantic Oklahoma Wind, LLC

62.

 

Atlantic Ridgeline Holdings, LLC

63.

 

Atlantic Rockland Holdings, LLC

64.

 

Bruce Hill Wind LLC

65.

 

Dry Lots Wind, LLC

66.

 

Frontier Solar LLC

67.

 

Goshen Wind Holdings LLC

68.

 

Great Basin Solar Ranch, LLC

69.

 

Hurricane Wind LLC

70.

 

Lewis Ranch Wind Project, LLC

71.

 

Meadow Creek Holdings LLC

72.

 

Meadow Creek Intermediate Holdings LLC

73.

 

Monticello Hills Wind LLC

74.

 

Pah Rah Holding Company LLC

75.

 

Pah Rah Project Company LLC

76.

 

Ridgeline Alternative Energy, LLC

77.

 

Ridgeline Eastern Energy LLC

78.

 

Ridgeline Energy Holdings Inc.

79.

 

Ridgeline Energy LLC

80.

 

Ridgeline Energy Solar, LLC

81.

 

Ridgeline Holdings Junior, Inc.

82.

 

Ridgeline Power Services LLC

83.

 

Rockland Wind Ridgeline Holdings, LLC

84.

 

Saunders Bros. Transportation Corporation

85.

 

Smokey Avenue Wind, LLC

86.

 

South Mountain Wind, LLC

 

2

--------------------------------------------------------------------------------


 

87.

 

Atlantic Auburndale, LLC

88.

 

Auburndale GP, LLC

89.

 

Auburndale LLP, LLC

90.

 

Badger Power Associates LP

91.

 

Badger Power Generation I, LLC

92.

 

Badger Power Generation II, LLC

93.

 

Lake Investment, LP

94.

 

Dade Investment, LP

95.

 

NCP Dade Power, LLC

96.

 

NCP Gem, LLC

97.

 

NCP Lake Power, LLC

98.

 

NCP Pasco, LLC

99.

 

Teton New Lake, LLC

 

Part (b)  Subsidiaries Delivering Guaranties:

 

See Schedule 1.01(c) for list of Guarantors.

 

Part (c) Other Entities Owned by Borrowers:

 

1.

 

Chambers Cogeneration Limited Partnership

2.

 

Delta Person LLC

3.

 

Javelin Energy, LLC

4.

 

Idaho Wind Partners 1, LLC

5.

 

Koma Kulshan Associates L.P.

6.

 

Orlando Cogen Limited L.P.

7.

 

Selkirk Cogen Partners L.P.

8.

 

Selkirk Cogen Funding Corporation

9.

 

Rockland Wind Holdings, LLC

10.

 

Rockland Wind Farms, LLC

11.

 

Rockland Wind Intermediate Holdings, LLC

12.

 

Goshen Phase II Holdings, LLC

13.

 

Goshen Ridge Wind Farm LLC

14.

 

Goshen Phase II LLC

15.

 

Wolverine Creek Goshen Interconnection LLC

16.

 

Delta Person GP, LLC

17.

 

BHB Power, LLC

18.

 

Delta Person Limited Partnership

19.

 

Javelin Holding, LLC

20.

 

Javelin Gregory Remington Corp.

21.

 

Gregory Holding #2, LLC

22.

 

Gregory Partners, LLC

23.

 

Javelin Gregory General Corp.

24.

 

Gregory Holding #1, LLC

25.

 

Gregory Power Partners, LP

26.

 

Onondaga Renewables, LLC

 

3

--------------------------------------------------------------------------------


 

Part (d) Post Acquisition Diagram:

 

See attached.

 

4

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Existing Liens

 

1.             Liens granted in connection with the Convertible Note Indenture.

 

2.             Attached are the UCC lien search results.

 

--------------------------------------------------------------------------------


 

[UCC Lien Search Results are on file with the Administrative Agent]

 

--------------------------------------------------------------------------------


 

Schedule 7.02(a)

 

Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.03

 

Existing Indebtedness

 

TARGET NOTES

 

Cdn$210 million Senior Unsecured Notes of Capital Power Income L.P., due 2036

US$150 million Senior Guaranteed Notes of CPI Power (US) GP, due 2015

US$75 million Senior Guaranteed Notes of CPI Power (US) GP, due 2017

US$190 million Senior Unsecured Notes of Curtis Palmer, due 2014

 

SECURED INDEBTEDNESS OF CANADIAN BORROWER AND EXISTING UNSECURED INDEBTEDNESS OF
BORROWERS

 

Cdn$44.8 million Convertible Debentures of Canadian Borrower, due 2014

Cdn$67.4 million Convertible Debentures of Canadian Borrower, due 2017

Cdn$80.5 million Convertible Debentures of Canadian Borrower, due 2017

US$150 million Senior Secured Revolver of Canadian Borrower

US$130 million Convertible Debentures of Canadian due in 2019

Cdn$100 million Convertible Debentures of Canadian Borrower due in 2019

 

PROJECT LEVEL INDEBTEDNESS

 

Entity

 

Type and US$ Amount

 

Epsilon Power Partners, LLC

 

Term Facility

 

$31,982,388

 

 

 

 

 

 

 

Chambers

 

Term Loan

 

$6,111,394

 

 

 

Public Bonds

 

$40,000,000

 

 

 

 

 

 

 

Gregory

 

Term Loan

 

$9,691,165

 

 

 

 

 

 

 

Delta Person

 

Term Loan

 

$7,084,365

 

 

 

 

 

 

 

Cadillac

 

Term Loan

 

$35,240,720

 

 

 

Notes

 

$1,390,000

 

 

 

 

 

 

 

Idaho Wind

 

Term Loan

 

$47,898,887

 

 

 

L/C Facility

 

$20,500,000

 

 

 

 

 

 

 

Piedmont

 

Term Loan

 

$76,635,131

 

 

 

L/C Facility

 

$16,200,000

 

 

 

Bridge Loan

 

$0

 

 

 

 

 

 

 

Rockland

 

Term Loan

 

$85,739,888

 

 

 

 

 

 

 

Meadow Creek

 

Term

 

 

 

 

--------------------------------------------------------------------------------


 

Entity

 

Type and US$ Amount

 

 

 

Loan

 

$171,411,734

 

 

 

 

 

 

 

Goshen

 

Term Loan

 

$24,570,933

 

 

 

 

 

 

 

Ridgeline Energy

 

Note

 

$257,930

 

 

PREFERRED STOCK OF CPI PREFERRED EQUITY LTD.

 

C$125 million Perpetual Preferreds (Series 1) of CPI Preferred Equity Ltd.

C$100 million Rate Reset Preferreds (Series 2) of CPI Preferred Equity Ltd.

 

HIGH YIELD NOTES

 

US$460 million 9% Senior Unsecured Notes of Canadian Borrower (Pending)

 

INTERCOMPANY INDEBTEDNESS

 

US$400 million 13% Unsecured Subordinated Note of Atlantic Power Holdings, Inc.,
payable to APG

US$400 million 13% Unsecured Subordinated Note of APG payable to Canadian
Borrower

 

OTHER INDEBTEDNESS

 

A.                                    Pursuant to the Guaranty made as of
August 1, 1997 (the “Orlando Guaranty”) by Air Products and Chemicals, Inc. (and
subsequently assumed by Atlantic Power Holdings, Inc.) for the benefit of ABB
Power Generation, Inc., (“ABB”) Teton Power Funding, LLC guarantees payment by
Orlando CoGen Limited, L.P. (“Orlando CoGen”) of 50% of the Termination Amount
(as defined in the Gas Turbine Hot Gas Path Protection Plan dated as of
August 1, 1997 (the “Orlando Maintenance Agreement”) between ABB and Orlando
CoGen) upon termination of the Orlando Maintenance Agreement by Orlando CoGen
pursuant to Section 13.1 of the Orlando Maintenance Agreement.  The Termination
Amount is an amount equal to the sum of (i) a cancellation fee (not to exceed
$250,000) and (ii) certain outstanding fees under the Orlando Maintenance
Agreement.

 

B.                                    Pursuant to the Consent and Agreement
entered into as of March, 2004 by and among Orlando Power Generation I Inc.,
Orlando Power Generation II Inc., Orlando Power Holdings, L.L.C., Orlando CoGen
(I), Inc., Orlando CoGen Limited, L.P., the Management Committee of the
Partnership, Aquila, Inc., UtilCo Group Inc., Teton Power Funding, LLC, El Paso
Power Operations Company, El Paso Merchant Energy, L.P. (“EPMELP”), El Paso
Corporation (El Paso), Orlando Cogen Fuel, LLC, Orlando Cogen II, LLC and
Northern Star Generation LLC, Teton Power Funding, LLC agreed to replace the
credit support currently being provided by El Paso to BP Amoco in respect of the
Gas Purchase and Sales Agreement dated December 3, 1991, between BP Amoco and

 

2

--------------------------------------------------------------------------------


 

EPMELP and related contracts.  Teton Power Funding LLC’s maximum liability with
respect to such credit support is $2,500,000.

 

C.                                   Pursuant to a Guaranty dated as of
November 17, 2004 by Atlantic Power Holdings, LLC in favor of ArcLight Energy
Partners Fund I, L.P. (“ArcLight”), Atlantic Power Holdings, LLC guaranteed
certain obligations of ArcLight related to Delta Person Limited Partnership and
Javelin Energy, LLC.  The total potential liability of Atlantic Power Holdings,
LLC under the guaranty is $7,300,000.

 

3

--------------------------------------------------------------------------------


 

Schedule 7.08

 

Affiliate Transactions

 

1.                                      The intercompany notes referenced on
Schedule 7.03.

 

2.                                      The operations and management agreement
to be entered between CPI Power USA LLC and Atlantic Power Services, LLC.

 

3.                                      The operations and management agreement
to be entered into between CPI Preferred Equity Ltd. and Atlantic Power Services
Canada LP.

 

4.                                      The operations and management agreement
to be entered into between CPILP and Atlantic Power Services Canada LP.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER AGENT

 

Atlantic Power Corporation

One Federal Street, 30th Floor

Boston, MA 02110

Attn:

Terry Ronan

Telephone:

617-977-2400

Fax:

617-977-2410

Email:

tronan@atlanticpower.com

 

Copy to:

Atlantic Power Corporation

One Federal Street, 30th Floor

Boston, MA 02110

Attn:

Jeffrey S. Levy

Telephone:

617-977-2400

Fax:

617-977-2410

Email:

Legal@atlanticpower.com

 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions for US Borrowers ):

 

Bank of Montreal, Chicago Branch

Agency Services

115 South LaSalle Street, 17 West

Chicago, Illinois 60603

Attention:  Terri Mikula

 

Fax: (312) 461-3458

Email: terri.mikula9@bmo.com

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions for Canadian Borrowers ):

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street, 3rd Floor

Toronto, Ontario, M5T 1T4

Attention:  Manager, Agent Bank Services

Fax: (416) 598-6218

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

(for US Borrowers):

 

Bank of Montreal, Chicago Branch

Agency Services

115 South LaSalle Street, 17 West

Chicago, Illinois 60603

Attention:  Terri Mikula

 

Fax: (312) 461-3458

Email: terri.mikula9@bmo.com

 

(for Canadian Borrowers):

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street, 3rd Floor

Toronto, Ontario, M5T 1T4

Attention:  Manager, Agent Bank Services

Fax: (416) 598-6218

 

2

--------------------------------------------------------------------------------


 

LENDERS:

 

BANK OF MONTREAL, as a Lender

 

For Requests for Credit Extensions for US Borrowers:

 

Bank of Montreal, Chicago Branch

Agency Services

115 South LaSalle Street, 17 West

Chicago, Illinois 60603

Attention:  Terri Mikula

 

Fax: (312) 461-3458

Email: terri.mikula9@bmo.com

 

For Requests for Credit Extensions for Canadian Borrowers:

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street, 3rd Floor

Toronto, Ontario, M5T 1T4

Attention:  Manager, Agent Bank Services

Fax: (416) 598-6218

 

Notices (other than Requests for Credit Extensions):

 

BMO Capital Markets

100 King Street West, 4th Floor

M5X-1A1 Toronto, Ontario, Canada

Attention:

Jeffrey Currie

Telephone:

416-359-6869

Fax:

416-359-7796

Email:

JeffreyD.Currie@bmo.com

 

 

UNION BANK, CANADA BRANCH

 

For Request for Credit Extensions for US Borrowers:

 

 

Union Bank, N.A.

Los Angeles, CA

Attention:

Gena Robles

Telephone:

323-720-2522

Fax:

323-724-6198

Email:

gena.robles@unionbank.com

 

3

--------------------------------------------------------------------------------


 

Attention:

Maria Suncin

Telephone:

323-720-2870

Fax:

323-724-6198

Email:

maria.suncin@unionbank.com

 

 

For Requests for Credit Extensions for Canadian Borrowers:

 

 

Union Bank, Canada Branch

San Francisco, CA

James Clark, Operations

 

 

Attention:

James Clark

Telephone:

415 773 2560

Fax:

403 770 8868

Email:

james.clark@unionbank.com

 

 

Attention:

Rebecca Sarmiento, Operations

Telephone:

415-765-2549

Fax:

403-770-8868

Email:

rebecca.sarmiento@unionbank.com

 

 

Notices (other than Requests for Credit Extensions):

 

Union Bank, Canada Branch

445 S. Figueroa Street

Los Angeles, CA 90071

Attention:

Carmelo Restifo, Vice President

Telephone:

213-236-6517

Email:

carmelo.restifo@unionbank.com

 

 

Attention:

Anne Collins, Vice President

Telephone:

403 233 4803

Email:

anne.collins@unionbank.com

 

 

THE TORONTO-DOMINION BANK

 

For Requests for Credit Extensions:

 

The Toronto-Dominion Bank

77 King Street, W

18th Floor Royal Trust Tower

Toronto, Ontario M5K 1A2

 

4

--------------------------------------------------------------------------------


 

Attention:

Tara Harripaul, Analyst

Telephone:

416-982-7744

Fax:

416-983-1708

Email:

tara.boodram-harripaul@tdsecurities.com

 

 

Attention:

Maria Castillo

Telephone:

416-307-0529

 

Notices (other than Requests for Credit Extensions):

 

The Toronto-Dominion Bank

66 Wellington Street, W

8th Floor TD Tower

Toronto, Ontario M5K 1A2

Attention:

Rahim Kabani

Telephone:

416-982-7786

Fax: 416-944-5164

Email: rahim.kabani@tdsecurities.com

 

5

--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK, N.A.

 

 

For Requests for Credit Extensions:

 

 

Morgan Stanley Bank, N.A.

1300 Thames Street

Baltimore, MD 21213

Attention:

Letter of Credit Team

Telephone:

443-627-4555

Fax:

212-507-5010

Emails:

msb.loc@ms.com

 

 

Notices (other than Requests for Credit Extensions):

 

 

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

Attention:

Carrie D. Johnson

Telephone:

801-236-3655

Fax:

718-233-0967

Email:

docs4loans@ms.com

 

 

1585 Broadway Avenue, 4th Floor

New York, NY 10036

Attention:

Michael Monk

Telephone:

212-761-2962

Fax:

212-507-7690

Email:

Michael.Monk@morganstanley.com

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment (unless otherwise
waived); provided, however, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which may be effected by a
suballocation of an assigned amount among members of such Assignee Group) or two
or more concurrent assignments by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group), the Assignment Fee will be $3,500 plus the amount set forth below:

 

Transaction:

 

Assignment Fee:

 

First two concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$500

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:                        ,       

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 2, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Atlantic Power Corporation, a corporation continued under the laws of the
Province of British Columbia, Canada (the “Canadian Borrower”), Atlantic Power
Generation, Inc., a Delaware corporation, and Atlantic Power Transmission, Inc.,
a Delaware corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

The undersigned hereby requests a Borrowing of Loans:

 

1.                                      By                             [specify
Borrower].

 

2.                                      On                             (a
Business Day).

 

3.                                      In the amount of
$                                .

 

4.                                      Such loan shall be denominated in the
following currency:                                         .

[US Dollar Denominated Loan made as a Eurocurrency Rate Loan to any of the
Borrowers, or US Prime Rate Loan to any of the US Borrowers or US Base Rate
Loan, Cdn. Dollar denominated Loan made as a Bankers’ Acceptance or Cdn. Prime
Rate Loan to the Canadian Borrower]

 

5.                                      For Eurocurrency Rate Loans and Bankers’
Acceptances:  with an Interest Period of              months.

 

 

ATLANTIC POWER CORPORATION, as Borrower Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Date:                        ,        

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 2, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Atlantic Power Corporation, a corporation continued under the laws of the
Province of British Columbia, Canada (the “Canadian Borrower”), Atlantic Power
Generation, Inc., a Delaware corporation, and Atlantic Power Transmission, Inc.,
a Delaware corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

The undersigned hereby request (select one):

 

o A conversion of Loans

 

o A continuation of Loans

 

1.                                      By                             [specify
Borrower].  The proposed [conversion] [continuation] relates to the Borrowing of
[Eurocurrency Rate Loans with an Interest Period ending on                   
    ,         ] [Bankers’ Acceptance with an Interest Period ending on
                       ,         ] [US Base Rate Loan] [US Prime Rate Loan]
[Cdn. Prime Rate Loan] [Base Rate Loan in [insert currency]] originally made on
                       , 20     (the “Outstanding Borrowing”) in the principal
amount of                        .

 

2.                                      On                             (a
Business Day).

 

3.                                      In the amount of
$                                .

 

4.                                      The Outstanding Borrowing shall be
[continued as a Borrowing of [Eurocurrency Rate Loan] [Bankers’ Acceptance] with
an Interest Period of          months] [converted into a Borrowing of [US Base
Rate Loan] [US Prime Rate Loan] [Cdn. Prime Rate Loan] [[Eurocurrency Rate Loan]
[Bankers’ Acceptance] with an Interest Period of          months] [Base Rate
Loan in [insert currency]].

 

 

ATLANTIC POWER CORPORATION,

 

as Borrower Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower”), hereby jointly and
severally promise to pay to [                                          ] or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to one or more of the Borrowers under that
certain Second Amended and Restated Credit Agreement, dated as of August 2, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders from time to time
party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.

 

The Borrowers each hereby promise to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in US Dollars with respect to
US Dollar Loans and Cdn. Dollars with respect to Cdn. Dollar Loans in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement.  Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PROVISIONS THEREOF.

 

[This Note amends and restates the promissory note given by the Borrowers in
favor of the Lender dated [                    ].  It is expressly intended,
understood, and agreed that this Note shall replace the Prior Note as evidence
of all indebtedness to the Lender heretofore represented

 

B-1

--------------------------------------------------------------------------------


 

by the Prior Note, as of the date hereof, shall be considered outstanding
hereunder from and after the date hereof and shall not be considered paid (nor
shall the undersigned’s obligation to pay the same be considered discharged or
satisfied) as a result of the issuance of this Note.]

 

[Signature Page Follows]

 

B-2

--------------------------------------------------------------------------------


 

 

ATLANTIC POWER CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLANTIC POWER GENERATION, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLANTIC POWER TRANSMISSION, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Borrower

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                              ,

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 2, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Atlantic
Power Corporation, a corporation continued under the laws of the Province of
British Columbia, Canada (the “Canadian Borrower”), Atlantic Power
Generation, Inc., a Delaware corporation, and Atlantic Power Transmission, Inc.,
a Delaware corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                     of the
Canadian Borrower, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a)(i) of the
Credit Agreement for the Canadian Borrower and its consolidated Subsidiaries for
the fiscal year of the Canadian Borrower ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Credit
Agreement for the Canadian Borrower and its consolidated Subsidiaries for the
fiscal quarter of the Canadian Borrower ended as of the above date.  Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Canadian Borrower and its consolidated
Subsidiaries in accordance with US GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrowers during the accounting period
covered by the attached financial statements.

 

C-1

--------------------------------------------------------------------------------


 

3.                                      A review of the activities of the
Borrowers during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrowers performed and observed all its obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrowers contained in Article V and of the Borrowers and each other Loan
Party contained in any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; provided, however, that any representation or warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.                                      The calculation of (a) the Total
Leverage Ratio set forth on Schedule 2 attached hereto is true and accurate on
and as of the date of this Certificate and reflects a Total Leverage Ratio for
the fiscal quarter ending                          , 20[    ] of          to
1.00 and (b) the Interest Coverage Ratio set forth on Schedule 2 attached hereto
is true and accurate on and as of the date of this Certificate and reflects an
Interest Coverage Ratio for the fiscal quarter ending                          ,
20[    ] of          to 1.00.

 

6.                                      The total amount of all Guarantees from
the Borrowers or any Subsidiary of obligations to make equity contributions in
Project Development Companies and not included in the calculation of
Consolidated Total Net Debt is $                  .

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                 .

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Compliance Certificate

 

[Financial Statements Attached]

 

Sch 2-1

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 7.11(a) — Interest Coverage
Ratio.

 

A.                                    Consolidated EBITDA for the Canadian
Borrower and its Subsidiaries on a consolidated basis for four consecutive
fiscal quarters ending on above date (“Subject Period”):

 

 

 

 

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

Plus, without duplication, the following, to the extent deducted in calculating
such Consolidated Net Income (and in each case, with respect to any Subsidiary
that is not a Wholly-Owned Subsidiary, in an amount reflecting the pro rata
percentage of the Capital Stock owned by the Borrowers or their Subsidiaries in
such Subsidiary):

 

 

 

 

 

1.                                      Consolidated Interest Expense for
Subject Period, amortization of deferred financing fees and original issue
discount:

 

$

 

 

 

2.                                      Provision for taxes based on income,
profits or capital gains of the Canadian Borrower and its Subsidiaries,
including federal, state, local and foreign income taxes, franchise taxes and
foreign withholding taxes paid or accrued by the Canadian Borrower and its
Subsidiaries for Subject Period, including penalties and interest related to
such taxes or arising from any tax examinations:

 

$

 

 

 

3.                                      Depreciation and amortization expenses
for Subject Period:

 

$

 

Sch 2-1

--------------------------------------------------------------------------------


 

4.                                      any net after-tax (A) extraordinary or
(B) nonrecurring gains or losses or income or expenses (less all fees and
expenses relating thereto) including, without limitation, any severance
expenses, and fees, expenses or charges related to any offering of any equity
interests of the Canadian Borrower, any Investment, any Acquisition or
Indebtedness permitted to be incurred hereunder or refinancings thereof (in each
case, whether or not successful), including any such fees, expenses or charges
related to the Transactions for Subject Period:

 

$

 

 

 

5.                                      Any net loss from disposed, abandoned or
discontinued operations, and assets for sale to the extent such loss is a
non-cash loss for Subject Period:

 

$

 

 

 

6.                                      All non-cash losses or expenses included
or deducted in calculating net income (or loss) for Subject Period, including,
without limitation, any non-cash loss or expense associated with employee
incentive agreements, any non-cash loss or expense due to the application of FAS
No. 106 regarding post-retirement benefits, FAS No. 133 regarding hedging
activity, FAS No. 142 regarding impairment of goodwill, FAS No. 150 regarding
accounting for financial instruments with debt and equity characteristics and
non-cash expenses deducted as a result of any grant of equity interests to
employees, officers or directors, but excluding any non-cash loss or expense
(A) that is an accrual of a reserve for a cash expenditure or payment to be
made, or anticipated to be made, in a future period or (B) relating to a
write-down, write-off or reserve with respect to Accounts and Inventory (as such
terms are defined in the UCC):

 

$

 

 

 

7.                                      Reasonable and customary documented
fees, expenses and other costs related to any Acquisition consented to by the
Required Lenders and otherwise permitted under the terms of this Agreement
(whether or not successful) after the Closing Date:

 

$

 

Sch 2-2

--------------------------------------------------------------------------------


 

Minus:

 

 

 

 

 

7.                                      Non-cash gains for Subject Period (to
the extent increasing Consolidated Net Income):

 

$

 

 

 

Consolidated EBITDA (Consolidated Net Income + Lines I.A.1 + 2 + 3 + 4 + 5 + 6 –
7):

 

$

 

 

 

B.                                    Consolidated Interest Expense for the
Canadian Borrower and its Subsidiaries on a consolidated basis for Subject
Period:

 

$

 

 

 

C.                                    Interest Coverage Ratio
((Line II.A.) ¸ (Line II.B.)):

 

            to 1.00

 

 

 

[Minimum permitted:  1.60:1.00]

 

II.                                   Section 7.11(b) — Total Leverage Ratio.

 

A.                                    Consolidated Total Net Debt of the
Canadian Borrower and its Subsidiaries that are consolidated entities of the
Canadian Borrower in accordance with GAAP for four consecutive fiscal quarters
ending on above date (“Subject Period”) in an amount that would be reflected on
a balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding (x) the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition and (y) the amount of any Non-Recourse
Project Finance Indebtedness of any Subsidiary that is not a Wholly-Owned
Subsidiary that is in excess of the pro rata percentage of the Capital Stock
owned by the Borrowers or their Subsidiaries in such Subsidiary, in each case,
to the extent such Indebtedness would be reflected on a balance sheet of the
Borrowers prepared as of such date on a consolidated basis in accordance with
GAAP), consisting of the sum of:

 

 

 

Sch 2-3

--------------------------------------------------------------------------------


 

1.                                      Indebtedness for Borrowed Money as of
the date of determination:

 

$

 

 

 

2.                                      The capitalized amount of any
Capitalized Lease Obligation for Subject Period as of the date of determination:

 

$

 

 

 

3.                                      The capitalized amount of the remaining
lease payments under the relevant Synthetic Lease Obligation for Subject Period
as of the date of determination:

 

$

 

 

 

4.                                      Debt obligations evidenced by promissory
notes or similar instruments as of the date of determination:

 

$

 

 

 

Minus:

 

 

 

 

 

5.                                      The aggregate amount of unrestricted
cash and Cash Equivalents of the Canadian Borrower and its Subsidiaries that
would be reflected on a balance sheet of the Canadian Borrower and its
Subsidiaries as of such date (in each case free and clear of all Liens, other
than nonconsensual Liens permitted by Section 7.01 of the Credit Agreement) to
the extent such cash or Cash Equivalents is held in a deposit account or
securities account in which the Canadian Borrower or its Subsidiaries have
granted a first priority security interest to the Collateral Agent or
Administrative Agent, as applicable, for the benefit of the Secured Parties
pursuant to a Collateral Document (for the avoidance of doubt, any unrestricted
cash and Cash Equivalents maintained by the Borrowers in satisfaction of
Section 6.16 of the Credit Agreement shall be deemed unrestricted cash and Cash
Equivalents for purposes of this clause):

 

$

 

Sch 2-4

--------------------------------------------------------------------------------


 

6.                                      Non-Recourse Project Finance
Indebtedness of a Subsidiary that is a Project Development Company and that has
not yet achieved Commercial Operations, such Project Finance Indebtedness
provided further, that at no time shall more than $350,000,000 of such Project
Finance Indebtedness be excluded from the determination of the amount of
Consolidated Total Net Debt

 

$

 

 

 

Consolidated Total Net Debt (Lines II.A.1 + 2 + 3 + 4 – 5-6):

 

$

 

 

 

B.                                    Consolidated EBITDA for the Canadian
Borrower and its Subsidiaries on a consolidated basis for the Subject Period
(and in each case, with respect to any Subsidiary that is not a Wholly-Owned
Subsidiary, in an amount reflecting the pro rata percentage of the Capital Stock
owned by the Borrowers or their Subsidiaries in such Subsidiary):

 

 

 

 

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

Plus, without duplication, the following, to the extent deducted in calculating
such Consolidated Net Income:

 

 

 

 

 

1.                                      Consolidated Interest Expense for
Subject Period, amortization of deferred financing fees and original issue
discount:

 

$

 

 

 

2.                                      Provision for taxes based on income,
profits or capital gains of the Canadian Borrower and its Subsidiaries,
including federal, state, local and foreign income taxes, franchise taxes and
foreign withholding taxes paid or accrued by the Canadian Borrower and its
Subsidiaries for Subject Period, including penalties and interest related to
such taxes or arising from any tax examinations:

 

$

 

 

 

3.                                      Depreciation and amortization expenses
for Subject Period:

 

$

 

Sch 2-5

--------------------------------------------------------------------------------


 

4.                                      any net after-tax (A) extraordinary or
(B) nonrecurring gains or losses or income or expenses (less all fees and
expenses relating thereto) including, without limitation, any severance
expenses, and fees, expenses or charges related to any offering of any equity
interests of the Canadian Borrower, any Investment, any Acquisition or
Indebtedness permitted to be incurred hereunder or refinancings thereof (in each
case, whether or not successful), including any such fees, expenses or charges
related to the Transactions for Subject Period:

 

$

 

 

 

5.                                      Any net loss from disposed, abandoned or
discontinued operations, and assets for sale to the extent such loss is a
non-cash loss for Subject Period:

 

$

 

 

 

6.                                      All non-cash losses or expenses included
or deducted in calculating net income (or loss) for Subject Period, including,
without limitation, any non-cash loss or expense associated with employee
incentive agreements, any non-cash loss or expense due to the application of FAS
No. 106 regarding post-retirement benefits, FAS No. 133 regarding hedging
activity, FAS No. 142 regarding impairment of goodwill, FAS No. 150 regarding
accounting for financial instruments with debt and equity characteristics and
non-cash expenses deducted as a result of any grant of equity interests to
employees, officers or directors, but excluding any non-cash loss or expense
(A) that is an accrual of a reserve for a cash expenditure or payment to be
made, or anticipated to be made, in a future period or (B) relating to a
write-down, write-off or reserve with respect to Accounts and Inventory (as such
terms are defined in the UCC):

 

$

 

Sch 2-6

--------------------------------------------------------------------------------


 

7.                                      Reasonable and customary documented
fees, expenses and other costs related to any Acquisition consented to by the
Required Lenders and otherwise permitted under the terms of this Agreement
(whether or not successful) after the Closing Date:

 

$

 

 

 

8.                                      Plus, if applicable, Acceptable Project
Development Company Projections for each of the four fiscal quarters ending
immediately prior to achieving Commercial Operations for a Subsidiary that was a
Project Development Company that has achieved Commercial Operations within the
Subject Period:

 

$

 

 

 

Minus:

 

 

 

 

 

8.                                      Non-cash gains for Subject Period (to
the extent increasing Consolidated Net Income):

 

$

 

 

 

Consolidated EBITDA (Consolidated Net Income + Lines II.B.1 + 2 + 3 + 4 + 5 + 6
+7-8):

 

$

 

 

 

C.                                    Total
((Line II.A.) ¸ (II.B)):

 

            to 1.00

 

 

 

[Maximum permitted:  as set forth in Section 7.11]

 

Sch 2-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]  Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]  Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]  hereunder are several and not joint.] 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities ) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                     
Assignor[s]:                                
                                                                                   

 

2.                                     
Assignee[s]:                               
                                                                                   
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrowers:                                     Atlantic Power Corporation,
Atlantic Power Generation, Inc., and Atlantic Power Transmission, Inc.

 

D-1

--------------------------------------------------------------------------------


 

4.                                      Administrative Agent:  Bank of Montreal,
as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement:  Second Amended and
Restated Credit Agreement, dated as of August 2, 2013 (as amended, modified or
supplemented from time to time), among Atlantic Power Corporation, Atlantic
Power Generation, Inc., and Atlantic Power Transmission, Inc., as Borrowers, the
Lenders from time to time party thereto, the L/C Issuers from time to time party
thereto, and Bank of Montreal, as Administrative Agent and an L/C Issuer.

 

6.                                      Assigned Interest[s]:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loan
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:
                                     ]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*       Amount to be adjusted by the counterparties to take in account any
payments or prepayments made between the Trade Date and the Effective Date.

 

D-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

BANK OF MONTREAL, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Consented to:

 

ATLANTIC POWER CORPORATION,

 

as Borrower Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                      ]

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of each of the Borrowers,
any of their Subsidiaries or any Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (iv) and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that it will (i) independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not

 

D-4

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, (ii) appoint and authorize each of the
Administrative Agent and Collateral Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to or otherwise conferred upon the Administrative
Agent or Collateral Agent, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto, and (iii) perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      Effect of Assignment.  Upon the delivery
of a fully executed original hereof to the Administrative Agent, as of the
Effective Date, (i) [the][each] Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and (ii) [the][each] Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Loan Documents.

 

4.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to the conflict of
laws provisions thereof..

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                    , 20     by                                         , a
                     [corporation/limited liability company/partnership]
(“Joining Party”), and delivered to BANK OF MONTREAL, as administrative agent
(in such capacity, the “Administrative Agent”), for the benefit of the Lenders
(as defined below).  Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

Atlantic Power Corporation (the “Canadian Borrower”), Atlantic Power
Generation, Inc., and Atlantic Power Transmission, Inc. (each of the Canadian
Borrower, Atlantic Power Generation, Inc., and Atlantic Power Transmission, Inc.
is referred to individually herein as a “Borrower” and collectively as the
“Borrowers”), the lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and the Administrative Agent are parties to a Second Amended and Restated Credit
Agreement, dated as of August 2, 2013 (as amended, modified or supplemented from
time to time, the “Credit Agreement”);

 

The Joining Party is a direct or indirect Wholly-Owned Subsidiary of the
Canadian Borrower and desires, or is required pursuant to the provisions of the
Credit Agreement, to become a Guarantor under the Guaranty; and

 

The Joining Party will obtain benefits from the incurrence of Loans by, and the
issuance of Letters of Credit for the account of, the Borrowers, in each case
pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy the requirements described in the preceding
paragraph; and (ii) induce the Lenders to continue to make Loans and the L/C
Issuers to issue Letters of Credit to the Borrowers;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each L/C Issuer, each Lender and the Administrative Agent and hereby covenants
and agrees with each L/C Issuer, each Lender and the Administrative Agent as
follows:

 

1.                                      By this Joinder, the Joining Party
becomes a Guarantor for all purposes under the Guaranty.

 

2.                                      The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Guaranty with respect to
all Obligations (as defined in the Credit Agreement), and will be bound by all
terms, conditions and duties applicable to a Guarantor under the Guaranty and
the other Loan Documents.  Without limitation of the foregoing, and in
furtherance thereof, the Joining Party unconditionally and irrevocably,
guarantees the due and punctual payment and performance of all Obligations (on
the same basis as the other Guarantors under the Guaranty).

 

E-1

--------------------------------------------------------------------------------


 

3.                                      The Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the Guaranty, in each case as of the date
hereof (except to the extent any such representation or warranty relates solely
to an earlier date in which case such representation and warranty shall be true
and correct as of such earlier date), and agrees to be bound by all covenants,
agreements and obligations of a Guarantor pursuant to the Guaranty and all other
Loan Documents to which it is or becomes a party.

 

4.                                      This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document without the prior written consent of the Lenders or as otherwise
permitted by the Loan Documents.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO CONFLICT OF LAW PROVISIONS THEREOF.  This Joinder may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.  In the event that any provision
of this Joinder shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Joinder, which shall
remain binding on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

6.                                      The effective date of this Joinder is
                              , 20    .

 

[Remainder of page intentionally left blank]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted and Acknowledged by:

 

 

 

 

 

 

 

BANK OF MONTREAL,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

E-3

--------------------------------------------------------------------------------